Exhibit 10.1

 

SIXTH AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 31st day of October, 2016 (the “Sixth Amendment
Effective Date”), by and among MAIN STREET CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), the GUARANTORS party to the Credit Agreement (as
defined below) (the “Guarantors”), BRANCH BANKING AND TRUST COMPANY (the
“Administrative Agent”) and the lenders party hereto (the “Lenders”).

 

R E C I T A L S:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the lenders
party thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of September 27, 2013 (as amended pursuant to that certain
First Amendment to Second Amended and Restated Credit Agreement dated as of
June 27, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of September 25, 2014, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of October 22, 2014, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of April 29, 2015 and that certain Fifth Amendment to Second Amended and
Restated Credit Agreement and First Amendment to Security Agreement dated as of
November 20, 2015, the “Credit Agreement”).  Capitalized terms used in this
Amendment that are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

 

WHEREAS, the Borrower and Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement.  The Lenders, the
Administrative Agent, the Borrower and the Guarantors desire to amend the Credit
Agreement upon the terms and conditions hereinafter set forth to (a) extend the
Termination Date by one year to September 27, 2021 and (b) make other changes as
described herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended in its entirety to read as set forth in Exhibit A attached to this
Amendment.

 

SECTION 3.   Amendments to Schedule 2.01.  In connection with this Amendment and
assignments from the Non-Extending Lender (as defined below) occurring on

 

1

--------------------------------------------------------------------------------


 

the date hereof, certain Lenders are increasing their Revolver Commitments
(“Increasing Lenders”) and City National Bank is becoming party to the Credit
Agreement as a Lender (the “New Lender”).  Schedule 2.01 to the Credit Agreement
is hereby amended in its entirety to read as set forth on Exhibit B attached to
this Amendment.  The amount of each Lender’s total Revolver Commitment, as
amended in the case of each Increasing Lender, is the amount set forth opposite
the name of such Lender on such Schedule 2.01.  The Administrative Agent shall
deliver to the New Lender a Revolver Note in the amount of the New Lender’s
Revolver Commitment (the “New Note”) executed by the Borrower, if the New Lender
so requires.  The Administrative Agent shall deliver to each Increasing Lender a
replacement Revolver Note in the amount of such Increasing Lender’s Revolver
Commitment (such replacement Revolver Note is hereinafter referred to as the
“Replacement Note”), executed by the Borrower, if such Increasing Lender so
requires.  All references contained in the Credit Agreement and the other Loan
Documents to the “Revolver Notes” shall include the Replacement Notes and the
New Note as supplemented, modified, amended, renewed or extended from time to
time.

 

SECTION 4.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower, the Guarantors, the Administrative Agent, the
New Lender and the Extending Lenders (as defined below);

 

(ii)                                  (A) a duly executed Revolver Note, if the
New Lender so requires and (B) a duly executed Replacement Note, as each
Increasing Lender may require;

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment and certifying that the
Loan Parties’ Organizational Documents and Operating Documents have not changed
since the Closing Date (or, if any Loan Party’s Organizational Documents or
Operating Documents have changed since the Closing Date, attaching such
Organizational Documents and Operating Documents);

 

(iv)                              a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all representations and warranties of the Borrower and the
Guarantors contained in this Amendment, the Credit Agreement and the other Loan
Documents are true and correct (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct as of such date),
(y) immediately after giving effect

 

2

--------------------------------------------------------------------------------


 

to this Amendment (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower is in compliance with the
covenants contained in Article V of the Credit Agreement, and (z) no Default or
Event of Default has occurred and is continuing, both immediately before and
after giving effect to this Amendment (including any Borrowings in connection
therewith and the application of the proceeds thereof);

 

(v)                                 a certificate of the Secretary of State (or
equivalent Governmental Authority) of each Loan Party’s state of organization as
to the good standing or existence of such Loan Party;

 

(vi)                              an opinion of counsel to the Loan Parties,
dated the Sixth Amendment Effective Date,  in a form satisfactory to the
Administrative Agent and covering such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request; and

 

(vii)                           such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Administrative Agent, for the account of each Extending Lender, an amendment fee
in an amount equal to 0.125% of such Extending Lender’s Revolver Commitment
immediately prior to the effectiveness of this Amendment and the effectiveness
of the Assignment and Assumption referenced in clause (c) below, (ii) to the
Administrative Agent, for the account of each Increasing Lender and the New
Lender, an upfront fee in an amount separately agreed among the Borrower, the
Administrative Agent and such Lender and (iii) to the Administrative Agent an
arrangement fee in an amount previously agreed between the Borrower and the
Administrative Agent.

 

(c)                                  The Lender party to the Credit Agreement
immediately prior to giving effect to this Amendment which elected not to be
party to this Amendment (the “Non-Extending Lender”; all other Lenders party to
the Credit Agreement immediately prior to giving effect to this Amendment, other
than the New Lender, being “Extending Lenders”) shall have entered into an
Assignment and Assumption with one or more Increasing Lenders and the New Lender
and after giving effect to such Assignment and Assumption the Non-Extending
Lender’s Revolver Commitment and outstanding Advances shall have been reduced to
zero.

 

(d)                                 As of the date of this Amendment, all
representations and warranties of the Borrower and the Guarantors contained in
this Amendment, the Credit Agreement and the other Loan Documents shall be true
and correct (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to this Amendment (including any Borrowings in connection
therewith and the application of the proceeds thereof), the Borrower shall be in
compliance with the covenants contained in Article V of the Credit Agreement,
and (z) no Default or Event of Default shall have occurred or be

 

3

--------------------------------------------------------------------------------


 

continuing, both immediately before and after giving effect to this Amendment
(including any Borrowings in connection therewith and the application of the
proceeds thereof).

 

(e)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth in this
Amendment, the text of the Credit Agreement shall remain unchanged and in full
force and effect.  On and after the Sixth Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement, as amended by this Amendment.  This Amendment is not
intended to effect, nor shall it be construed as, a novation.  The Credit
Agreement and this Amendment shall be construed together as a single agreement. 
This Amendment shall constitute a Loan Document under the terms of the Credit
Agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect or impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Obligations.  The Borrower and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement as heretofore and hereby amended, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed.  The Borrower and Guarantors hereby expressly agree that the Credit
Agreement, as amended and the other Loan Documents are in full force and effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from this Amendment.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment, issue each Note described in
Section 4(a)(ii) of this Amendment and to do all such acts and things as are
required or contemplated hereunder or thereunder to be done, observed and
performed by them.

 

(c)                                  Each of this Amendment and each Note
described in Section 4(a)(ii) of this Amendment has been duly authorized and
each of the Amendment and each such Note has been validly executed and delivered
by one or more authorized officers of the Borrower and the Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with their respective terms.

 

4

--------------------------------------------------------------------------------


 

(d)                                 The execution and delivery of each of this
Amendment and each Note described in Section 4(a)(ii) of this Amendment and the
performance by the Borrower and the Guarantors hereunder and thereunder do not
and will not require the consent or approval of any regulatory authority or
governmental authority or agency having jurisdiction over the Borrower, or any
Guarantor, nor be in contravention of or in conflict with the articles of
incorporation, bylaws or other organizational documents of the Borrower, or any
Guarantor that is a corporation, the articles of organization or operating
agreement of any Guarantor that is a limited liability company, or the provision
of any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which the Borrower, or any Guarantor is party or by which the
assets or properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment may be delivered by facsimile transmission or by electronic mail with
a .pdf copy or other replicating image attached, and any printed or copied
version of any copy so delivered shall have the same force and effect as an
originally signed counterpart.  This Amendment shall be construed in accordance
with and governed by the law of the State of North Carolina.

 

SECTION 8.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Extending Lenders, the New Lender and the
Administrative Agent.

 

SECTION 9.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 10.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as hereby amended, and the other Loan Documents to which they
are party, said Credit Agreement, as hereby amended, and such other Loan
Documents being hereby ratified and affirmed.  In furtherance and not in
limitation of the foregoing, the Guarantors acknowledge and agree that the
“Guaranteed Obligations” (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by each Note
described in Section 4(a)(ii) of this Amendment and the Advances made under the
Credit Agreement as hereby amended.  The Guarantors hereby expressly agree that
the Credit Agreement, as hereby amended, and the other Loan Documents are in
full force and effect.

 

SECTION 11.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

5

--------------------------------------------------------------------------------


 

SECTION 12.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

(SEAL)

 

Name:

Brent D. Smith

 

 

Title:

Chief Financial Officer

 

 

[Signatures Continue on Next Page]

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent, Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ William B. Keene

(SEAL)

 

Name:

William B. Keene

 

 

Title:

Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

FROST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jake Fitzpatrick

(SEAL)

 

Name:

Jake Fitzpatrick

 

 

Title:

Assistant Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Greg DeRise

(SEAL)

 

Name:

Greg DeRise

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

WHITNEY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Nathaniel Ellis

(SEAL)

 

Name:

Nate Ellis

 

 

Title:

AVP

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Megan Dilger

(SEAL)

 

Name:

Megan Dilger

 

 

Title:

Assistant Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Eva Pawelek

(SEAL)

 

Name:

Eva Pawelek

 

 

Title:

Senior Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Taylor Ducoff

(SEAL)

 

Name:

Taylor Ducoff

 

 

Title:

Relationship Manager

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeff Deutsch

(SEAL)

 

Name:

Jeff Deutsch

 

 

Title:

Senior Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

(SEAL)

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------

 


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ L. J. Perenyi

(SEAL)

 

Name:

L. J. Perenyi

 

 

Title:

Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

(SEAL)

 

Name:

Joseph A. Ciccolini

 

 

Title:

Vice President — Senior Corporate Banker

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF TEXAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ James “Jud” Miller

(SEAL)

 

Name:

James “Jud” Miller

 

 

Title:

Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Miller

(SEAL)

 

Name:

Andrew Miller

 

 

Title:

Assistant Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST FINANCIAL BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Tim Collard

(SEAL)

 

Name:

Tim Collard

 

 

Title:

Executive Vice President

 

 

[Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Attached]

 

--------------------------------------------------------------------------------

 


 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

September 27, 2013

 

among

 

MAIN STREET CAPITAL CORPORATION

 

as Borrower,

 

the Guarantors Party Hereto,

 

the Lenders Party Hereto

 

and

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent

 

REGIONS CAPITAL MARKETS,

 

as Joint Lead Arranger and Syndication Agent

 

and

 

BB&T CAPITAL MARKETS,

 

as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Accounting Terms and Determinations

46

SECTION 1.03.

Use of Defined Terms

47

SECTION 1.04.

Terms Generally

47

SECTION 1.05.

Amendment and Restatement of Existing Credit Agreement

47

 

 

 

ARTICLE II THE CREDIT

48

 

 

 

SECTION 2.01.

Commitments to Make Advances

48

SECTION 2.02.

Method of Borrowing Advances

49

SECTION 2.03.

Continuation and Conversion Elections

50

SECTION 2.04.

Notes

51

SECTION 2.05.

Maturity of Advances

51

SECTION 2.06.

Interest Rates

51

SECTION 2.07.

Fees

54

SECTION 2.08.

Optional Termination or Reduction of Commitments

54

SECTION 2.09.

Termination of Commitments

55

SECTION 2.10.

Optional Prepayments

55

SECTION 2.11.

Mandatory Prepayments

55

SECTION 2.12.

General Provisions as to Payments

57

SECTION 2.13.

Computation of Interest and Fees

63

SECTION 2.14.

Increase in Commitments

63

SECTION 2.15.

Extension Options

65

 

 

 

ARTICLE III CONDITIONS TO BORROWINGS

66

 

 

 

SECTION 3.01.

Conditions to Closing and First Borrowing

66

SECTION 3.02.

Conditions to All Borrowings

68

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

69

 

 

 

SECTION 4.01.

Existence and Power

69

SECTION 4.02.

Organizational and Governmental Authorization; No Contravention

69

SECTION 4.03.

Binding Effect

70

SECTION 4.04.

Financial Information

70

SECTION 4.05.

Litigation

70

SECTION 4.06.

Compliance with ERISA

70

SECTION 4.07.

Payment of Taxes

71

SECTION 4.08.

Subsidiaries

71

SECTION 4.09.

Investment Company Act, Etc.

71

SECTION 4.10.

All Consents Required

71

SECTION 4.11.

Ownership of Property; Liens

71

 

i

--------------------------------------------------------------------------------


 

SECTION 4.12.

No Default

72

SECTION 4.13.

Full Disclosure

72

SECTION 4.14.

Environmental Matters

72

SECTION 4.15.

Compliance with Laws

72

SECTION 4.16.

Capital Securities

72

SECTION 4.17.

Margin Stock

73

SECTION 4.18.

Insolvency

73

SECTION 4.19.

Collateral Documents

73

SECTION 4.20.

Labor Matters

73

SECTION 4.21.

Patents, Trademarks, Etc.

74

SECTION 4.22.

Insurance

74

SECTION 4.23.

Anti-Terrorism Laws

74

SECTION 4.24.

Ownership Structure

74

SECTION 4.25.

Reports Accurate; Disclosure

74

SECTION 4.26.

Location of Offices

75

SECTION 4.27.

Affiliate Transactions

75

SECTION 4.28.

Broker’s Fees

75

SECTION 4.29.

Survival of Representations and Warranties, Etc.

75

SECTION 4.30.

Loans and Investments

76

SECTION 4.31.

No Default or Event of Default

76

SECTION 4.32.

USA Patriot Act; OFAC; Anti-Corruption Laws

76

SECTION 4.33.

Material Contracts

77

SECTION 4.34.

Collateral-Mortgage Property

77

SECTION 4.35.

Mortgaged Properties

77

SECTION 4.36.

Common Enterprise

77

SECTION 4.37.

Investment Policies

77

SECTION 4.38.

Eligibility of Portfolio Investments

77

SECTION 4.39.

Portfolio Investments

78

SECTION 4.40.

Selection Procedures

78

SECTION 4.41.

Coverage Requirement

78

 

 

 

ARTICLE V COVENANTS

78

 

 

 

SECTION 5.01.

Information

78

SECTION 5.02.

Inspection of Property, Books and Records

81

SECTION 5.03.

Maintenance of RIC Status and Business Development Company

81

SECTION 5.04.

Minimum Availability

81

SECTION 5.05.

Capital Expenditures

81

SECTION 5.06.

Sale/Leasebacks

81

SECTION 5.07.

Minimum Consolidated Tangible Net Worth

81

SECTION 5.08.

Acquisitions

82

SECTION 5.09.

Interest Coverage Ratio

82

SECTION 5.10.

Asset Coverage Ratio

82

SECTION 5.11.

Loans or Advances

82

SECTION 5.12.

Restricted Payments

82

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.13.

Investments

83

SECTION 5.14.

Negative Pledge

83

SECTION 5.15.

Maintenance of Existence, etc.

85

SECTION 5.16.

Dissolution

85

SECTION 5.17.

Consolidations, Mergers and Sales of Assets

85

SECTION 5.18.

Use of Proceeds

85

SECTION 5.19.

Compliance with Laws; Payment of Taxes

86

SECTION 5.20.

Insurance

86

SECTION 5.21.

Change in Fiscal Year

86

SECTION 5.22.

Maintenance of Property

86

SECTION 5.23.

Environmental Notices

86

SECTION 5.24.

Environmental Matters

87

SECTION 5.25.

Environmental Release

87

SECTION 5.26.

[Intentionally omitted.]

87

SECTION 5.27.

Transactions with Affiliates

87

SECTION 5.28.

Joinder of Subsidiaries

87

SECTION 5.29.

No Restrictive Agreement

89

SECTION 5.30.

Partnerships and Joint Ventures

90

SECTION 5.31.

Additional Debt

90

SECTION 5.32.

[Intentionally omitted]

92

SECTION 5.33.

Modifications of Organizational Documents

92

SECTION 5.34.

ERISA Exemptions

92

SECTION 5.35.

Hedge Transactions

92

SECTION 5.36.

Performance of Loan Documents

92

SECTION 5.37.

Operating Leases

93

SECTION 5.38.

[Intentionally omitted]

93

SECTION 5.39.

Compliance with Investment Policies and Investment Documents

93

SECTION 5.40.

Delivery of Collateral to Collateral Custodian

93

SECTION 5.41.

Custody Agreements

93

SECTION 5.42.

Prepayment and Amendment of Certain Debt

94

 

 

 

ARTICLE VI DEFAULTS

94

 

 

SECTION 6.01.

Events of Default

94

SECTION 6.02.

Notice of Default

98

SECTION 6.03.

[Intentionally omitted.]

98

SECTION 6.04.

Allocation of Proceeds

98

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

99

 

 

SECTION 7.01.

Appointment and Authority

99

SECTION 7.02.

Rights as a Lender

100

SECTION 7.03.

Exculpatory Provisions

100

SECTION 7.04.

Reliance by Administrative Agent

101

SECTION 7.05.

Delegation of Duties

101

SECTION 7.06.

Resignation of Administrative Agent

101

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

102

SECTION 7.08.

No Other Duties, etc.

102

SECTION 7.09.

Other Agents

103

SECTION 7.10.

Hedging Agreements, Cash Management Services and Bank Products

103

SECTION 7.11.

Administrative Agent May File Proofs of Claim

103

SECTION 7.12.

Collateral and Guaranty Matters

104

 

 

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION

104

 

 

SECTION 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

104

SECTION 8.02.

Illegality

105

SECTION 8.03.

Increased Cost and Reduced Return

105

SECTION 8.04.

Base Rate Advances Substituted for Affected Euro-Dollar Advances

106

SECTION 8.05.

Compensation

107

 

 

 

ARTICLE IX MISCELLANEOUS

108

 

 

 

SECTION 9.01.

Notices Generally

108

SECTION 9.02.

No Waivers

109

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

110

SECTION 9.04.

Setoffs; Sharing of Set-Offs; Application of Payments; Replacement of Lenders

112

SECTION 9.05.

Amendments and Waivers

114

SECTION 9.06.

Margin Stock Collateral

116

SECTION 9.07.

Successors and Assigns

116

SECTION 9.08.

Defaulting Lenders

120

SECTION 9.09.

Confidentiality

122

SECTION 9.10.

Representation by Lenders

122

SECTION 9.11.

Obligations Several

122

SECTION 9.12.

Survival of Certain Obligations

123

SECTION 9.13.

North Carolina Law

123

SECTION 9.14.

Severability

123

SECTION 9.15.

Interest

123

SECTION 9.16.

Interpretation

123

SECTION 9.17.

Counterparts; Integration; Effectiveness; Electronic Execution

123

SECTION 9.18.

Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial

124

SECTION 9.19.

Independence of Covenants

125

SECTION 9.20.

Concerning Certificates

125

SECTION 9.21.

Patriot Act Notice

125

SECTION 9.22.

No Fiduciary Relationship

125

 

 

 

ARTICLE X GUARANTY

126

 

 

SECTION 10.01.

Unconditional Guaranty

126

 

iv

--------------------------------------------------------------------------------


 

SECTION 10.02.

Obligations Absolute

126

SECTION 10.03.

Continuing Obligations; Reinstatement

128

SECTION 10.04.

Additional Security, Etc.

129

SECTION 10.05.

Information Concerning the Borrower

129

SECTION 10.06.

Guarantors’ Subordination

129

SECTION 10.07.

Waiver of Subrogation

129

SECTION 10.08.

Enforcement

129

SECTION 10.09.

Miscellaneous

130

SECTION 10.10.

Keepwell

130

SECTION 10.11.

Consent and Reaffirmation

130

 

Schedules:

 

Schedule 1.01 — Mortgaged Property

Schedule 2.01 — Revolver Commitments

Schedule 4.08 — Subsidiaries of Loan Parties

Schedule 4.24 — Subsidiaries of Loan Parties

Schedule 4.30 — Loans and Investments

Schedule 4.33 — Material Contracts

Schedule 5.11 — Loans and Advances

Schedule 5.14 — Existing Liens

Schedule 5.31 — Existing Debt

Schedule 5.37 — Operating Leases

 

Exhibits:

 

Exhibit A — Form of Notice of Borrowing

Exhibit B-1 — Form of Revolver Note

Exhibit B-2 — Form of Swing Advance Note

Exhibit C — Form of Notice of Continuation or Conversion

Exhibit D — Form of Borrowing Base Certification Report

Exhibit E — Form of Control Agreement Notice re Amendment and Restatement of
Credit Agreement

Exhibit F — Form of Compliance Certificate

Exhibit G — Form of Joinder and Reaffirmation Agreement

Exhibit H — Form of Assignment and Assumption

Exhibit I — Form of Designation Notice

Exhibit J-1 Form of U.S. Tax Compliance Certificate

Exhibit J-2 Form of U.S. Tax Compliance Certificate

Exhibit J-3 Form of U.S. Tax Compliance Certificate

Exhibit J-4 Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of September 27,
2013 among MAIN STREET CAPITAL CORPORATION, a Maryland corporation, as borrower,
the GUARANTORS party hereto, as guarantors, the LENDERS party hereto and BRANCH
BANKING AND TRUST COMPANY, as Administrative Agent.

 

RECITALS

 

A.                                    Certain of the parties hereto are parties
to an Amended and Restated Credit Agreement dated as of September 20, 2010 by
and among the Borrower, the Guarantors party thereto, Branch Banking and Trust
Company, as Administrative Agent and Swingline Lender, and the Lenders party
thereto (as amended, the “Existing Credit Agreement”), and certain other Loan
Documents entered into in connection with (and as defined in) the Existing
Credit Agreement (collectively with the Existing Credit Agreement, as amended,
the “Existing Loan Documents”), pursuant to which the Lenders party thereto
provided credit facilities to the Borrower.

 

B.                                    The parties wish to enter into this
Agreement and the Loan Documents to provide credit facilities to the Borrower,
which shall amend, restate, replace and supersede (but not cause a novation of)
the Existing Credit Agreement and the other Existing Loan Documents and which
hereinafter shall govern the terms and conditions under which the Lenders shall
provide senior revolving credit facilities to the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.                                                          
Definitions.  The terms as defined in this Section 1.01 shall, for all purposes
of this Agreement and any amendment hereto (except as otherwise expressly
provided or unless the context otherwise requires), have the meanings set forth
herein:

 

“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger involving the Borrower, the
Borrower must be the surviving entity.

 

“Additional Lender” has the meaning set forth in Section 2.14(a).

 

1

--------------------------------------------------------------------------------


 

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:

 

Portfolio Investment

 

Advance
Rate

 

Cash and Cash Equivalents

 

100

%

Eligible Quoted Senior Bank Loan Investments

 

80

%

Eligible Investment Grade Debt Securities

 

80

%

Eligible Core Portfolio Investments

 

70

%

Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities

 

65

%

 

“Advances” means collectively the Revolver Advances and the Swing Advances. 
“Advance” means any one of such Advances, as the context may require.

 

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.  Notwithstanding the
foregoing, the term “Affiliate” shall not include any Person that is an
“Affiliate” solely by reason of the Borrower or any Subsidiary’s investment
therein in connection with a Core Portfolio Investment in the ordinary course of
business and consistent with the Investment Policies.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Second Amended and Restated Credit Agreement, together
with all amendments and supplements hereto.

 

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” has the meaning set forth in Section 2.06(a).

 

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment.  If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.

 

“Approved Dealer” means a broker-dealer acceptable to the Administrative Agent
in its sole discretion.  The Administrative Agent acknowledges and agrees that
the following broker-dealers are acceptable as Approved Dealers:  Credit Suisse
Group AG, Bank of America, Wells Fargo & Company, Citigroup, Inc., Goldman
Sachs & Co., Deutsche Bank AG, UBS AG, Toronto Dominion Bank, Jefferies
Group, Inc., Macquarie Group, Ltd., Barclays PLC, Royal Bank of Scotland, Bank
of New York, Royal Bank of Canada, JP Morgan Chase & Co. and Morgan Stanley.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Pricing Service” means a pricing or quotation service acceptable to
the Administrative Agent in its sole discretion.  The Administrative Agent
acknowledges and agrees that the following pricing and quotation services are
acceptable as an Approved Pricing Service: (i) Markit; (ii) Loan Pricing
Corporation (LPC); (iii) LoanX, Inc.; and (iv) IDC.

 

“Asset Coverage Ratio” means the ratio of Consolidated Tangible Net Worth to
outstanding Revolver Advances.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all

 

3

--------------------------------------------------------------------------------


 

other documents related to such Portfolio Investment and, to the extent
requested by the Administrative Agent, to grant a perfected lien thereon by the
Borrower in favor of the Administrative Agent on behalf of the Secured Parties,
each such Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.

 

“Availability” means, on any date of determination, the amount, if any, by which
the lesser of (a) the Borrowing Base and (b) the aggregate Revolver Commitments
of all Lenders at such time exceeds the principal amount of all Advances
outstanding at such time.

 

“Available Liquidity” means one or more of the following: Unrestricted Assets,
Availability or available borrowing capacity under an effective commitment
letter or other written agreement to refinance the applicable Debt.

 

“Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.

 

“Bank Products” means any:  (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
initial funding of any Revolver Commitment on the Closing Date or any Additional
Lender that provides the funding of a Revolver Commitment on any Commitment
Increase Date (but not any assignee of any of the foregoing Lenders) or any of
their respective Affiliates, in each case solely until such Person has assigned
all of its interests under this Agreement (each, in such capacity, a “Bank
Product Bank”) (but excluding Cash Management Services) with respect to
(a) credit cards, (b) purchase cards, (c) merchant services constituting a line
of credit, and (d) leasing.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.

 

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, and (ii)  one-half of
one percent (0.5%) above the Federal Funds Rate.  For purposes of determining
the Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate
shall be effective on the date of each such change.

 

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

 

“BB&T” means Branch Banking and Trust Company, and its successors.

 

“Borrower” means Main Street Capital Corporation, a Maryland corporation, and
its successors and its permitted assigns.

 

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by all of the Lenders pursuant to Article II.  A
Borrowing is a “Base Rate Borrowing” if such Advances are Base Rate Advances.  A
Borrowing is a “Euro-Dollar Borrowing” if such Advances are Euro-Dollar
Advances.  A Borrowing is a “Tranche

 

4

--------------------------------------------------------------------------------


 

Euro-Dollar Borrowing” if such Advances are Tranche Euro-Dollar Advances.  A
Borrowing is an “Index Euro-Dollar Borrowing” if such Advances are Index
Euro-Dollar Advances.

 

“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 (including Pre-Positioned Investments); provided,
however, that:

 

(a)                                 in no event shall more than 20% of the
aggregate value of the Borrowing Base consist of Eligible Non-Investment Grade
Debt Securities and Eligible Unquoted Senior Bank Loan Investments (in each case
after giving effect to Advance Rates);

 

(b)                                 in no event shall more than 15% of the
aggregate value of the Borrowing Base consist of debtor-in-possession
Investments (in each case after giving effect to Advance Rates);

 

(c)                                  for purposes of calculating the Borrowing
Base, no single Portfolio Investment shall be included in the Borrowing Base at
a Value in excess of (i) $25,000,000, if the total number of Portfolio
Investments is fewer than 35 or the Borrowing Base is less than $175,000,000
(for purposes of calculating the $175,000,000 test no single Portfolio
Investment shall be Valued at greater than $25,000,000); or (ii) $30,000,000, if
the total number of Portfolio Investments is 35 or more and the Borrowing Base
is greater than or equal to $175,000,000 (for purposes of calculating the
$175,000,000 test no single Portfolio Investment shall be Valued at greater than
$25,000,000); notwithstanding the foregoing, no more than 15 Portfolio
Investments shall be included in the Borrowing Base at a Value greater than
$25,000,000 at any time for purposes of this calculation;

 

(d)                                 in no event shall there be fewer than twelve
(12) Core Portfolio Investments in the Borrowing Base;

 

(e)                                  all filings and other actions required to
perfect the first-priority security interest of the Administrative Agent on
behalf of the Secured Parties in the Portfolio Investments comprising the
Borrowing Base have been made or taken (and any Portfolio Investment for which
all perfection steps have not been completed, including securities perfected by
possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such completion);

 

(f)                                   in no event shall more than 10% of the
aggregate value of the Borrowing Base consist of Investments in which, in each
case, the Primary Obligor is organized under the laws of, or maintains its chief
executive office in, Canada or any province thereof (after giving effect to
Advance Rates); and

 

5

--------------------------------------------------------------------------------


 

(g)                                  (i)  in no event shall more than 10% of the
aggregate value of the Borrowing Base consist of Investments in which the
Obligor’s primary business is in the gaming industry (after giving effect to
Advance Rates), (ii) in no event shall more than 10% of the aggregate value of
the Borrowing Base consist of Investments in which the Obligor’s primary
business is in the bio tech industry (after giving effect to Advance Rates),
(iii) in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of Investments in which the Obligor’s primary business is in the
oil or gas exploration industry (after giving effect to Advance Rates) and
(iv) in no event shall more than 15% of the aggregate value of the Borrowing
Base consist of Investments in which the Obligor’s primary business is in the
gaming industry, in the bio tech industry or in the oil or gas exploration
industry (after giving effect to Advance Rates).

 

“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit D, and otherwise satisfactory to the Administrative Agent, certified
by the chief financial officer or other authorized officer of the Borrower
regarding the Eligible Investments, and including or attaching a list of all
Portfolio Investments included in the Borrowing Base and the most recent Value
(and the source of determination of the Value) for each.  Upon receipt by the
Administrative Agent, a Borrowing Base Certification Report shall be subject to
the Administrative Agent’s satisfactory review, acceptance or correction, in the
exercise of its reasonable discretion.

 

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three
(3) business days after notice to Borrower (which notice may be given by
telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by S&P or at
least P-1 or the equivalent by Moody’s, or (b) at least A-2 or the equivalent by
S&P or at least P-2 or the equivalent by Moody’s (or, in the case of a current
Lender only, if not rated by S&P or Moody’s, such Lender is rated by another
rating agency acceptable to the Administrative Agent and such Lender’s rating by
such rating agency is not lower than its rating by such rating agency on the
Closing Date) and (i) all amounts and assets credited to such account are
directly and fully guaranteed or insured by the United States of America or any
agency thereof (provided that the full faith and credit of the United States is
pledged in support thereof) or (ii) such bank is otherwise acceptable at all
times and from time to time to the Administrative Agent in its sole discretion. 
The Administrative Agent acknowledges that, on the Closing Date, Amegy Bank,

 

6

--------------------------------------------------------------------------------


 

National Association, and each current Lender hereunder are acceptable banks
within the meaning of clause (b)(ii) of this definition.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one
(1) year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing having capital and surplus in
excess of $500 million, and which bank or its holding company has a short-term
commercial paper rating of at least A-1 or the equivalent by S&P or at least P-1
or the equivalent by Moody’s; and (c) investments in money market funds
(i) which mature not more than ninety (90) days from the date acquired and are
payable on demand, (ii) with respect to which there has been no failure to honor
a request for withdrawal, (iii) which are registered under the Investment
Company Act of 1940, as amended, (iv) which have net assets of at least
$500,000,000 and (v) which maintain a stable share price of not less than One
Dollar ($1.00) per share and are either (A) directly and fully guaranteed or
insured by the United States of America or any agency thereof (provided that the
full faith and credit of the United States is pledged in support thereof) or
(B) maintain a rating of at least A-2 or better by S&P and are maintained with
an investment fund manager that is otherwise acceptable at all times and from
time to time to the Administrative Agent in its sole discretion; provided that,
notwithstanding the foregoing, no asset, agreement, or investment maintained or
entered into with, or issued, guaranteed by, or administered by a Lender that
has been a Defaulting Lender for more than three (3) business days after notice
to Borrower (which notice may be given by telephone or e-mail) shall be a “Cash
Equivalent” hereunder.  The Administrative Agent acknowledges that, on the
Closing Date, Fidelity Investments is an acceptable investment fund manager
within the meaning of the foregoing clause (B).

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Revolver Commitment on the Closing Date or
any Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Cash Management Bank”): (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

 

“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial

 

7

--------------------------------------------------------------------------------


 

ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of the voting
stock of the Borrower; or (ii) as of any date a majority of the board of
directors of the Borrower consists of individuals who were not either
(A) directors of the Borrower as of the corresponding date of the previous year,
(B) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause (A),
or (C) selected or nominated to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(A) and individuals described in clause (B).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
requirement, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 

“Closing Certificate” has the meaning set forth in Section 3.01(d).

 

“Closing Date” means September 27, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.  Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

 

“Collateral” means collectively:  (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% (or, if less, the entire interest owned by the
applicable Loan Party) of the issued and outstanding voting and 100% (or, if
less, the entire interest owned by the applicable Loan Party) of the issued and
outstanding non-voting Capital Securities of any current or future Foreign
Subsidiaries and (iii) all of the other present and future property and assets
of the Borrower and each Guarantor including, but not limited to, machinery and
equipment, inventory and other goods, accounts, accounts receivable, bank
accounts, brokerage accounts, general intangibles, financial assets, investment
property, license rights, patents, trademarks, copyrights, chattel paper,
insurance proceeds, contract rights, hedge agreements, documents, instruments,
indemnification rights, tax refunds, and cash; and (2) any other property which
secures the Obligations pursuant to the Collateral Documents; provided that,
notwithstanding the foregoing, “Collateral” shall not include (i) equity
interests in any SBIC Entity or in MSC until such time as a pledge thereof is
required pursuant to Section 5.28, (ii) property rights in Capital Securities
issued by a Person other than a Subsidiary, or in any Operating Documents of any
such issuer, to

 

8

--------------------------------------------------------------------------------


 

the extent the security interest of the Administrative Agent does not attach
thereto pursuant to the terms of the Collateral Documents and (iii) equity
interests in any SPV Subsidiary.

 

“Collateral Coverage Test” has the meaning set forth in Section 2.06(a).

 

“Collateral Custodian” means any and each of (i) BB&T, in its capacity as
Collateral Custodian under the Custodial Agreement to which it is a party,
together with its successors and permitted assigns and (ii) any other Person
acting as a collateral custodian with respect to any Collateral under any
Custodial Agreement entered into in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, the Collateral Custodian shall at all
times be satisfactory to the Administrative Agent, in its reasonable discretion.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.

 

“Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Commitment Increase Date” has the meaning set forth in Section 2.14(c).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

 

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, income and
expenses of the SBIC Entities and any SPV Subsidiary shall not be included for
purposes of calculating Consolidated EBITDA, except to the extent of dividends
or distributions from such entities actually received by the Borrower or any
Guarantor.

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, interest,
whether expensed or capitalized, of the SBIC Entities and any SPV Subsidiary
shall not be included for purposes of calculating Consolidated Interest Expense.

 

“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or

 

9

--------------------------------------------------------------------------------


 

reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.  For
avoidance of doubt, net investment income of the SBIC Entities and any SPV
Subsidiary shall not be included for purposes of calculating Consolidated Net
Investment Income, except to the extent of dividends or distributions from such
entities actually received by the Borrower or any Guarantor.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of

 

(A)                               All assets which would be treated as
intangible assets for balance sheet presentation purposes under GAAP, including
without limitation goodwill (whether representing the excess of cost over book
value of assets acquired, or otherwise), trademarks, tradenames, copyrights,
patents and technologies, and unamortized debt discount and expense;

 

(B)                               To the extent not included in (A) of this
definition, any amount at which the Capital Securities of the Borrower appear as
an asset on the balance sheet of the Borrower and its Consolidated Subsidiaries;

 

(C)                               To the extent not included in (A) of this
definition, any amount at which the investment in Main Street Capital Partners,
LLC appears as an asset on the balance sheet of the Borrower and its
Consolidated Subsidiaries; and

 

(D)                               Loans or advances to owners of Borrower’s
Capital Securities, or to directors, officers, managers or employees of Borrower
and its Consolidated Subsidiaries.

 

Notwithstanding the fact that the SBIC Entities and the SPV Subsidiaries are not
Loan Parties, the SBIC Entities and the SPV Subsidiaries shall be included for
purposes of calculating Consolidated Tangible Net Worth and the Asset Coverage
Ratio.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Core Portfolio Investment” means a Portfolio Investment originated by the
Borrower (or co-originated by the Borrower so long as such Portfolio Investment
complies with all Borrower’s Investment Policies and is subject to the same due
diligence by Borrower as Portfolio Investments originated solely by the
Borrower).  For avoidance of doubt, Core Portfolio Investments shall not include
Cash, Cash Equivalents, any Senior Bank Loan Investment or any Debt Security.

 

10

--------------------------------------------------------------------------------


 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its Revolver Advances and such Lender’s participation in
Swing Advances at such time.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral; and (b) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default.

 

“Custodial Agreement” means, collectively, the Amended and Restated Custodial
Agreement dated as of September 20, 2010 among Borrower, Administrative Agent
and Branch Banking and Trust Company, Mortgage Custody Department of Corporate
Trust Services and any and each other custodial agreement entered into among a
Person acting as Collateral Custodian, the Borrower and the Administrative
Agent, in each case as the same may from time to time be amended, restated,
supplemented or otherwise modified.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar

 

11

--------------------------------------------------------------------------------


 

securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person.  The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor.  For the avoidance of doubt, this
definition of “Debt Security” shall not include Core Portfolio Investments or
Senior Bank Loan Investments.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (by such Defaulting Lender purchasing at par that portion
of outstanding Revolver Advances of the other Lenders or taking such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolver Advances and funded and unfunded participations in Swing Advances to be
held pro rata by the Lenders in accordance with the Revolver Commitments
(without giving effect to Section 9.08(e)) and (B) such Defaulting Lender shall
have delivered to the Borrower and the Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder; and (y) the
date on which the Borrower, the Administrative Agent and the Required Lenders
(and not including such Defaulting Lender in any such determination, in
accordance with Section 9.08(a)) waive the application of Section 9.08 with
respect to such Defaulted Advances of such Defaulting Lender in writing; (ii) in
the case of any Defaulted Payment, the period commencing on the date the
applicable Defaulted Payment was required to have been paid to the
Administrative Agent or other Lender under this Agreement (after giving effect
to any applicable grace period) and ending

 

12

--------------------------------------------------------------------------------


 

on the earlier of the following: (x) the date on which (A) such Defaulted
Payment has been paid to the Administrative Agent or other Lender, as
applicable, together with (to the extent that such Person has not otherwise been
compensated by the Borrower for such Defaulted Payment) interest thereon for
each day from and including the date such amount is paid but excluding the date
of payment, at the greater of the Federal Funds Rate plus two percent (2.0%) and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (whether by the funding of any
Defaulted Payment by such Defaulting Lender or by the application of any amount
pursuant to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered
to the Administrative Agent or other Lender, as applicable, a written
reaffirmation of its intention to honor its obligations hereunder with respect
to such payments; and (y) the date on which the Administrative Agent or any such
other Lender, as applicable waives the application of Section 9.08 with respect
to such Defaulted Payments of such Defaulting Lender in writing; and (iii) in
the case of any Distress Event determined by the Administrative Agent (in its
good faith judgment) or the Required Lenders (in their respective good faith
judgment) to exist, the period commencing on the date that the applicable
Distress Event was so determined to exist and ending on the earlier of the
following: (x) the date on which (A) such Distress Event is determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to no longer exist and (B) such Defaulting
Lender shall have delivered to the Borrower and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder; and
(y) such date as the Borrower and the Administrative Agent mutually agree, in
their sole discretion, to waive the application of Section 9.08 with respect to
such Distress Event of such Defaulting Lender.

 

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

 

“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulted Investment” means any Investment (a) that is 45 days or more past due
with respect to any interest or principal payments or (b) that is or otherwise
should be considered a non-accrual investment by the Borrower in connection with
its Investment Policies and GAAP.

 

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

 

“Defaulting Lender” means, for so long as any Default Period is in effect, any
Lender (a) that has failed to (i) fund all or any portion of its Advances within
two (2) Domestic Business Days of the date such Advances were required to be
funded hereunder (each such Advance, a “Defaulted Advance”) unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(each such payment a “Defaulted Payment”) within two (2)

 

13

--------------------------------------------------------------------------------


 

Domestic Business Days of the date when due, (b) that has notified the Borrower,
the Administrative Agent or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder (including in respect of
its participation in Swing Advances), or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund any Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) that has failed, within three (3) Domestic Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) with
respect to which, or with respect to a direct or indirect parent company of
which, a Distress Event has occurred; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender, for so long as such Default Period is in effect, upon
delivery of written notice of such determination to the Borrower, Swingline
Lender and each Lender.

 

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP.

 

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under the United States Bankruptcy
Code or any other applicable Debtor Relief Law, (ii) a custodian, conservator,
receiver or similar official has been appointed for such Person or for any
substantial part of such Person’s assets, (iii) after the date hereof, such
Person has consummated or entered into a commitment to consummate a forced (in
the good faith judgment of the Administrative Agent) liquidation, merger, sale
of assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Person supported in whole or in part by guaranties, assumption of liabilities or
other comparable credit support of (including without limitation the
nationalization or assumption of ownership or operating control by) any
Governmental Authority and the Administrative Agent (in its good faith judgment)
or the Required Lenders believe (in their respective good faith judgment) that
such event increases the risk that such Person could default in performing its
obligations hereunder for so long as the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) so
believe, or (iv) such Person has made a general assignment for the benefit of
creditors or has otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over

 

14

--------------------------------------------------------------------------------


 

such Person or its assets to be, insolvent, bankrupt or deficient in meeting any
capital adequacy or liquidity requirement of any Governmental Authority
applicable to such Person.

 

“Distressed Person” has the meaning specified in the definition of “Distress
Event”.

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b) (subject to such consents, if any, as may be
required under Section 9.07(b)); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person).

 

“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment that satisfies each of the following requirements:

 

(i)                                     the Core Portfolio Investment is
evidenced by Investment Documents (including, in the case of any Loan other than
a Noteless Loan, an original promissory note) that have been duly authorized and
that are in full force and effect and constitute the legal, valid and binding
obligation of the Obligor of such Core Portfolio Investment to pay the stated
amount of the Loan and interest thereon, and the related Investment Documents
are enforceable against such Obligor in accordance with their respective terms;

 

(ii)                                  the Core Portfolio Investment was made in
accordance with the terms of the Investment Policies and arose in the ordinary
course of the Borrower’s business;

 

(iii)                               such Core Portfolio Investment is a First
Lien Investment, secured by a first priority, perfected security interest on all
or substantially all of the assets of the Obligor;

 

(iv)                              in the case of any Core Portfolio Investment
that is not solely held by the Borrower, the terms and conditions of such Core
Portfolio Investment provide the Borrower with the right to vote to approve or
deny any amendments, supplements, waivers or other modifications of such terms
and conditions (other than such routine amendments, supplements, waivers or
other modifications as are permitted to be approved by the administrative agent
only without the vote of the syndicate members);

 

(v)                                 the Core Portfolio Investment has an
Eligible Investment Rating;

 

15

--------------------------------------------------------------------------------


 

(vi)                              the Core Portfolio Investment is not a
Defaulted Investment and no other Loan of the Obligor with respect to such Core
Portfolio Investment is more than 45 days past due;

 

(vii)                           the Obligor of such Core Portfolio Investment
has executed all appropriate documentation required by the Borrower in
accordance with the Investment Policies;

 

(viii)                        the Core Portfolio Investment, together with the
Investment Documents related thereto, is a “general intangible”, an
“instrument”, an “account”, or “chattel paper” within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(ix)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Core Portfolio Investment have been duly obtained, effected or
given and are in full force and effect;

 

(x)                                 the Core Portfolio Investment is denominated
and payable only in Dollars in the United States;

 

(xi)                              the Core Portfolio Investment bears some
current interest, which is due and payable no less frequently than quarterly;

 

(xii)                           the Core Portfolio Investment, together with the
Investment Documents related thereto, does not contravene in any material
respect any Applicable Laws (including, without limitation, laws, rules and
regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no Obligor party thereto is in violation of
any Applicable Laws or the terms and conditions of such Investment Documents, to
the extent any such violation results in or would be reasonably likely to result
in (a) an adverse effect upon the value or collectability of such Core Portfolio
Investment, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower under the Investment Documents, or the ability of
the Obligor or any other loan party thereunder to perform its obligations under
the Investment Documents to which it is a party, as applicable, taken as a
whole, or (3) the collateral securing the Core Portfolio Investment, or the
Borrower’s Liens thereon or the priority of such Liens;

 

(xiii)                        the Core Portfolio Investment, together with the
related Investment Documents, is fully assignable (and if such Investment is
secured by a mortgage, deed of trust or similar lien on real property, and if
requested by the Administrative Agent, an Assignment of Mortgage executed in
blank has been delivered to the Collateral Custodian);

 

(xiv)                       the Core Portfolio Investment was documented and
closed in accordance with the Investment Policies, and each original promissory
note, if any, representing the

 

16

--------------------------------------------------------------------------------


 

portion of such Core Portfolio Investment payable to the Borrower, has been
delivered to the Collateral Custodian, duly endorsed as collateral or, in the
case of a Pre-Positioned Investment, held by a bailee on behalf of the
Administrative Agent, in accordance with the provisions of Section 5.40;

 

(xv)                          the Core Portfolio Investment is free of any Liens
and the Borrower’s interest in all Related Property is free of any Liens other
than Liens permitted under the applicable Investment Documents and all filings
and other actions required to perfect the security interest of the
Administrative Agent on behalf of the Secured Parties in the Core Portfolio
Investment have been made or taken;

 

(xvi)                       no right of rescission, set off, counterclaim,
defense or other material dispute has been asserted with respect to such Core
Portfolio Investment;

 

(xvii)                    any Related Property with respect to such Core
Portfolio Investment is insured in accordance with the Investment Policies;

 

(xviii)                 the primary business of the Obligor with respect to such
Core Portfolio Investment is not in the nuclear waste industry;

 

(xix)                       the Core Portfolio Investment is not a loan or
extension of credit made by the Borrower or one of its subsidiaries to an
Obligor solely for the purpose of making any principal, interest or other
payment on such Core Portfolio Investment necessary in order to keep such Core
Portfolio Investment from becoming delinquent;

 

(xx)                          such Core Portfolio Investment will not cause the
Borrower to be deemed to own 5.0% or more of the voting securities of any
publicly registered issuer or any securities that are immediately convertible
into or immediately exercisable or exchangeable for 5.0% or more of the voting
securities of any publicly registered issuer;

 

(xxi)                       the financing of such Core Portfolio Investment by
the Lenders does not contravene in any material respect Regulation U of the
Federal Reserve Board, nor require the Lenders to undertake reporting thereunder
which it would not otherwise have cause to make;

 

(xxii)                    such Core Portfolio Investment does not represent
payment obligations relating to “put” rights relating to Margin Stock;

 

(xxiii)                 any taxes due and payable in connection with the making
of such Core Portfolio Investment have been paid and the Obligor has been given
any assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;

 

(xxiv)                the terms of the Core Portfolio Investment have not been
amended or subject to a deferral or waiver the effect of which is to (A) reduce
the amount (other than by reason of the repayment thereof) or extend the time
for payment of principal or (B) reduce the rate or extend the time of payment of
interest (or any component thereof),

 

17

--------------------------------------------------------------------------------


 

unless: (i) such Core Portfolio Investment has an Eligible Investment Rating,
the Borrower does not reasonably believe such Core Portfolio Investment is a
troubled investment at the time of such amendment, deferral or waiver, and the
Borrower does not reasonably anticipate downgrading such Core Portfolio
Investment below the Eligible Investment Rating; or (ii) the Administrative
Agent and the Required Lenders have provided their consent to such amendment,
deferral or waiver, such consents not to be unreasonably withheld or delayed;

 

(xxv)                   such Core Portfolio Investment does not contain a
confidentiality provision that restricts the ability of the Administrative
Agent, on behalf of the Secured Parties, to exercise its rights under the Loan
Documents, including, without limitation, its rights to review the Core
Portfolio Investment, the related Investment File or the Borrower’s credit
approval file in respect of such Core Portfolio Investment;

 

(xxvi)                the Obligor with respect to such Core Portfolio Investment
is not (A) an Affiliate of the Borrower or any other Person whose investments
are primarily managed by the Borrower or an Affiliate of the Borrower, unless
(1) such Obligor is an Affiliate solely by reason of the Borrower’s Portfolio
Investment therein or Borrower’s other Portfolio Investments or (2) such Core
Portfolio Investment is expressly approved by the Administrative Agent (in its
sole discretion) or (B) a Governmental Authority;

 

(xxvii)             all information delivered by any Loan Party to the
Administrative Agent with respect to such Core Portfolio Investment is true and
correct to the knowledge of such Loan Party;

 

(xxviii) such Core Portfolio Investment is not an Equity Security and does not
by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;

 

(xxix)  the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
and

 

(xxx)  there is full recourse to the Obligor for principal and interest payments
with respect to such Core Portfolio Investment.

 

“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:

 

(i)                                     the investment in the Debt Security was
made in accordance with the terms of the Investment Policies applicable to
“middle market portfolio investments”, “marketable securities”, “idle funds
investments” or other similarly defined investment categories as such categories
may be defined by Borrower in its periodic filings with the SEC;

 

(ii)                                  the Debt Security has an Eligible
Investment Rating;

 

18

--------------------------------------------------------------------------------


 

(iii)                               a Value Triggering Event related to the Debt
Security has not occurred and is not continuing;

 

(iv)                              the Debt Security is not a Defaulted
Investment and is not owed by an Obligor that is subject to an Insolvency Event
or as to which the Borrower has received notice of an imminent Insolvency Event
proceeding;

 

(v)                                 the Obligor of such Debt Security has
executed all appropriate documentation, if any, required in accordance with
applicable Investment Policies;

 

(vi)                              the Debt Security, together with the
Investment Documents related thereto (if any), is a “general intangible”, an
“instrument”, an “account”, or “chattel paper”, within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(vii)                           all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
purchase of such Debt Security have been duly obtained, effected or given and
are in full force and effect;

 

(viii)                        the Debt Security is denominated and payable only
in Dollars in the United States and the Primary Obligor for such Debt Security
is organized under the laws of, and maintains its chief executive office in,
(A) the United States or any state thereof or (B), subject to clause (f) of the
definition of “Borrowing Base”, Canada or any province thereof;

 

(ix)                              the Debt Security bears current all cash
interest, which is due and payable no less frequently than semi-annually;

 

(x)                                 the Obligor with respect to the Debt
Security is not (A) an Affiliate of the Borrower or any other Person whose
investments are primarily managed by the Borrower or any Affiliate of the
Borrower, unless such Debt Security is expressly approved by the Administrative
Agent (in its sole discretion), (B) a Governmental Authority (except in the case
of a Debt Security, with an Investment Grade Rating, issued by the United States
of America or any state or municipality or other political subdivision of the
United States of America) or (C) primarily in the business of nuclear waste;

 

(xi)                              all information delivered by any Loan Party to
the Administrative Agent with respect to such Debt Security is true and correct
to the knowledge of such Loan Party;

 

(xii)                           the proceeds of such Debt Security are not used
to finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress;

 

19

--------------------------------------------------------------------------------


 

(xiii)                        the Debt Security is a Quoted Investment; and

 

(xiv)                       the Debt Security can be converted to Cash in 30
Business Days or fewer without a greater than ten percent (10%) reduction in the
value of such Debt Security.

 

“Eligible Investment Grade Debt Security” means an Eligible Debt Security that
has, as of the applicable date of determination of Value for such Eligible Debt
Security, an Investment Grade Rating.

 

“Eligible Investment Rating” means, as of any date of determination with respect
to a Portfolio Investment, an investment rating of “Grade 3” or better as
determined in accordance with the Investment Policies.

 

“Eligible Investments” means, collectively, the following investments of the
Borrower and the Guarantors: Cash and Cash Equivalents, the Eligible Quoted
Senior Bank Loan Investments, the Eligible Investment Grade Debt Securities, the
Eligible Core Portfolio Investments, the Eligible Unquoted Senior Bank Loan
Investments and the Eligible Non-Investment Grade Debt Securities; provided,
however, that the Required Lenders may determine in good faith after review of
the certificates, reports and other documents provided by the Borrower in
accordance with Sections 5.01(c) and 5.01(d) that any Eligible Quoted Senior
Bank Loan Investment, Eligible Investment Grade Debt Security, Eligible Unquoted
Senior Bank Loan Investment or Eligible Non-Investment Grade Debt Security is
not an Eligible Investment because such Eligible Quoted Senior Bank Loan
Investment, Eligible Investment Grade Debt Security, Eligible Unquoted Senior
Bank Loan Investment or Eligible Non-Investment Grade Debt Security has or will
have a material impairment or loss, whereupon such investment shall no longer
constitute an Eligible Investment.  The Administrative Agent shall provide the
Borrower with written notice of such determination by the Required Lenders
within five (5) Domestic Business Days, and the removal of the Value of such
Eligible Investment and the corresponding change to the Borrowing Base will take
effect on the last Domestic Business Day of the month in which such notice of
determination was delivered to the Borrower.

 

“Eligible Non-Investment Grade Debt Security” means an Eligible Debt Security
that does not have, as of the applicable date of determination of Value for such
Eligible Debt Security, an Investment Grade Rating.

 

“Eligible Quoted Senior Bank Loan Investment” means an Eligible Senior Bank Loan
Investment that is a Quoted Investment.

 

“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of Borrower that meets the following conditions:

 

(i)                                     the Senior Bank Loan Investment is
evidenced by Investment Documents that are in full force and effect and
constitute the legal, valid and binding obligation of the Obligor of such Senior
Bank Loan Investment to pay the stated amount of the Loan and interest thereon
without right of rescission, set off, counterclaim or defense, and the related
Investment Documents are enforceable

 

20

--------------------------------------------------------------------------------


 

against such Obligor in accordance with their respective terms and, to the
knowledge of the Borrower, are not the subject of any material dispute;

 

(ii)                                  the Senior Bank Loan Investment was made
in accordance with the terms of the Investment Policies applicable to “middle
market portfolio investments”, “marketable securities”, “idle funds investments”
or other similarly defined investment categories as such categories may be
defined by Borrower in its periodic filings with the SEC;

 

(iii)                               such Senior Bank Loan Investment is secured
by a first priority, perfected security interest on a substantial portion of the
assets of the respective Obligor(s);

 

(iv)                              the terms and conditions of such Senior Bank
Loan Investment provide the Borrower with the power to approve or deny any
amendments, supplements, waivers or other modifications of such terms and
conditions that would (i) increase the commitment or other obligations of the
Borrower thereunder, (ii) reduce the amount of, or defer the date fixed for any
payment of, principal, interest or fees due or owing to Borrower, or change the
manner of application of any payments owing to Borrower, under the Investment
Documents, (iii) change the percentage of lenders under such Senior Bank Loan
Investment required to take any action under the applicable Investment
Documents, (iv) release or substitute all or substantially all of the collateral
held as security for, or release any guaranty given to support payment of the
obligations of, the Obligor under the applicable Investment Documents;

 

(v)                                 the Senior Bank Loan Investment has an
Eligible Investment Rating;

 

(vi)                              the terms of the Senior Bank Loan Investment
have not been amended or subject to a deferral or waiver the effect of which is
to (A) reduce the amount (other than by reason of the repayment thereof) or,
after giving effect to any applicable grace or cure period, extend the time for
payment of principal or (B) reduce the rate or, after giving effect to any
applicable grace or cure period, extend the time of payment of interest (or any
component thereof), in each case without the consent of the Administrative Agent
and the Required Lenders, such consents not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing in this clause (vi), any refinancing,
restructuring, or new Debt obligation that does not forgive or reduce any amount
of the principal owing with respect to such existing Senior Bank Loan Investment
and results from a syndication process by the lenders or administrative agent
party to such Senior Bank Loan Investment shall be deemed a new Senior Bank Loan
Investment for purposes of this clause (vi) and not an amendment, deferral or
waiver of such existing Senior Bank Loan Investment;

 

(vii)                           a Value Triggering Event related to the Senior
Bank Loan Investment has not occurred and is not continuing;

 

21

--------------------------------------------------------------------------------


 

(viii)                        the Senior Bank Loan Investment is not a Defaulted
Investment and is not owed by an Obligor that is subject to an Insolvency Event
or as to which the Borrower has received notice of an imminent Insolvency Event
proceeding;

 

(ix)                              the Obligor of such Senior Bank Loan
Investment has executed all appropriate documentation required in accordance
with applicable Investment Policies;

 

(x)                                 the Senior Bank Loan Investment, together
with the Investment Documents related thereto, is a “general intangible”, an
“instrument”, an “account”, or “chattel paper”, within the meaning of the UCC of
all jurisdictions that govern the perfection of the security interest granted
therein;

 

(xi)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Senior Bank Loan Investment have been duly obtained, effected or
given and are in full force and effect;

 

(xii)                           the Senior Bank Loan Investment is denominated
and payable only in Dollars in the United States and the Primary Obligor for
such Senior Bank Loan Investment is organized under the laws of, and maintains
its chief executive office in, (A) the United States or any state thereof or
(B), subject to clause (f) of the definition of “Borrowing Base”, Canada or any
province thereof;

 

(xiii)                        the Senior Bank Loan Investment bears current
interest, which is due and payable no less frequently than semi-annually;

 

(xiv)                       the Senior Bank Loan Investment, together with the
Investment Documents related thereto, does not contravene in any material
respect any Applicable Laws and with respect to which no Obligor is in violation
of any Applicable Laws or the terms and conditions of such Investment Documents,
to the extent any such violation results in or would be reasonably likely to
result in (a) an adverse effect upon the value or collectability of such Senior
Bank Loan Investment, (b) a material adverse change in, or a material adverse
effect upon, any of (1) the financial condition, operations, business or
properties of the Obligor or any of its respective Subsidiaries, taken as a
whole, (2) the rights and remedies of the Borrower under the Investment
Documents, or the ability of the Obligor or any other loan party thereunder to
perform its obligations under the Investment Documents to which it is a party,
as applicable, taken as a whole, or (3) the collateral securing the Senior Bank
Loan Investment, or the Liens thereon or the priority of such Liens;

 

(xv)                          the Senior Bank Loan Investment, together with the
related Investment Documents, is fully assignable subject to the customary right
of the obligor in a syndicated loan or credit facility to consent to an
assignment (which

 

22

--------------------------------------------------------------------------------


 

consent shall not be unreasonably withheld) prior to an event of default under
such Senior Bank Loan Investment and the customary right in a syndicated loan or
credit facility of the administrative agent under such syndicated loan or credit
facility to consent to the assignment (which consent shall not be unreasonably
withheld);

 

(xvi)                       the Senior Bank Loan Investment was documented and
closed in accordance with applicable Investment Policies, and each original
promissory note, if any, representing the portion of such Senior Bank Loan
Investment payable to the Borrower has been delivered to the Collateral
Custodian, duly endorsed as collateral;

 

(xvii)                    the Senior Bank Loan Investment is free of any Liens
and the Borrower’s interest in all Related Property is free of any Liens other
than Liens permitted under the applicable Investment Documents and all filings
and other actions required to perfect the security interest of the
Administrative Agent on behalf of the Secured Parties in the Senior Bank Loan
Investment have been made or taken;

 

(xviii)                 any Related Property with respect to such Senior Bank
Loan Investment is insured in accordance with the applicable Investment
Documents;

 

(xix)                       such Senior Bank Loan Investment will not cause the
Borrower to be deemed to own 5.0% or more of the voting securities of any
publicly registered issuer or any securities that are immediately convertible
into or immediately exercisable or exchangeable for 5.0% or more of the voting
securities of any publicly registered issuer;

 

(xx)                          the financing of such Senior Bank Loan Investment
by the Lenders does not contravene in any material respect Regulation U of the
Federal Reserve Board, nor require the Lenders to undertake reporting thereunder
which it would not otherwise have cause to make and such Senior Bank Loan
Investment does not represent payment obligations relating to “put” rights
relating to Margin Stock;

 

(xxi)                       any taxes due and payable in connection with the
making of such Senior Bank Loan Investment have been paid and the Obligor has
been given any assurances (including with respect to the payment of transfer
taxes and compliance with securities laws) required by the Investment Documents
in connection with the making of the Investment;

 

(xxii)                    such Senior Bank Loan Investment does not contain a
confidentiality provision that restricts the ability of the Administrative Agent
(assuming the Administrative Agent agrees to be bound by the terms of the
applicable confidentiality provision), on behalf of the Secured Parties, to
exercise its rights under the Loan Documents, including, without limitation, its
rights to review the Senior Bank Loan Investment, the related Investment File or
the Borrower’s credit approval file in respect of such Senior Bank Loan
Investment;

 

23

--------------------------------------------------------------------------------


 

(xxiii)                 the Obligor with respect to such Senior Bank Loan
Investment is not (A) an Affiliate of the Borrower or any other Person whose
investments are primarily managed by the Borrower or any Affiliate of the
Borrower, unless such Senior Bank Loan Investment is expressly approved by the
Administrative Agent (in its sole discretion), (B) a Governmental Authority or
(C) primarily in the business of nuclear waste;

 

(xxiv)                all information delivered by any Loan Party to the
Administrative Agent with respect to such Senior Bank Loan Investment is true
and correct to the knowledge of such Loan Party;

 

(xxv)                   such Senior Bank Loan Investment is not (A) any type of
bond, whether high yield or otherwise, or any similar financial interest, (B) an
Equity Security and does not by its terms permit the payment obligation of the
Obligor thereunder to be converted into or exchanged for equity capital of such
Obligor or (C) a participation interest;

 

(xxvi)                the proceeds of such Senior Bank Loan Investment are not
used to finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress; and

 

(xxvii)             there is full recourse to the Obligor for principal and
interest payments with respect to such Senior Bank Loan Investment.

 

“Eligible Unquoted Senior Bank Loan Investment” means an Eligible Senior Bank
Loan Investment that is an Unquoted Investment.

 

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

 

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise

 

24

--------------------------------------------------------------------------------


 

relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

 

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

 

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

 

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.

 

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

 

“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder.  Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.  A Euro-Dollar Advance is a Tranche
Euro-Dollar Advance if such Euro-Dollar Advance has an Interest Period described
in subsection (i) of the definition of Interest Period.  A Euro-Dollar Advance
is an Index Euro-Dollar Advance if such Euro-Dollar Advance has an Interest
Period described in subsection (ii) of the definition of Interest Period.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

 

25

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor pursuant to Article X, or the grant by such Guarantor of a security
interest pursuant to the Collateral Documents to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Article X and any other “keepwell, support or other agreement” for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender, any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under
Section 9.04(c)) or designates a new lending office or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.12(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.12(e), and
(d) any withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given such term in the Recitals.

 

“Existing Loan Documents” has the meaning given such term in the Recitals.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof or any intergovernmental agreement between the
United States and another jurisdiction facilitating the implementation thereof
(or any law, regulation or official interpretation implementing such an
intergovernmental agreement).

 

26

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Administrative Agent.

 

“First Lien Investment” means a Portfolio Investment constituting a Debt
obligation (other than a Senior Bank Loan Investment) that is secured by the
pledge of collateral and which has the most senior pre-petition priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Fitch” means Fitch Ratings, Inc. or Fitch Ratings Ltd., as applicable.

 

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swing Advances made by
the Swingline Lender other than Swing Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” has the meaning set forth in Section 2.06(a).

 

27

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” means the Obligations, including without limitation,
any and all liabilities, indebtedness and obligations of any and every kind and
nature, heretofore, now or hereafter owing, arising, due or payable from the
Borrower to one or more of the Lenders, the Hedge Counterparties, any Secured
Party, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Collateral Documents or any other Loan Document;
provided, however, the term “Guaranteed Obligations” with respect to any
Specified Guarantor shall exclude, in all cases, any Excluded Swap Obligations
of such Specified Guarantor.

 

“Guarantors” means collectively:  (a) the Initial Guarantors; and (b) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, (i) neither any SBIC Entity nor MSC
shall be a Guarantor until required pursuant to Section 5.28; (ii) no SPV
Subsidiary shall be a Guarantor and (iii) Main Street Capital Finance, LLC shall
not be a Guarantor so long as either (A) it has no assets or (B) it is an SPV
Subsidiary.

 

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and

 

28

--------------------------------------------------------------------------------


 

(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

 

“Hedge Counterparty” means BB&T or any Lender that provides the initial funding
of any Revolver Commitment on the Closing Date or any Additional Lender that
provides the funding of a Revolver Commitment on any Commitment Increase Date
(but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Exhibit I, or any of their
respective Affiliates, in each case solely until such Person has assigned all of
its interests under this Agreement, that enters into a Hedging Agreement with
the Borrower that is permitted by Section 5.35.

 

“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Transactions and (iii) any and all renewals, extensions
and modifications of any Hedge Transactions and any and all substitutions for
any Hedge Transactions.

 

“Increasing Lender” has the meaning set forth in Section 2.14(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Advances” has the meaning set forth in Section 2.14(e).

 

“Initial Guarantors” means Main Street Capital Partners, LLC, a Delaware limited
liability company, and Main Street Equity Interests, Inc., a Delaware
corporation.

 

29

--------------------------------------------------------------------------------


 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
Debtor Relief Laws from time to time in effect affecting the rights of creditors
generally.

 

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

 

“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Index Euro-Dollar Borrowing, the first day of each month and (b) with respect to
any Tranche Euro-Dollar Borrowing, the last day of the Interest Period
applicable to such Borrowing and, in the case of any Tranche Euro-Dollar
Borrowing with an Interest Period that exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period.

 

“Interest Period” means:  (i) with respect to each Tranche Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first, third or, if available to Lenders,
sixth month thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:

 

(a)                                 any Interest Period (subject to clause
(c) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euro-Dollar Business
Day;

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
the appropriate subsequent calendar month; and

 

30

--------------------------------------------------------------------------------


 

(c)                                  no Interest Period may be selected that
begins before the Termination Date and would otherwise end after the Termination
Date.

 

(ii)                                  with respect to each Base Rate Borrowing
and each Index Euro-Dollar Borrowing, a calendar month (commencing on the first
day of each calendar month and ending on the last day of each calendar month
regardless of whether a Base Rate Borrowing or Index Euro-Dollar Borrowing is
outstanding on either date); provided that:

 

(a)                                 the initial Interest Period applicable to
Base Rate Borrowings and Index Euro-Dollar Borrowings shall mean the period
commencing on the Closing Date and ending September 30, 2013; and

 

(b)                                 the last Interest Period applicable to Base
Rate Borrowings and Index Euro-Dollar Borrowings under this Agreement shall end
on the Termination Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower’s
internal controls over public reporting.

 

“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.

 

“Investment Company Act” means the Investment Company Act of 1940 as amended,
and the rules and regulations promulgated thereunder.

 

“Investment Documents” means, with respect to any Core Portfolio Investment or
any Senior Bank Loan Investment, any related loan agreement, security agreement,
mortgage, assignment, all guarantees, note purchase agreement, intercreditor
and/or subordination agreements, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Core Portfolio Investment or Senior Bank Loan Investment and any related
promissory note, including, without limitation, general or limited guaranties
and, if requested by the Administrative Agent, for each Core Portfolio
Investment secured by real property by a mortgage document, an Assignment of
Mortgage, and for all Core Portfolio Investments or Senior Bank Loan Investments
with a promissory note, an assignment thereof (which may be by allonge), in
blank, signed by an officer of the Borrower.

 

“Investment File” means, as to any Core Portfolio Investments, those documents
that are delivered to or held by the Collateral Custodian pursuant to the
Custodial Agreement.

 

“Investment Grade Rating” means (a) for purposes of the definitions of “Eligible
Debt Security”, “Eligible Investment Grade Debt Security” and “Eligible
Non-Investment Grade Debt Security”, as of any date of determination, with
respect to an Investment, such Investment has at least one of the following:
(i) a rating of Baa3 or higher by Moody’s, (ii) a rating of BBB-

 

31

--------------------------------------------------------------------------------


 

or higher by S&P or (iii) a rating of BBB- or higher by Fitch and (b) for
purposes of Section 2.06(a) and the definition of “Applicable Margin”, at least
one of the following: (i) a corporate credit rating of BBB- or higher by S&P,
(ii) a corporate family rating of Baa3 or higher by Moody’s, or (iii) a
corporate credit rating of BBB- or higher by Fitch; provided, that for purposes
of this clause (b), if the rating system of Moody’s, S&P or Fitch changes or if
each such rating agency ceases to issue such ratings, the Borrower, the
Administrative Agent and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the ratings
most recently in effect prior to such change or cessation.

 

“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower’s annual report on Form 10-K for the year ended December 31, 2012 and
quarterly reports on Form 10-Q for the quarters ended March 31, 2013 and
June 30, 2013, each as filed with the SEC, and any modifications or supplements
as may be adopted by the Borrower from time to time in accordance with this
Agreement.

 

“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit G.

 

“Lender” means (a) the Swingline Lender and its successors and assigns and
(b) each Person listed on Schedule 2.01 as a “Lender” and such other Persons who
may from time to time become a Lender accordance with the terms of this
Agreement (as amended and from time to time in effect), and their respective
successors and assigns.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.

 

“Leverage Test” has the meaning set forth in Section 2.06(a).

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing.  For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Advances, as such documents and instruments may be
amended or supplemented from time to time.

 

“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.

 

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document or (d) the Collateral, or the
Administrative Agent’s Liens for the benefit of the Secured Parties on the
Collateral or the priority of such Liens.

 

“Material Contract” has the meaning given such term in Section 4.33.

 

“Minimum Availability Requirement” has the meaning given such term in
Section 5.04.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content satisfactory
to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.

 

“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 — Mortgaged
Property.

 

“Mortgaged Property Owner” means the owner of a fee simple title (or leasehold
interest to the extent permitted under this Agreement) to a Mortgaged Property.

 

33

--------------------------------------------------------------------------------


 

“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.

 

“Mortgaged Property Support Documents” means, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) surveys (unless the title
insurance company will insure over the absence of survey), flood hazard
certifications and environmental assessments thereof in form and substance
satisfactory to Administrative Agent, prepared by recognized experts in their
respective fields acceptable to the Administrative Agent, (iii) as to Mortgaged
Properties located in a flood hazard area, flood hazard insurance, (iv) lessees’
estoppel, waiver and consent certificates and subordination, nondisturbance and
attornment agreements, in form and substance satisfactory to the Administrative
Agent, (v) opinions of local counsel with respect to the Mortgages or leasehold
mortgages, as applicable, in form and substance satisfactory to the
Administrative Agent, and (vi) such other documentation as the Administrative
Agent may reasonably require, in each case as shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

“MSC” means MSC Adviser I, LLC, a Delaware limited liability company.

 

“MSC Contract” means that certain Investment Sub-Advisory Agreement dated as of
May 31, 2012, by and among HMS ADVISER LP, Main Street Capital Partners, LLC
(“MSCP”), Main Street Capital Corporation, (“MSCC”) and HMS Income Fund, Inc.,
as assigned by MSCP and MSCC to MSC pursuant to that certain Assignment and
Assumption dated as of December 31, 2013 by and among MSCP, MSCC and MSC and as
amended, restated or replaced from time to time.

 

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

 

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries, as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
prepared in accordance with GAAP.

 

“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses incurred by the Borrower or any
Subsidiary directly in connection with the issuance of such Capital Securities.
For avoidance of doubt the net proceeds referred to in this definition shall
exclude any net proceeds with respect to the issuance of Capital Securities by
the Loan Parties, the SBIC Entities or the SPV Subsidiaries to any Loan Party,
SBIC Entity or SPV Subsidiary.

 

34

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05 and (ii) has been approved by the
Required Lenders.

 

“Noteless Loan” means a Core Portfolio Investment or a Senior Bank Loan
Investment with respect to which (i) the underlying Investment Documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Core Portfolio Investment or Senior Bank Loan
Investment; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor.  Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

 

“Notes” means collectively the Revolver Notes, the Swing Advance Note and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof.  “Note” means any one of such
Notes.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

 

“Obligations” means the collective reference to all of the following
indebtedness, obligations and liabilities:  (a) the due and punctual payment by
the Borrower of:  (i) the principal of and interest on the Advances (including,
without limitation, principal of and interest on the Notes), when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and any renewals, modifications or extensions thereof, in whole or
in part; (ii) each payment required to be made by the Borrower under this
Agreement when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one

 

35

--------------------------------------------------------------------------------


 

or more of the Borrower and Guarantors arising out of or relating to any Cash
Management Services; and (f) the due and punctual payment and performance of all
obligations of each of the Guarantors under the Credit Agreement and the other
Loan Documents to which they are or are to be a party and any and all renewals,
modifications or extensions thereof, in whole or in part; provided, that the
term “Obligations” with respect to any Specified Guarantor shall exclude, in all
cases, any Excluded Swap Obligations of such Specified Guarantor.

 

“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.

 

“Obligor Interest Coverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment, either (a) the “Interest Coverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Interest
Coverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) Obligor EBITDA to (ii) Obligor Interest Expense of such Obligor
with respect to the Relevant Test Period, as calculated by the Borrower in good
faith.

 

“Obligor Interest Expense” means with respect to any Obligor, the amount which,
in conformity with GAAP, would be set forth opposite the caption “interest
expense” or any like caption reflected for the last four full fiscal quarters
for which financial statements have been provided to the Borrower by or on
behalf of any Obligor with respect to the related Debt Security or Senior Bank
Loan Investment; provided that with respect to any Obligor for which four full
fiscal quarters of economic data are not available, Obligor Interest Expense
shall be determined for such Obligor based on annualizing the economic data from
the reporting periods actually available.

 

“Obligor EBITDA” means, with respect to each Obligor on any Debt Security or
Senior Bank Loan Investment, for the last four full fiscal quarters for which
financial statements have been provided to the Borrower by or on behalf of any
Obligor with respect to the related Debt Security or Senior Bank Loan
Investment, the meaning of “EBITDA”, “Adjusted EBITDA” or any comparable
definition in the underlying Investment Documents for each such Debt Security or
Senior Bank Loan Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such underlying Investment
Documents, an amount, for the Obligor on such Debt Security or Senior Bank Loan
Investment and any parent that is obligated pursuant to the underlying
Investment Documents for such Debt Security or Senior Bank Loan Investment
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus (a) interest
expense, (b) income taxes, (c) depreciation and amortization for such four
fiscal quarter period (to the extent deducted in determining earnings from
continuing operations for such period), (d) amortization of intangibles
(including, but not limited to, goodwill, financing fees and other capitalized
costs), other non-cash charges and organization costs, (e) extraordinary losses
in accordance with GAAP, (f) one-time, non-recurring non-cash charges consistent
with

 

36

--------------------------------------------------------------------------------


 

the compliance statements and financial reporting packages provided by the
Obligors, and (g) and any other item the Borrower in good faith deems to be
appropriate; provided that with respect to any Obligor for which four full
fiscal quarters of economic data are not available, Obligor EBITDA shall be
determined for such Obligor based on annualizing the economic data from the
reporting periods actually available.

 

“Obligor Net Senior Leverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment either (a) the “Net Senior Leverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Net Senior
Leverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) the Obligor Senior Debt (including, without limitation, such Debt
Security or Senior Bank Loan Investment) of the applicable Obligor as of the
date of determination minus the Cash of such Obligor as of such date to
(ii) Obligor EBITDA of such Obligor with respect to the Relevant Test Period, as
calculated by the Borrower in good faith.

 

“Obligor Senior Debt” means all Debt of any Person other than Debt that is
junior or subordinated in right of payment or upon liquidation.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

 

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the

 

37

--------------------------------------------------------------------------------


 

execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

 

“Outstandings” has the meaning set forth in Section 2.06(a).

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Encumbrances” means Liens described in Section 5.14.

 

“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

 

“Pledge Agreement” means the Second Amended and Restated Equity Pledge
Agreement, dated as of the Closing Date, by and among the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties,
as amended, modified or supplemented from time to time.

 

“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. 
Portfolio Investments shall include Cash, Cash Equivalents, Core Portfolio
Investments, Senior Bank Loan Investments and Debt Securities.

 

“Pre-Positioned Investment” means any Investment that will be funded with the
proceeds of an Advance hereunder and which is designated by the Borrower in
writing to the Administrative Agent as a “Pre-Positioned Investment”.

 

“Primary Obligor” means, with respect to any Portfolio Investment, the principal
Obligor directly obligated to repay all obligations owing under such Portfolio
Investment,

 

38

--------------------------------------------------------------------------------


 

including joint and several liability for such obligation, if more than one
Obligor exists; provided, however, “Primary Obligor” does not include any Person
who acts solely as a guarantor or surety with respect to such Portfolio
Investment.

 

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings.  The Prime Rate is but
one of several interest rate bases used by BB&T.  BB&T lends at interest rates
above and below the Prime Rate.  The Prime Rate is not necessarily the lowest or
best rate charged by BB&T to its customers or other banks.

 

“Proceeds” shall have the meaning given to it under the UCC and shall include
without limitation the collections and distributions of Collateral, cash or
non-cash.

 

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located.  “Property”
means any one of such Properties.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

 

“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available from an Approved Pricing Service, or, in the case of Eligible
Quoted Senior Bank Loan Investments, from an Approved Pricing Service or an
Approved Dealer.  All Eligible Quoted Senior Bank Loan Investments and Eligible
Debt Securities must be Quoted Investments.

 

“Ratings Effective Date” has the meaning set forth in Section 2.06(a).

 

“Ratings Effective Period” has the meaning set forth in Section 2.06(a).

 

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

 

“Register” has the meaning set forth in Section 9.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

39

--------------------------------------------------------------------------------


 

“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.

 

“Relevant Test Period” means with respect to each Obligor on a Debt Security or
a Senior Bank Loan Investment, the relevant test period for the calculation of
Obligor Net Senior Leverage Ratio or Obligor Interest Coverage Ratio, as
applicable, for such Debt Security or Senior Bank Loan Investment in accordance
with the related underlying Investment Documents or, if no such period is
provided for therein, the last four consecutive reported fiscal quarters of the
principal Obligor on such Debt Security or Senior Bank Loan Investment; provided
that with respect to any Debt Security or Senior Bank Loan Investment for which
the relevant test period is not provided for in the related underlying
Investment Documents, if four (4) consecutive fiscal quarters have not yet
elapsed since the closing date of the relevant underlying Investment Documents,
“Relevant Test Period” shall initially include the period from such closing date
to the end of the fourth fiscal quarter thereafter, and shall subsequently
include each period of the last four (4) consecutive reported fiscal quarters of
such Obligor.

 

“Required Lenders” means at any time Lenders having at least 66-2/3% of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer in effect, Lenders holding at least 66-2/3% of the aggregate
outstanding principal amount of the Revolver Advances; provided, however, that
the Revolver Commitments and any outstanding Revolver Advances of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, senior vice president, vice president, senior
managing director or treasurer of such Person.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower’s Capital Securities.

 

“Restrictive Provisions” has the meaning set forth in Section 5.28(d).

 

“Revolver Advance” means an advance made to the Borrower under this Agreement
pursuant to Section 2.01.  A Revolver Advance is a Tranche Euro-Dollar Advance
if such Revolver Advance has an Interest Period described in subsection (i) of
the definition of Interest Period.  A Revolver Advance is an Index Euro-Dollar
Advance if such Revolver Advance is a Euro-Dollar Advance and has an Interest
Period described in subsection (ii) of the definition of Interest Period.

 

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on Schedule 2.01, or on any amendment,
supplement or

 

40

--------------------------------------------------------------------------------


 

joinder that may be executed from time to time after the date hereof, or (ii) as
to any Lender which enters into an Assignment and Assumption (whether as
transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to Sections
2.08, 2.09 and 9.04(c).

 

“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes.

 

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.

 

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any country or territory Sanctions administered by a
Sanctions Authority.

 

“Sanctions” has the meaning assigned to such term in Section 4.32(a).

 

“Sanctions Authority” has the meaning assigned to such term in Section 4.32(a).

 

“SBIC Entities” means each of (1) Main Street Mezzanine Fund, LP, (2) Main
Street Mezzanine Management, LLC, (3) Main Street Capital II, LP, (4) Main
Street Capital II GP, LLC, (5) MSCII Equity Interests, LLC and (6) any other
future “small business investment company” owned, directly or indirectly, by
Borrower that is governed by the Restrictive Provisions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their capacity
as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise provided in the definitions of
“Bank Products”, “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.

 

41

--------------------------------------------------------------------------------


 

“Security Agreement” means the Second Amended and Restated General Security
Agreement by and among the Borrower, the Guarantors and the Administrative Agent
for the benefit of the Secured Parties to be executed and delivered in
connection herewith, as amended, modified or supplemented from time to time.

 

“Senior Bank Loan Investment” means a Portfolio Investment constituting a Debt
obligation (including without limitation term loans, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans) which is made by Borrower as a lender
under a syndicated loan or credit facility.

 

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.10).

 

“SPV Subsidiary” means any bankruptcy remote, special purpose, Wholly Owned
Subsidiary of the Borrower; provided, however, there shall not be more than two
(2) SPV Subsidiaries at any one time.

 

“Subsequent Borrowings” has the meaning set forth in Section 2.14(e).

 

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with the Investment Policies in a Person
that is accounted for under GAAP as a portfolio investment of the Borrower. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.  Notwithstanding the foregoing definition, for purposes of
Section 4.33, Article V (other than Section 5.01) and Article VI only, each SPV
Subsidiary shall not be considered a Subsidiary of any Loan Party and therefore
shall not be subject to the requirements or restrictions of Section 4.33 or
Article V or the basis for any Default or Event of Default in Article VI.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Advance” means an Advance made by the Swingline Lender pursuant to
Section 2.01, which must be a Base Rate Advance or an Index Euro-Dollar Advance.

 

“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.

 

42

--------------------------------------------------------------------------------


 

“Swing Borrowing” means a borrowing hereunder consisting of Swing Advances made
to the Borrower by the Swingline Lender pursuant to Article II.  A Swing
Borrowing is a “Base Rate Borrowing” if such Swing Advances are Base Rate
Advances.  A Swing Borrowing is an “Index Euro-Dollar Borrowing” if such Swing
Advances are Index Euro-Dollar Advances.

 

“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier to occur of (i) September 27, 2021 (or such
later date to which such date shall have been extended pursuant to
Section 2.15), (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.08.

 

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

 

“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.

 

“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances and Swing Advances of all of the Lenders at such time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unquoted Investment” means a Portfolio Investment for which market quotations
from an Approved Pricing Service, or, in the case of Eligible Senior Bank Loan
Investments, an Approved Pricing Service or Approved Dealer, are not readily
available.  Only Cash, Cash Equivalents, Eligible Core Portfolio Investments and
Eligible Unquoted Senior Bank Loan Investments may be Unquoted Investments.

 

“Unrestricted Assets” means the aggregate amount of Cash and Cash Equivalents
held in accounts on the consolidated balance sheet of Borrower and its
Consolidated Subsidiaries, to the extent that (a) the application of such Cash
and Cash Equivalents to payment of the applicable Debt is not prohibited by
Applicable Law or other agreement and (b) such Cash

 

43

--------------------------------------------------------------------------------


 

and Cash Equivalents are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)).

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and
(c) are the subject of a control agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.

 

“Value” means, as of any date of determination, the value assigned by the
Borrower to each of its Portfolio Investments as provided below:

 

(a)                                 Quoted Investments.  With respect to Quoted
Investments, the Borrower shall, not less frequently than once per week, or upon
request of the Administrative Agent, determine the market value of such
Portfolio Investments in accordance with the following methodologies, as
applicable:

 

(i)                                            in the case of any Portfolio
Investment traded on an exchange, the closing price for such Portfolio
Investment most recently posted on such exchange;

 

(ii)                                         in the case of any Portfolio
Investment not traded on an exchange, the fair market value thereof as
determined by an Approved Pricing Service or other quotation acceptable to the
Administrative Agent in its sole discretion; and

 

(iii)                                      in the case of any Eligible Quoted
Senior Bank Loan Investment not traded on an exchange or priced by an Approved
Pricing Service, the average ask and bid prices as determined by two Approved
Dealers selected by the Borrower; provided, however, that to the extent a single
agent or counterparty makes the market in the Eligible Quoted Senior Bank Loan
Investment, the average ask and bid prices as determined by the single Approved
Dealer shall be used.

 

(b)                                 Unquoted Investments.   With respect to
Unquoted Investments, the fair value of such Investment shall be determined, not
less frequently than once per Fiscal Quarter, in accordance with, the Investment
Company Act and any orders of the SEC by the Board of Directors of the Borrower
in its good faith judgment and consistent with past practices as described in
the Borrower’s 2012 annual report on Form 10-K filed with the SEC as such
practices may be amended from time to time in accordance with the last sentence
in this definition of “Value”, including consideration of valuation procedures
of

 

44

--------------------------------------------------------------------------------


 

a third-party valuation firm selected by the Borrower and reasonably acceptable
to the Administrative Agent, and as approved by the Administrative Agent in its
reasonable credit judgment.  The valuation practices described in the Borrower’s
2012 Annual Report on Form 10-K filed with the SEC may be amended from time to
time provided that the Borrower shall furnish to the Administrative Agent, prior
to the effective date of any such amendment or modification, prompt notice of
any changes in such practices and shall not agree or otherwise permit to occur
any modification of such practices in any manner that would or would reasonably
be expected to adversely affect the interests or remedies of the Administrative
Agent or the Secured Parties under this Agreement or any Loan Document or impair
the collectability of any Investment without the prior written consent of the
Administrative Agent (in its sole discretion).

 

“Value Triggering Event” means with respect to a Debt Security or a Senior Bank
Loan Investment, such Debt Security or Senior Bank Loan Investment has a Value
of less than 65% of par value and any one of more of the following events shall
have occurred:

 

(a)                                 the Obligor Net Senior Leverage Ratio for
any Relevant Test Period of the related Obligor with respect to such Debt
Security or Senior Bank Loan Investment is (i) greater than 3.50 and
(ii) greater than 0.50 higher than the original Obligor Net Senior Leverage
Ratio on the date that the investment in the Debt Security or Senior Bank Loan
Investment was made by Borrower (such original Obligor Net Senior Leverage Ratio
determined based upon pro forma data in the offering materials to the extent
such Debt Security or Senior Bank Loan Investment was made by the Borrower prior
to four full fiscal quarters elapsing since the date on which the Obligor
incurred the relevant Debt); or

 

(b)                                 the Obligor Interest Coverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Debt Security
or Senior Bank Loan Investment is (i) less than 1.50 to 1.00 and (ii) less than
85% of the original Obligor Interest Coverage Ratio on the date that the
investment in the Debt Security or Senior Bank Loan Investment was made by
Borrower (such original Obligor Interest Coverage Ratio determined based upon
pro forma data in the offering materials to the extent such Debt Security or
Senior Bank Loan Investment was made by the Borrower prior to four full fiscal
quarters elapsing since the date on which the Obligor incurred the relevant
Debt); or

 

(c)                                  an Obligor payment default under such Debt
Security or Senior Bank Loan Investment (after giving effect to any grace and/or
cure period set forth in the applicable loan agreement, but not to exceed five
days) (including in respect of the acceleration of the debt under the applicable
underlying Investment Document); or

 

(d)                                 a default as to all or any portion of one or
more payments of principal or interest has occurred in relation to any other
senior or pari passu obligation for borrowed money of the related Obligor (after
giving effect to any grace and/or cure period set forth in the applicable
underlying Investment Document, but not to exceed five days); or

 

45

--------------------------------------------------------------------------------


 

(e)                                  the failure of an Obligor to deliver
(i) with respect to quarterly reports, any financial statements (including
unaudited financial statements) to the Borrower sufficient to calculate any
applicable Obligor Net Senior Leverage Ratio of the related Obligor by the later
of (A) the date that is ninety (90) days after the end of the first, second or
third quarter of any fiscal year of the related Obligor or (B) the date five
(5) days after the delivery date for such information as allowed by the
underlying Investment Documents, including any grace periods thereunder, and
(ii) with respect to annual reports, any audited financial statements to the
Administrative Agent sufficient to calculate any applicable Obligor Net Senior
Leverage Ratio of the related Obligor by the later of (A) the date that is one
hundred and fifty (150) days after the end of any fiscal year of the related
Obligor or (B) the date that is five (5) days after the delivery date for such
information as allowed by the underlying Investment Documents, including any
grace periods thereunder, unless, in any case, as otherwise agreed to by the
Administrative Agent in its sole discretion; or

 

(f)                                   any amendment or waiver of, or
modification or supplement to, the underlying Investment Documents governing a
Loan executed on or effected on or after the date on which the Borrower acquired
such Loan is entered into that amends, waives, forbears, supplements or
otherwise modifies in any way the definition of “Net Senior Leverage Ratio” or
“Interest Coverage Ratio” (or any respective comparable definition in the
applicable underlying Investment Documents) or the definition of any component
thereof in a manner that, in the reasonable discretion of the Administrative
Agent, is materially adverse to the Administrative Agent or any Lender.

 

“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to cast votes in
any election of any corporate directors (or Persons performing similar
functions).

 

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

 

SECTION 1.02.                                                          
Accounting Terms and Determinations.  Unless otherwise specified herein, all
terms of an accounting character used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants or otherwise required by a change in GAAP) with
the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Administrative Agent for
distribution to the Lenders, unless with respect to any such change concurred in
by the Borrower’s independent public accountants or required or permitted by
GAAP, in determining compliance with any of the provisions of this Agreement or
any of the other Loan Documents:  (i) the Borrower shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or (ii) the Required Lenders shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is

 

46

--------------------------------------------------------------------------------


 

made in respect of the first financial statements delivered under Section 5.01
hereof, shall mean the financial statements referred to in Section 4.04).

 

SECTION 1.03.                                                           Use of
Defined Terms.  All terms defined in this Agreement shall have the same meanings
when used in any of the other Loan Documents, unless otherwise defined therein
or unless the context shall otherwise require.

 

SECTION 1.04.                                                           Terms
Generally.  The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time
together with all rules, regulations and interpretations thereunder or related
thereto; (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
and (g) titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

 

SECTION 1.05.                                                          
Amendment and Restatement of Existing Credit Agreement.  The parties to this
Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Existing Loan Documents as in effect prior to the
Closing Date.  All Advances made and Obligations incurred under the Existing
Credit Agreement that are outstanding on the Closing Date shall continue as
Advances and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents.  Without limiting the foregoing, on the
Closing Date: (a) all references in the Existing Loan Documents to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” with any
Lender or any Affiliate of any Lender that are outstanding on the Closing Date
shall continue as Obligations under this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations, and (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the

 

47

--------------------------------------------------------------------------------


 

Existing Credit Agreement as are necessary in order that each such Lender’s
Credit Exposure and outstanding Advances hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Closing Date.

 

ARTICLE II
THE CREDIT

 

SECTION 2.01.                                                          
Commitments to Make Advances.  Each Lender severally agrees, on the terms and
conditions set forth herein, to make Revolver Advances to the Borrower from time
to time before the Termination Date; provided that, immediately after each such
Revolver Advance is made, the aggregate outstanding principal amount of Revolver
Advances of such Lender plus such Lender’s Applicable Percentage of the
outstanding principal amount of Swing Advances shall not exceed the amount of
the Revolver Commitment of such Lender at such time, provided further that the
aggregate outstanding principal amount of all Revolver Advances of all of the
Lenders and all Swing Advances of the Swingline Lender shall not exceed the:
lesser of: (1) the Borrowing Base; and (2) the aggregate amount of the Revolver
Commitments of all of the Lenders at such time.  Each Revolver Advance shall be
in an aggregate principal amount of $1,000,000 or any larger multiple of
$100,000 (except that any such Revolver Advance may be in the aggregate amount
of the Total Unused Revolver Commitments) and shall be made from the several
Lenders ratably in proportion to their respective Revolver Commitments.  Within
the foregoing limits, the Borrower may borrow under this Section, repay or, to
the extent permitted by Section 2.10, prepay Revolver Advances and reborrow
under this Section 2.01 at any time before the Termination Date. In addition to
the foregoing, the Swingline Lender shall from time to time, upon the request of
the Borrower by delivery of a Notice of Borrowing to the Administrative Agent,
if the conditions precedent in Article III have been satisfied, make Swing
Advances to the Borrower in an aggregate principal amount at any time
outstanding not exceeding $50,000,000; provided that, immediately after such
Swing Advance is made, the aggregate outstanding principal amount of all
Revolver Advances of all of the Lenders and all Swing Advances of the Swingline
Lender shall not exceed the lesser of:  (1) the Borrowing Base; and (2) the
aggregate amount of the Revolver Commitments of all of the Lenders at such time.
Each Swing Advance under this Section 2.01 shall be in an aggregate principal
amount of $1,000,000 or any larger multiple of $100,000.  Within the foregoing
limits, the Borrower may borrow Swing Advances under this Section 2.01, prepay
and reborrow Swing Advances under this Section 2.01 at any time before the
Termination Date.  Solely for purposes of calculating fees under Section 2.07,
Swing Advances shall not be considered a utilization of an Advance of the
Swingline Lender or any other Lender hereunder.  At any time, upon the request
of the Swingline Lender, each Lender other than the Swingline Lender shall, on
the third Business Day after such request is made, purchase a participating
interest in Swing Advances in an amount equal to its Applicable Percentage of
such Swing Advances.  On such third Business Day, each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation.  Whenever, at any time after the Swingline Lender has
received from any such Lender its participating interest in a Swing Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Administrative Agent is required to be returned, such Lender will return to the
Administrative Agent any portion

 

48

--------------------------------------------------------------------------------


 

thereof previously distributed by the Administrative Agent to it.  Each Lender’s
obligation to purchase such participating interests shall be absolute and
unconditional and shall not be affected by any circumstance, including:  (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swingline Lender requesting such purchase
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, Event of Default or the termination of the Revolver
Commitments; (iii) any adverse change in the condition (financial, business or
otherwise) of the Borrower, any Loan Party or any other Person; (iv) any breach
of this Agreement by any Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

SECTION 2.02.                                                           Method
of Borrowing Advances.

 

(a)                                 For Revolver Advances, the Borrower shall
give the Administrative Agent notice in the form attached hereto as Exhibit A (a
“Notice of Borrowing”) prior to (i) 12:00 P.M. (Eastern time) at least one
Domestic Business Day before each Base Rate Borrowing, and each Index
Euro-Dollar Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three
(3) Euro-Dollar Business Days before each Tranche Euro-Dollar Borrowing,
specifying:

 

(i)                                     the date of such Borrowing, which shall
be a Domestic Business Day in the case of a Base Rate Borrowing or Index
Euro-Dollar Borrowing and a Euro-Dollar Business Day in the case of a Tranche
Euro-Dollar Borrowing,

 

(ii)                                  the aggregate amount of such Borrowing,

 

(iii)                               whether the Revolver Advances comprising
such Borrowing are to be Base Rate Advances, Tranche Euro-Dollar Advances or
Index Euro-Dollar Advances and

 

(iv)                              in the case of a Tranche Euro-Dollar
Borrowing, the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.

 

(b)                                 Upon receipt of a Notice of Borrowing
requesting Revolver Advances, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s ratable share of such
Borrowing and such Notice of Borrowing, once received by the Administrative
Agent, shall not be revocable by the Borrower.

 

(c)                                  Not later than 11:00 A.M. (Eastern time) on
the date of each Borrowing, each Lender shall make available its ratable share
of such Borrowing, in Federal or other funds immediately available in
Winston-Salem, North Carolina, to the Administrative Agent at its address
referred to in or specified pursuant to Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will disburse the funds so received
from the Lenders to the Borrower.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Euro-Dollar Borrowing may be made if there shall
have occurred a Default, which Default shall not have been cured or waived.

 

(e)                                  In the event that a Notice of Borrowing
fails to specify whether the Revolver Advances comprising such Borrowing are to
be Base Rate Advances, Tranche Euro-Dollar Advances or Index Euro-Dollar
Advances, such Revolver Advances shall be made as Base Rate Advances.  If the
Borrower is otherwise entitled under this Agreement to repay any Revolver
Advances maturing at the end of an Interest Period applicable thereto with the
proceeds of a new Borrowing, and the Borrower fails to repay such Revolver
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Revolver Advances mature in an amount equal to the principal
amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, there shall not be more than five (5) Interest Periods
outstanding at any given time; provided that for purposes of this
Section 2.02(f), neither Base Rate Advances nor Index Euro-Dollar Advances shall
be deemed to have an outstanding Interest Period.

 

(g)                                  For Swing Advances, the Borrower shall give
the Administrative Agent notice in the form of a Notice of Borrowing prior to
1:00 P.M. (Eastern time) on the Domestic Business Day of the Swing Advance,
specifying (i) the aggregate amount of such Advance, (ii) that it shall be a
Swing Advance and (iii) whether the Swing Advance is to be a Base Rate Advance
or an Index Euro-Dollar Advance.  Unless the Administrative Agent determines
that any applicable condition specified in Article III has not been satisfied,
the Swingline Lender will make available to the Borrower the amount of any such
Swing Advance.

 

SECTION 2.03.                                                          
Continuation and Conversion Elections.  By delivering a notice (a “Notice of
Continuation or Conversion”), which shall be substantially in the form of
Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern time, on
a Domestic Business Day (or Euro-Dollar Business Day, in the case of Tranche
Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one Domestic Business Day prior in the case of a
continuation of or conversion to Base Rate Advances or Index Euro-Dollar
Advances or three (3) Euro-Dollar Business Days prior in the case of a
continuation of or conversion to Tranche Euro-Dollar Advances, that all, or any
portion in an aggregate principal amount of $1,000,000 or any larger integral
multiple of $100,000 be, (i) in the case of Base Rate Advances, converted into
Euro-Dollar Advances or (ii) in the case of Euro-Dollar Advances, converted into
Base Rate Advances or continued as Euro-Dollar Advances; provided, however, that
(x) each such conversion or continuation shall be prorated among the applicable
outstanding Revolver Advances of all Lenders that have made such Revolver
Advances, and (y) no portion of the outstanding principal amount of any Revolver
Advances may be continued as, or be converted into, any Tranche Euro-Dollar
Advance when any Default has occurred and is continuing.  In the absence of
delivery of a Notice of Continuation or Conversion with respect to any Tranche
Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the last

 

50

--------------------------------------------------------------------------------


 

day of the then current Interest Period with respect thereto, such Tranche
Euro-Dollar Advance shall, on such last day, automatically convert to a Base
Rate Advance.

 

SECTION 2.04.                                                           Notes. 
The Revolver Advances of each Lender shall, upon the request of such Lender made
through the Administrative Agent, be evidenced by a single Revolver Note payable
to the order of such Lender for the account of its Lending Office in an amount
equal to the original principal amount of such Lender’s Revolver Commitment. 
The Swing Advances of the Swingline Lender shall be evidenced by a single Swing
Advance Note payable to the order of the Swingline Lender.  Upon receipt of any
Lender’s Note pursuant to Section 3.01, the Administrative Agent shall deliver
such Note to such Lender.  Each Lender requesting a Note shall record, and prior
to any transfer of its Note shall endorse on the schedule forming a part thereof
appropriate notations to evidence, the date, amount and maturity of, and
effective interest rate for, each Advance made by it, the date and amount of
each payment of principal made by the Borrower with respect thereto and such
schedule shall constitute rebuttable presumptive evidence of the principal
amount owing and unpaid on such Lender’s Note; provided that the failure of any
Lender to make, or any error in making, any such recordation or endorsement
shall not affect the obligation of the Borrower hereunder or under the Note or
the ability of any Lender to assign its Notes.  Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Notes and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.

 

SECTION 2.05.                                                           Maturity
of Advances.  Each Advance included in any Borrowing or Swing Borrowing shall
mature, and the principal amount thereof, together with all accrued unpaid
interest thereon, shall be due and payable on the Termination Date.

 

SECTION 2.06.                                                           Interest
Rates.

 

(a)                                 “Applicable Margin” means (a) with respect
to any Base Rate Advance, 1.25% and (b) with respect to any Euro-Dollar Advance,
2.25%; provided, however, “Applicable Margin” shall mean (i) except as provided
in clause (ii) below, during the period from each Ratings Effective Date (as
defined below) after which the Borrower obtains an Investment Grade Rating and
continuing until the next Ratings Effective Date, if any, after the Borrower
ceases to have an Investment Grade Rating (each such period, a “Ratings
Effective Period”), (A) with respect to any Base Rate Advance, 1.00% and
(B) with respect to any Euro-Dollar Advance, 2.00% and (ii) during any Ratings
Effective Period in which both the Collateral Coverage Test and the Leverage
Test are met as of the end of Borrower’s most recent Fiscal Quarter, as
demonstrated in the applicable Compliance Certificate delivered to the
Administrative Agent, (A) with respect to any Base Rate Advance, 0.875% and
(B) with respect to any Euro-Dollar Advance, 1.875%.  Each change in the
Applicable Margin resulting from the Borrower’s obtaining, or failing to
maintain, an Investment Grade Rating shall be effective on the later of (i) the
first Domestic Business Day of the first calendar month following the applicable
attainment of or change in rating and (ii) five (5) Domestic Business Days
following such attainment or change (each such date, a “Ratings Effective
Date”).  Each change in the Applicable Margin resulting from the Borrower’s
meeting both the Collateral Coverage Test and the Leverage Test, or failing to
meet either of the Collateral Coverage Test or the Leverage Test, shall be
effective five (5) Domestic Business Days after delivery of the applicable

 

51

--------------------------------------------------------------------------------


 

Compliance Certificate demonstrating that both the Collateral Coverage Test and
the Leverage Test are met, or that either of the Collateral Coverage Test or the
Leverage Test is not met, as applicable; provided, however, it is acknowledged
and agreed that (a) the Borrower has, prior to November 20, 2015, delivered a
Compliance Certificate for the Fiscal Quarter ending September 30, 2015, (b) the
Borrower may deliver an updated Compliance Certificate for such Fiscal Quarter
on November 20, 2015 and (c) if a Ratings Effective Period is in effect and such
updated Compliance Certificate reflects the Borrower meeting both the Collateral
Coverage Test and the Leverage Test as of September 30, 2015, the change in the
Applicable Margin resulting from the Borrower’s meeting both the Collateral
Coverage Test and the Leverage Test shall be effective on November 20, 2015. 
The Borrower shall notify the Administrative Agent of its attaining, or failure
to maintain, an Investment Grade Rating promptly after such attainment or change
in rating is announced by the applicable ratings agency, but in any event no
later than two (2) Domestic Business Days thereafter.

 

“Borrower Assets” means the sum of (a) the aggregate value of the Borrower’s
assets minus (b) the aggregate value of MSC to the extent included in the
aggregate value of the Borrower’s assets minus (c) the aggregate value of the
assets in the SBIC Entities to the extent included in the aggregate value of the
Borrower’s assets, in each case in clauses (a), (b) and (c) as set forth in the
Compliance Certificate delivered pursuant to Section 5.01(c) for the applicable
Fiscal Quarter, calculated on the basis of the asset values of the Borrower and
its Subsidiaries set forth in Borrower’s financial statements delivered pursuant
to Section 5.01 and supported by such documentation as Administrative Agent
shall reasonably require.

 

“Collateral Coverage Test” means that, as of the end of the applicable Fiscal
Quarter of the Borrower, the ratio of (a) sum of (i) Borrower Assets minus
(ii) the average daily Outstandings for such Fiscal Quarter to (b) the average
daily Outstandings for such Fiscal Quarter shall exceed 3.0 to 1.0.

 

“Funded Debt” of any Person means at any date, Debt of such Person other than
(a) Debt of the type described in clauses (x) and (xiii) of the definition of
“Debt”, (b) Guarantees of Debt of the type described in clauses (x) and
(xiii) of the definition of “Debt” and (c) Debt of others of the type described
in clauses (x) and (xiii) of the definition of “Debt” that is secured by a Lien
on any asset of such Person.

 

“Leverage Test” means that, as of the end of the applicable Fiscal Quarter of
the Borrower, the ratio of (a) Funded Debt of the Borrower and its Consolidated
Subsidiaries to (b) the sum of (i) the total assets of the Borrower and its
Consolidated Subsidiaries minus (ii) the total liabilities of the Borrower and
its Consolidated Subsidiaries, in each case in clauses (a) and (b), as set forth
in the financial statements delivered pursuant to Section 5.01(a) or
Section 5.01(b), as applicable, for such Fiscal Quarter, does not exceed 1.0 to
1.0.

 

“Outstandings” means the aggregate outstanding principal amount of all Revolver
Advances and Swing Advances of all Lenders.

 

52

--------------------------------------------------------------------------------


 

(b)           Each Base Rate Advance shall bear interest on the outstanding
principal amount thereof, for each day from the date such Advance is made until
it becomes due, at a rate per annum equal to the Base Rate for such day plus the
Applicable Margin.  Such interest shall be payable on each Interest Payment Date
while such Base Rate Advance is outstanding and on the date such Base Rate
Advance is converted to a Tranche Euro-Dollar Advance or repaid.  Any overdue
principal of and, to the extent permitted by applicable law, overdue interest on
any Base Rate Advance shall bear interest, payable on demand, for each day until
paid in full at a rate per annum equal to the Default Rate.

 

(c)           Each Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted London InterBank Offered Rate for such Interest Period. 
Such interest shall be payable on each applicable Interest Payment Date.  Any
overdue principal of and, to the extent permitted by applicable law, overdue
interest on any Euro-Dollar Advance shall bear interest, payable on demand, for
each day until paid in full at a rate per annum equal to the Default Rate.

 

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the ICE Benchmark Administration for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of 11:00
a.m. London, England time, two (2) Euro-Dollar Business Days prior to the first
day of such Interest Period, provided that if no such offered rates appear on
such page, the “London InterBank Offered Rate” for such Interest Period will be
the arithmetic average (rounded upward, if necessary, to the next higher 1/100th
of 1%) of rates quoted by not less than two (2) major lenders in New York City,
selected by the Administrative Agent, at approximately 10:00 A.M., New York City
time, two (2) Euro-Dollar Business Days prior to the first day of such Interest
Period, for deposits in Dollars offered by leading European banks for a period
comparable to such Interest Period in an amount comparable to the principal
amount of such Euro-Dollar Advance.  If the London InterBank Offered Rate
determined as provided above would be less than zero, then the London InterBank
Offered Rate shall be deemed to be zero.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents).  The Adjusted

 

53

--------------------------------------------------------------------------------


 

London InterBank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Euro-Dollar Reserve Percentage.

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Advances hereunder in accordance with the terms of this
Agreement.  The Administrative Agent shall give prompt notice to the Borrower
and the Lenders by facsimile of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  To
the extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.

 

(e)           After the occurrence and during the continuance of an Event of
Default (other than an Event of Default under Sections 6.01(g) or (h)), the
principal amount of the Advances (and, to the extent permitted by applicable
law, all accrued interest thereon) may, at the election of the Required Lenders,
bear interest at the Default Rate; provided, however, that automatically whether
or not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the occurrence and during the continuance of an
Event of Default described in Section 6.01(g) or 6.01(h), the principal amount
of the Advances (and, to the extent permitted by applicable law, all accrued
interest thereon) shall bear interest payable on demand for each day until paid
at a rate per annum equal to the Default Rate.

 

SECTION 2.07.                    Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an unused commitment fee equal to the product of: 
(i) the aggregate of the daily average amounts of such Lender’s Unused
Commitment, times (ii) a per annum percentage equal to 0.25%.  Such unused
commitment fee shall accrue from but not including the Closing Date to and
including the Termination Date.  Unused commitment fees shall be determined
quarterly in arrears and shall be payable on each Quarterly Payment Date and on
the Termination Date; provided that should the Revolver Commitments be
terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid commitment fee shall be paid on the date of such termination.

 

(b)           The Borrower shall pay (i) to the Administrative Agent, for the
account and sole benefit of the Administrative Agent, such fees and other
amounts at such times as agreed with the Administrative Agent and (ii) to the
Lenders such fees and other amounts at such times as agreed with the Lenders.

 

SECTION 2.08.                    Optional Termination or Reduction of
Commitments.  The Borrower may, subject to any applicable prepayments pursuant
to Section 2.11, upon at least 3 Domestic Business Day’s irrevocable notice to
the Administrative Agent, terminate at any time, or proportionately reduce from
time to time by an aggregate amount of at least $10,000,000 or any larger
multiple of $1,000,000, the Revolver Commitments; provided, however:  (1) each

 

54

--------------------------------------------------------------------------------


 

termination or reduction, as the case may be, shall be permanent and
irrevocable; (2) no such termination or reduction shall be in an amount greater
than the Total Unused Revolver Commitments on the date of such termination or
reduction; and (3) no such reduction pursuant to this Section 2.08 shall result
in the aggregate Revolver Commitments of all of the Lenders being reduced to an
amount less than $30,000,000, unless the Revolver Commitments are terminated in
their entirety, in which case all accrued fees (as provided under Section 2.07)
shall be payable on the effective date of such termination.  Each reduction
shall be made ratably among the Lenders in accordance with their respective
Revolver Commitments.

 

SECTION 2.09.                    Termination of Commitments.  The Revolver
Commitments shall terminate on the Termination Date.

 

SECTION 2.10.                    Optional Prepayments.

 

(a)           The Borrower may prepay any Base Rate Borrowing or Index
Euro-Dollar Borrowing, in whole at any time, or from time to time in part in
amounts aggregating at least $1,000,000 or any larger integral multiple of
$100,000 (or any lesser amount equal to the outstanding balance of such
Advance), by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment, (i) upon at least one (1) Domestic
Business Day’s notice to the Administrative Agent any Borrowing that is a Base
Rate Borrowing or Index Euro-Dollar Borrowing or (ii) without any notice, any
Swing Borrowing.  Each such optional prepayment shall be applied (i) first to
any Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority:  (a) first, to Base Rate
Advances, (b) second, to Index Euro-Dollar Advances; (c) lastly, to Tranche
Euro-Dollar Advances.

 

(b)           Subject to any payments required pursuant to the terms of
Article VIII for such Tranche Euro-Dollar Borrowing, the Borrower may, upon at
least three (3) Domestic Business Day’s prior written notice, prepay in minimum
amounts of $1,000,000 with additional increments of $100,000 (or any lesser
amount equal to the outstanding balance of such Advances) all or any portion of
the principal amount of any Tranche Euro-Dollar Borrowing prior to the maturity
thereof, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment and such payments required pursuant
to the terms of Article VIII.  Each such optional prepayment shall be applied to
prepay ratably the Tranche Euro-Dollar Advances of the several Lenders included
in such Tranche Euro-Dollar Borrowing.

 

(c)           Upon receipt of a notice of prepayment pursuant to this
Section 2.10, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s ratable share of such prepayment and such
notice, once received by the Administrative Agent, shall not thereafter be
revocable by the Borrower.

 

SECTION 2.11.                    Mandatory Prepayments.

 

(a)           On each date on which the Revolver Commitments are reduced or
terminated pursuant to Section 2.08, Section 2.09 or Section 9.04(c), the
Borrower shall

 

55

--------------------------------------------------------------------------------


 

repay or prepay such principal amount of the outstanding Revolver Advances, if
any (together with interest accrued thereon and any amount due under
Section 8.05), as may be necessary so that after such payment the aggregate
unpaid principal amount of the Revolver Advances and Swing Advances does not
exceed the aggregate amount of the Revolver Commitments as then reduced.  Each
such payment or prepayment shall be applied (i) first to any Swing Advances
outstanding, and (ii) then applied to prepay ratably to the Revolver Advances of
the several Lenders outstanding on the date of payment or prepayment in the
following order or priority:  (a) first, to Base Rate Advances, (b) second, to
Index Euro-Dollar Advances; (c) lastly, to Tranche Euro-Dollar Advances.

 

(b)           In the event that the aggregate principal amount of all Advances
at any one time outstanding shall at any time exceed the aggregate amount of the
Revolver Commitments of all of the Lenders at such time, the Borrower shall
immediately repay so much of the Advances as is necessary in order that the
aggregate principal amount of the Advances thereafter outstanding, shall not
exceed the aggregate amount of the Revolver Commitments of all of the Lenders at
such time.  Each such payment or prepayment shall be applied (i) first to any
Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority:  (a) first, to Base Rate
Advances, (b) second, to Index Euro-Dollar Advances; (c) lastly, to Tranche
Euro-Dollar Advances.

 

(c)           In the event that the aggregate principal amount of all Advances
at any one time outstanding shall at any time exceed the Borrowing Base, the
Borrower shall immediately repay so much of the Advances as is necessary in
order that the aggregate principal amount of the Advances thereafter outstanding
shall not exceed the Borrowing Base.

 

(d)          If at any time the Borrower is not in compliance with the Minimum
Availability Requirement, the Borrower shall immediately repay so much of the
Revolver Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Availability Requirement is satisfied.  Each such payment
or prepayment shall be applied ratably to the Revolver Advances of the several
Lenders outstanding on the date of payment or prepayment in the following order
or priority:  (i) first, to Base Rate Advances, and (ii) lastly to Euro-Dollar
Advances.

 

(e)          If at any time (i) the Administrative Agent on behalf of the
Secured Parties does not own or have a valid and perfected first priority
security interest in any Eligible Investment or (ii) any representation or
warranty with respect to any Eligible Investment included in the Borrowing Base
is not true and correct, then upon the earlier of the Borrower’s receipt of
notice from the Administrative Agent or the Borrower becoming aware thereof, the
Borrower shall either (x) repay the Advances outstanding (together with any
amounts owing under Article VIII relating to such repayment) to the extent
required by Section 2.11(c) after giving effect to the exclusion of such
ineligible Portfolio Investment from the Borrowing Base, or (y) substitute an
Eligible Investment for such ineligible Portfolio Investment; provided that no
such substitution shall be

 

56

--------------------------------------------------------------------------------


 

permitted unless (1) such substitute Portfolio Investment is an Eligible
Investment on the date of substitution, (2) after giving effect to the inclusion
of the substitute Eligible Investment, no repayment of any Advances outstanding
shall be required under Section 2.11(c) (after giving effect to the exclusion of
such ineligible Portfolio Investment from the Borrowing Base), (3) all
representations and warranties of the Borrower contained in Article IV shall be
true and correct as of the date of substitution, (4) all actions or additional
actions (if any) necessary to perfect the security interest of the
Administrative Agent in such substitute Portfolio Investment and related
Collateral shall have been taken as of or prior to the date of substitution and
(4) the Borrower shall deliver to the Administrative Agent on the date of such
substitution (A) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (B) a Borrowing Base
Certification Report (including a calculation of Borrowing Base after giving
effect to such substitution).

 

(f)            [Intentionally Omitted].

 

(g)           Any repayment or prepayment made pursuant to this Section shall
not affect the Borrowers’ obligation to continue to make payments under any
Hedging Agreement, which shall remain in full force and effect notwithstanding
such repayment or prepayment, subject to the terms of such Hedging Agreement.

 

(h)           Any repayment or prepayment made pursuant to this Section shall be
in cash without any prepayment premium or penalty (but including all breakage or
similar costs) on the customary terms of the Administrative Agent.

 

SECTION 2.12.                    General Provisions as to Payments.

 

(a)           The Borrower shall make each payment of principal of, and interest
on, the Advances and of fees hereunder without any set off, counterclaim or any
deduction whatsoever, not later than 12:00 P.M. (Eastern time) on the date when
due, in Federal or other funds immediately available in Winston-Salem, North
Carolina, to the Administrative Agent at its address referred to in
Section 9.01.  The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.

 

(b)           Whenever any payment of principal of, or interest on, the Base
Rate Advances or of fees shall be due on a day which is not a Domestic Business
Day, the date for payment thereof shall be extended to the next succeeding
Domestic Business Day.  Whenever any payment of principal of or interest on, the
Euro-Dollar Advances shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day.  If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

 

57

--------------------------------------------------------------------------------


 

(c)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing.  Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(d)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation

 

(e)           Taxes.

 

(i)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes from such payments, then (A) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
Borrower shall make such deductions and (C) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(ii)           Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(iii)          (A)  Indemnification by the Borrower.  The Borrower shall
indemnify the Administrative Agent and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that the Borrower shall not be obligated to
make a payment pursuant to this Section in respect of penalties, interest and
additions to Tax attributable to any Indemnified Taxes or Other Taxes (and, for
the avoidance of doubt, reasonable expenses arising therefrom or with respect
thereto), if (i) such penalties, interest or additions to Tax are attributable
to the failure of the Administrative Agent or any Lender to pay to the relevant
Governmental Authority amounts received by it from the Borrower in respect of
Indemnified Taxes or Other Taxes within thirty (30) calendar days after receipt
of such amount from the Borrower or (ii) such penalties, interest or additions
to Tax are attributable to the gross negligence or willful misconduct of the
Administrative Agent or any Lender.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(B)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent

 

59

--------------------------------------------------------------------------------


 

shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (B).

 

(iv)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(v)           Status of Lenders.  Any Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.12(e)(v)(1), (e)(v)(2)(A)-(D) and (e)(vi))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, (1) any Lender
that is a U.S. Person shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax
and (2) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(B)          executed copies of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a U.S.
Tax Compliance Certificate substantially in the form of Exhibit J-1 to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN or IRS Form W-8BEN-E,
as applicable;

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-4 on behalf of each such direct and indirect partner;
or

 

(E)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made, or

 

(vi)          If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of

 

61

--------------------------------------------------------------------------------


 

FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (F), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(vii)         Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.  Notwithstanding anything to the contrary in this
paragraph (vii), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (vii) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

(vii)         Survival.  Each party’s obligations under this
Section 2.12(e) shall survive the resignation or replacement of the
Administrative Agent or any assignment of

 

62

--------------------------------------------------------------------------------


 

rights by, or replacement of, a Lender, the termination of the Revolver
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

SECTION 2.13.                    Computation of Interest and Fees.  Interest on
the Advances shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed (including the first day but excluding the
last day).  Utilization fees, unused commitment fees and any other fees payable
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

SECTION 2.14.                    Increase in Commitments.

 

(a)           The Borrower shall have the right, at any time prior to the date
that is one hundred eighty (180) days prior to the Termination Date by written
notice to and in consultation with the Administrative Agent, to request an
increase in the aggregate Revolver Commitments (each such requested increase, a
“Commitment Increase”), by having one or more existing Lenders increase their
respective Revolver Commitments then in effect (each, an “Increasing Lender”),
by adding as a Lender with a new Revolver Commitment hereunder one or more
Persons that are not already Lenders (each, an “Additional Lender”), or a
combination thereof, provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $10,000,000, (ii) immediately after
giving effect to any Commitment Increase, the aggregate Revolver Commitments
shall not exceed $750,000,000, (iii) no Default or Event of Default shall have
occurred and be continuing on the applicable Commitment Increase Date or shall
result from any Commitment Increase, (iv) immediately after giving effect to any
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower shall be in compliance with
the covenants contained in Article V and (v) no consent of any Lender to such
Commitment Increase shall be required and no Lender shall be obligated to
participate as a Lender in such Commitment Increase.  Such notice from the
Borrower shall specify the requested amount of the Commitment Increase.  No
Lender shall have any obligation to become an Increasing Lender and any decision
by a Lender to increase its Commitment shall be made in its sole discretion
independently from any other Lender.  Other than fees payable under any letter
agreement with the Administrative Agent or under any other letter agreement with
a Lender acting as an arranger approved by the Administrative Agent, which shall
be paid in accordance with their terms, any fees paid by the Borrower for a
Commitment Increase to an Increasing Lender, an Additional Lender, the
Administrative Agent or any Lender, as arranger, shall be for their own account
and shall be in an amount, if any, mutually agreed upon by each such party and
the Borrower, in each party’s sole discretion.

 

(b)           Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent).  The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the Borrowers may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, to evidence the Revolver Commitment adjustments referred
to in Section 2.14(e); provided that the failure of any Lender that is not an
Additional Lender or an Increasing Lender to execute any such documentation

 

63

--------------------------------------------------------------------------------


 

shall not impair the ability of the Additional Lenders, the Increasing Lenders
and the Borrower to effect a Commitment Increase pursuant to this Section 2.14.

 

(c)           If the aggregate Revolver Commitments are increased in accordance
with this Section 2.14, the Borrower (in consultation with the Administrative
Agent), Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall
agree upon the effective date (the “Commitment Increase Date,” which shall be a
Domestic Business Day not less than thirty (30) days prior to the Termination
Date).  The Administrative Agent shall promptly notify the Lenders of such
increase and the Commitment Increase Date.

 

(d)           Notwithstanding anything set forth in this Section 2.14 to the
contrary, the Borrower shall not incur any Revolver Advances pursuant to any
Commitment Increase (and no Commitment Increase shall be effective) unless the
conditions set forth in Section 2.14(a) as well as the following conditions
precedent are satisfied on the applicable Commitment Increase Date:

 

(i)            The Administrative Agent shall have received the following, each
dated the Commitment Increase Date and in form and substance reasonably
satisfactory to the Administrative Agent:

 

(A)          a supplement to this Agreement signed by the Administrative Agent
and each other Lender committing to the Commitment Increase, all other
documentation required by the Administrative Agent pursuant to
Section 2.14(b) and such other modifications, documents or items as the
Administrative Agent, the Additional Lender, Increasing Lender or their counsel
may reasonably request;

 

(B)          an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;

 

(C)          a certificate of the secretary or an assistant secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;

 

(D)          a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty is
true and correct as of such date), (y) immediately after giving effect to such
Commitment Increase (including any Borrowings in connection therewith

 

64

--------------------------------------------------------------------------------


 

and the application of the proceeds thereof), the Borrower is in compliance with
the covenants contained in Article V, and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings in connection therewith and
the application of the proceeds thereof); and

 

(E)           such other documents or items that the Administrative Agent, any
Additional Lender, any Increasing Lender or their counsel may reasonably
request.

 

(ii)           In the case of any Borrowing of Revolver Advances in connection
with such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.

 

(e)           On the Commitment Increase Date, (i) the aggregate principal
outstanding amount of the Revolver Advances (the “Initial Advances”) immediately
prior to giving effect to the Commitment Increase shall be deemed to be repaid,
(ii) immediately after the effectiveness of the Commitment Increase, the
Borrower shall be deemed to have made new Borrowings of Revolver Advances (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Administrative Agent
in accordance with Section 2.01, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Revolver Commitments (calculated after giving
effect to the Commitment Increase), (vi) the Borrower shall pay all accrued but
unpaid interest on the Initial Advances to the Lenders entitled thereto, and
(vii) Schedule 2.01 shall be deemed amended to reflect the Revolver Commitments
of all Lenders after giving effect to the Commitment Increase.  The deemed
payments made pursuant to clause (i) above in respect of each Tranche
Euro-Dollar Advance shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 8.05 if the Commitment Increase Date occurs other
than on the last day of the Interest Period relating thereto.

 

SECTION 2.15.                    Extension Options.  On or prior to each of the
fifth anniversary of the Closing Date (the “First Extension Date”) and the sixth
anniversary of the Closing Date (the “Second Extension Date”), the Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
request that the Administrative Agent and the Lenders extend the

 

65

--------------------------------------------------------------------------------


 

date set forth in the definition of Termination Date by one year, and the
Administrative Agent and the Lenders may, each in their sole and individual
discretion, elect to do so, it being understood that (i) no extension shall be
effective unless all Lenders unanimously agree to extend and (ii) any Lender who
has not responded to such extension request within fifteen (15) Domestic
Business Days following the date of the Administrative Agent’s notice of such
extension request to the Lenders, shall be deemed to have rejected such
request.   In the event that one extension request is exercised and accepted by
all Lenders, this Agreement shall be automatically amended as of the First
Extension Date to provide that the definition of Termination Date would be
extended by one year. In the event that two extension requests are exercised and
accepted by all Lenders, upon effectiveness of the second extension, this
Agreement shall be automatically amended as of the Second Extension Date to
provide that the definition of Termination Date would be extended by a
subsequent year.  Any extension pursuant to this Section 2.15 shall be effective
as of the date of the amendment to this Agreement effecting such extension and
each such amendment shall be conditioned upon: (x) no Default or Event of
Default and (y) continued accuracy of the representations and warranties, in
each case as of the date of such amendment in all material respects.  The first
extension request shall expire if not made on or prior to the First Extension
Date and shall not take effect prior to the First Extension Date.   The second
extension request shall expire if not made on or prior to the Second Extension
Date and shall not take effect prior to the Second Extension Date.  There shall
be no more than two (2) extension requests, resulting in total extensions no
longer than two (2) years, so that the Termination Date is no later than the
tenth anniversary date of the Closing Date.

 

ARTICLE III
CONDITIONS TO BORROWINGS

 

SECTION 3.01.                    Conditions to Closing and First Borrowing.  The
obligation of each Lender to make an Advance on the Closing Date is subject to
the satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:

 

(a)           receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Agreement signed by such party;

 

(b)           receipt by the Administrative Agent of a duly executed Revolver
Note for the account of each Lender that requested a Revolver Note and a duly
executed Swing Advance Note for the account of the Swingline Lender, in each
case complying with the provisions of Section 2.04;

 

(c)           receipt by the Administrative Agent of an opinion of counsel to
the Loan Parties, dated as of the Closing Date (or in the case of an opinion
delivered pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request;

 

(d)           receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, signed by a chief
financial officer or other authorized officer of each Loan Party, to the effect
that, to his knowledge, (i) no Default has occurred and is continuing on the
date of the first Borrowing and (ii) the

 

66

--------------------------------------------------------------------------------


 

representations and warranties of the Loan Parties contained in Article IV are
true on and as of the date of the first Borrowing hereunder;

 

(e)           receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party, authorized to execute and deliver the Loan Documents, and certified
copies of the following items:  (i) the Loan Party’s Organizational Documents;
(ii) the Loan Party’s Operating Documents; (iii) if applicable, a certificate of
the Secretary of State of such Loan Party’s state of organization as to the good
standing or existence of such Loan Party, and (iv) the Organizational Action, if
any, taken by the board of directors of the Loan Party or the members, managers,
trustees, partners or other applicable Persons authorizing the Loan Party’s
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Loan Party is a party;

 

(f)            completion of due diligence to the satisfaction of the
Administrative Agent with respect to the Borrower and its Subsidiaries,
including but not limited to review of the Investment Policies, risk management
procedures, accounting policies, systems integrity, compliance, management and
organizational structure and the loan and investment portfolio of the Borrower
and its Subsidiaries;

 

(g)           the Security Agreement and the other Collateral Documents, each in
form and content satisfactory to the Administrative Agent shall have been duly
executed by the applicable Loan Parties and such documents shall have been
delivered to the Administrative Agent and shall be in full force and effect and
each document (including each UCC financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties, upon filing, recording or possession by the
Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Collateral Documents shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all shares of stock or other equity
interests pledged to the Administrative Agent for the benefit of Lenders
pursuant to the Pledge Agreement;

 

(h)           the Administrative Agent shall have received the results of a
search of the UCC filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) in which the Loan Parties are
organized and the other jurisdictions in which UCC filings (or equivalent
filings) are to be made pursuant to the preceding paragraph, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative

 

67

--------------------------------------------------------------------------------


 

Agent that the Liens other than Permitted Encumbrances indicated in any such
financing statement (or similar document) have been released or subordinated to
the satisfaction of Administrative Agent;

 

(i)            receipt by the Administrative Agent of a Borrowing Base
Certification Report, dated as of the date of the initial Notice of Borrowing
and satisfactory in all respects to the Administrative Agent;

 

(j)            the Borrower shall have paid all fees required to be paid by it
on the Closing Date and shall have reimbursed the Administrative Agent for all
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Loan Documents, including the reasonable legal, audit and other
document preparation costs incurred by the Administrative Agent; and

 

(k)           such other documents or items as the Administrative Agent, the
Lenders or their counsel may reasonably request.

 

For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

SECTION 3.02.                    Conditions to All Borrowings.  The obligation
of each Lender to make an Advance on the occasion of each Borrowing or Swing
Borrowing is subject to the satisfaction of the following conditions:

 

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02, together with a Borrowing Base Certification Report
dated as of the date of delivery and satisfactory in all respects to the
Administrative Agent;

 

(b)           receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Availability Requirement;

 

(c)           the fact that, immediately before and after such Borrowing or
Swing Borrowing, no Default shall have occurred and be continuing;

 

(d)           the fact that the representations and warranties of the Loan
Parties contained in Article IV of this Agreement and the other representations
and warranties contained in the Loan Documents shall be true, on and as of the
date of such Borrowing or Swing Borrowing and after giving effect thereto
(except to the extent that any such representations and warranties speak as to a
specific date, in which case such representations and warranties shall be true
as of such date);

 

(e)           the fact that, immediately after such Borrowing or Swing
Borrowing:  (A) the aggregate outstanding principal amount of the Revolver
Advances of each Lender

 

68

--------------------------------------------------------------------------------


 

plus such Lender’s Applicable Percentage of the outstanding principal amount of
Swing Advances will not exceed the amount of its Revolver Commitment and (B) the
aggregate outstanding principal amount of the Revolver Advances and Swing
Advances will not exceed the aggregate amount of the Revolver Commitments of all
of the Lenders as of such date;

 

(f)            with respect to each Pre-Positioned Investment that is funded
with the proceeds of such Advance, the Administrative Agent and the Collateral
Custodian shall have received a faxed or .PDF copy of the executed note, if any,
evidencing such Pre-Positioned Investment, and, if requested in writing by the
Administrative Agent, the Administrative Agent shall have received a copy of the
credit analysis, underwriting materials and any similar document previously
prepared by the Borrower in connection with its investment decision in such
Pre-Positioned Investment; and

 

(g)           the fact that, immediately after such Borrowing or Swing Borrowing
the aggregate outstanding principal amount of the Revolver Advances and Swing
Advances will not exceed the lesser of:  (A) the aggregate amount of the
Revolver Commitments of all of the Lenders as of such date; and (B) the
Borrowing Base.

 

Each Borrowing or Swing Borrowing and each Notice of Continuation or Conversion
hereunder shall be deemed to be a representation and warranty by the Loan
Parties on the date of such Borrowing or Swing Borrowing as to the truth and
accuracy of the facts specified in clauses (c), (d) and (e) of this Section.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower and Guarantors represent and warrant that:

 

SECTION 4.01.                    Existence and Power.  The Borrower is a
corporation, and each Guarantor is a corporation, limited liability company or
other legal entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as the case
may be, is duly qualified to transact business in every jurisdiction where, by
the nature of its business, such qualification is necessary, and has all
organizational powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted.

 

SECTION 4.02.                    Organizational and Governmental Authorization;
No Contravention.  The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of

 

69

--------------------------------------------------------------------------------


 

such Loan Party or any of its Subsidiaries (other than Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations).

 

SECTION 4.03.                    Binding Effect.  This Agreement constitutes a
valid and binding agreement of the Loan Parties enforceable in accordance with
its terms, and the Notes, the Collateral Documents and the other Loan Documents,
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Loan Parties party to such Loan Document
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.

 

SECTION 4.04.                    Financial Information.

 

(a)           The audited consolidated balance sheet of the Borrower as of
December 31, 2012 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Grant Thornton LLP, copies of which have been delivered to the Administrative
Agent for delivery to each of the Lenders, and the unaudited consolidated
financial statements of the Borrower for the interim period ended June 30, 2013,
copies of which have been delivered to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.

 

(b)           Since December 31, 2012 there has been no event, act, condition or
occurrence having a Material Adverse Effect.

 

SECTION 4.05.                    Litigation.  There is no action, suit or
proceeding pending, or to the knowledge of the Loan Parties threatened, against
or affecting the Loan Parties or any of their respective Subsidiaries before any
court or arbitrator or any Governmental Authority which in any manner draws into
question the validity or enforceability of, or could impair the ability of the
Loan Parties to perform their respective obligations under, this Agreement, the
Notes, the Collateral Documents or any of the other Loan Documents.

 

SECTION 4.06.                    Compliance with ERISA.

 

(a)           The Loan Parties and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance  with the applicable
provisions of ERISA and the Code, and have not incurred any liability to the
PBGC or a Plan under Title IV of ERISA.

 

(b)           Neither the Loan Parties nor any member of the Controlled Group is
or ever has been obligated to contribute to any Multiemployer Plan.

 

(c)           The assets of the Loan Parties or any Subsidiary of any Loan Party
do not and will not constitute “plan assets,” within the meaning of ERISA, the
Code and the respective regulations promulgated thereunder.  The execution,
delivery and performance

 

70

--------------------------------------------------------------------------------


 

of this Agreement, and the borrowing and repayment of amounts hereunder, do not
and will not constitute “prohibited transactions” under ERISA or the Code.

 

SECTION 4.07.                    Payment of Taxes.  There have been filed on
behalf of the Loan Parties and their respective Subsidiaries all material U.S.
federal, state and local income, excise, property and other tax returns which
are required to be filed by them and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of the Loan Parties or any
Subsidiary have been paid other than those being contested in good faith and by
appropriate proceedings diligently conducted and with respect to which such
Person has established adequate reserves in accordance with GAAP.  The charges,
accruals and reserves on the books of the Loan Parties and their respective
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Loan Parties, adequate.  No Loan Party has been given or been
requested to give a waiver of the statute of limitation relating to the payment
of Federal, state, local or foreign taxes.

 

SECTION 4.08.                    Subsidiaries.  Each of the Subsidiaries (other
than any Foreclosed Subsidiary) of each Loan Party is a corporation, a limited
liability company or other legal entity, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.  No Loan Party has any Subsidiaries
except those Subsidiaries listed on Schedule 4.08 and as set forth in any
Compliance Certificate provided to the Administrative Agent and Lenders pursuant
to Section 5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.

 

SECTION 4.09.                    Investment Company Act, Etc.  Neither the
Borrower nor any of its Affiliates is a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended.  The Borrower qualifies as an RIC and is an “investment company” that
has elected to be a “business development company” as defined in
Section 2(a)(48) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.  The business and other activities of
the Borrower, including but not limited to, the making of the Advances by the
Lenders, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the transactions contemplated by the Loan Documents to
which the Borrower is a party do not result in any violations, with respect to
the Borrower, of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder.

 

SECTION 4.10.                    All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or of any
Governmental Authority (if any) required in connection with the due execution,
delivery and performance by the Loan Parties of this Agreement and any Loan
Document to which any Loan Party is a party, have been obtained.

 

SECTION 4.11.                    Ownership of Property; Liens.  Each of the Loan
Parties and their respective Subsidiaries has title or the contractual right to
possess its properties sufficient for the

 

71

--------------------------------------------------------------------------------


 

conduct of its business and none of such properties is subject to any Lien
except as permitted in Section 5.14 and except for Liens on the properties or
Capital Securities of any SPV Subsidiary.

 

SECTION 4.12.                    No Default.  No Loan Party or any of their
respective Subsidiaries is in default in any material respect under or with
respect to any material agreement, instrument or undertaking to which it is a
party or by which it or any of its property is bound.  No Default or Event of
Default has occurred and is continuing.

 

SECTION 4.13.                    Full Disclosure.  The Loan Parties have
disclosed to the Lenders in writing any and all facts which, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or to
materially affect or alter the business of the Loan Parties as presently
conducted.

 

SECTION 4.14.                    Environmental Matters.

 

(a)           No Loan Party or any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party or any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA.  None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

 

(b)           No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.

 

(c)           The Loan Parties, and each of their respective Subsidiaries, has
procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.

 

SECTION 4.15.                    Compliance with Laws.  Each Loan Party and each
Subsidiary of a Loan Party is in compliance in all material respects with all
applicable laws, including, without limitation, all Environmental Laws and all
regulations and requirements of the SEC and the National Association of
Securities Dealers, Inc. (including with respect to timely filing of reports).

 

SECTION 4.16.                    Capital Securities.  All Capital Securities,
debentures, bonds, notes and all other securities of each Loan Party and their
respective Subsidiaries presently issued and

 

72

--------------------------------------------------------------------------------


 

outstanding are validly and properly issued in accordance with all applicable
laws, including, but not limited to, the “Blue Sky” laws of all applicable
states and the federal securities laws.  The issued shares of Capital Securities
of each of the Loan Party’s respective Subsidiaries are owned by the Loan
Parties free and clear of any lien or adverse claim other than Liens granted
pursuant to the Collateral Documents and Liens with respect to the Capital
Securities of any SPV Subsidiary.

 

SECTION 4.17.                    Margin Stock.  No Loan Party or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock, and no
part of the proceeds of any Advance will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or be used for any purpose which violates, or which is
inconsistent with, the provisions of Regulation X of the Board of Governors of
the Federal Reserve System.  Following the application of the proceeds from each
Advance, not more than 25% of the value of the assets, either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis, will be
“Margin Stock.”

 

SECTION 4.18.                    Insolvency.  After giving effect to the
execution and delivery of the Loan Documents and the making of the Advances
under this Agreement, no Loan Party will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code or Section 2
of either the Uniform Fraudulent Transfer Act or the Uniform Fraudulent
Conveyance Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

 

SECTION 4.19.                    Collateral Documents.  Upon execution by the
applicable Loan Parties, the Collateral Documents shall be effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral,
securing the Obligations, and, upon (i) the filing of one or more UCC financing
statements in the appropriate jurisdictions, (ii) delivery of the certificates
evidencing shares of stock, membership interests and other equity interests and
delivery of the original notes and other instruments representing debt or other
obligations owing to the Loan Parties to the Collateral Custodian as bailee for
the Administrative Agent and (iii) execution and delivery of notices to the
depositary banks in the form attached hereto as Exhibit E with respect to the
amendment and restatement of the Existing Credit Agreement provided in this
Agreement, the Administrative Agent shall have or continue to have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the applicable Loan Parties, in such Collateral and the proceeds
thereof that can be perfected upon filing of one or more UCC financing
statements and execution and delivery of such equity interests, notes and other
instruments and such control agreements, in each case prior and superior in any
right to any other Person.  The representations and warranties of the Loan
Parties contained in the Collateral Documents are true and correct.

 

SECTION 4.20.                    Labor Matters.  There are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Subsidiary of
any Loan Party pending or, to the knowledge of any Loan Party, threatened.  The
hours worked by and payment made to employees

 

73

--------------------------------------------------------------------------------


 

of the Loan Parties and each Subsidiary of any Loan Party have been in
compliance with the Fair Labor Standards Act and any other applicable federal,
state or foreign law dealing with such matters.  All payments due from the Loan
Parties or any of their respective Subsidiaries, or for which any claim may be
made against the Loan Parties or any of their respective Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Loan Party or such
Subsidiary, as appropriate.  No Loan Party or any Subsidiary of a Loan Party is
party to a collective bargaining agreement.

 

SECTION 4.21.                    Patents, Trademarks, Etc.  The Loan Parties and
their respective Subsidiaries own, or are licensed to use, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, service
marks and rights with respect to the foregoing that are material to the
businesses, assets, operations, properties or condition (financial or otherwise)
of the Loan Parties and their respective Subsidiaries taken as a whole. The use
of such patents, trademarks, trade names, copyrights, technology, know-how,
processes and rights with respect to the foregoing by the Loan Parties and their
respective Subsidiaries, does not infringe on the rights of any Person.

 

SECTION 4.22.                    Insurance.  The Loan Parties and each of their
Subsidiaries has (either in the name of such Loan Party or in such Subsidiary’s
name), with financially sound and reputable insurance companies, insurance in at
least such amounts and against at least such risks (including on all its
property, and public liability and worker’s compensation) as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar business.

 

SECTION 4.23.                    Anti-Terrorism Laws.  None of the Loan Parties,
or any of their respective Subsidiaries, is in violation of any laws relating to
terrorism or money laundering, including, without limitation, the Patriot Act.

 

SECTION 4.24.                    Ownership Structure.  As of the Closing Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries and Affiliates
of the Borrower and of each Loan Party setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Capital Securities in such Subsidiary, (iii) the nature of the
Capital Securities held by each such Person, and (iv) the percentage of
ownership of such Subsidiary represented by such Capital Securities.  Except as
disclosed in such Schedule, as of the Closing Date (i) the Borrower and its
Subsidiaries owns, free and clear of all Liens and has the unencumbered right to
vote, all outstanding Capital Securities in each Person shown to be held by it
on such Schedule, (ii) all of the issued and outstanding Capital Securities of
each Person is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional Capital Securities of
any type in, any such Person.

 

SECTION 4.25.                    Reports Accurate; Disclosure.  All information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished by the Loan Parties to the Administrative Agent or any Lender
in connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true,

 

74

--------------------------------------------------------------------------------


 

complete and accurate in all material respects; it being recognized by the
Administrative Agent and the Lenders that the projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.  Neither this Agreement, nor any Loan Document, nor any agreement,
document, certificate or statement furnished to the Administrative Agent or the
Lenders in connection with the transactions contemplated hereby contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.  There is no fact known to any
Loan Party which materially and adversely affects the Borrower and its
Subsidiaries, or in the future is reasonably likely to have a Material Adverse
Effect.

 

SECTION 4.26.                    Location of Offices.  The Borrower’s name is
Main Street Capital Corporation.  The Initial Guarantors’ names are Main Street
Capital Partners, LLC and Main Street Equity Interests, Inc.  The location of
Borrower (within the meaning of Article 9 of the UCC) is Maryland.  The Location
of the Initial Guarantors (within the meaning of Article 9 of the UCC) is
Delaware.  Neither the Borrower nor any Initial Guarantor has changed its name,
identity, structure, existence or state of formation, whether by amendment of
its Organizational Documents, by reorganization or otherwise, or has changed its
location (within the meaning of Article 9 of the UCC) within the four (4) months
preceding the Closing Date or any subsequent date on which this representation
is made.

 

SECTION 4.27.                    Affiliate Transactions.  Except as permitted by
Section 5.27, neither the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower, any Subsidiary or any other Loan Party
is a party.

 

SECTION 4.28.                    Broker’s Fees.  Except as set forth in any
letter agreement with the Administrative Agent or any Lender, no broker’s or
finder’s fee, commission or similar compensation will be payable with respect to
the transactions contemplated hereby.  Except as set forth in any letter
agreement with the Administrative Agent, no other similar fees or commissions
will be payable by any Loan Party for any other services rendered to the
Borrower or any of its Subsidiaries ancillary to the transactions contemplated
hereby.

 

SECTION 4.29.                    Survival of Representations and Warranties,
Etc.  All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Closing Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Loan Parties
in favor of the Administrative Agent and each of the Lenders under this
Agreement.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.

 

75

--------------------------------------------------------------------------------


 

SECTION 4.30.                    Loans and Investments.  No Loan Party nor any
of their respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Closing Date except (i) Portfolio Investments in
the ordinary course of business and consistently with the Investment Policies,
(ii) Investments in Subsidiaries and Affiliates as set forth on Schedule 4.24,
(iii) Investments in Cash and Cash Equivalents, and (iv) other Investments in
existence on the Closing Date and described on Schedule 4.30.

 

SECTION 4.31.                    No Default or Event of Default.  No event has
occurred and is continuing and no condition exists, or would result from any
Advance or from the application of the proceeds therefrom, which constitutes or
would reasonably be expected to constitute a Default or Event of Default.

 

SECTION 4.32.                    USA Patriot Act; OFAC; Anti-Corruption Laws.

 

(a)           Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any other Affiliate of the Borrower or any director,
officer, agent or employee of the Borrower or of any of its Affiliates, is:
(i) subject to sanctions or economic embargoes (collectively, “Sanctions”)
administered by OFAC, the U.S. Department of State, the European Union, Her
Majesty’s Treasury, the United Nations Security Council, or any other relevant
sanctions authority (collectively, “Sanctions Authority”) or (ii) organized or
resident in a Sanctioned Country.  Furthermore, no part of the proceeds of any
Advance will be used, directly or indirectly, by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any other Affiliate of the
Borrower or any director, officer, agent or employee of the Borrower or of any
of its Affiliates, to finance or facilitate a transaction with a person subject
to Sanctions.

 

(b)           Borrower has implemented an anti-money laundering program to the
extent required by the Patriot Act, as amended, and the rules and regulations
thereunder.

 

(c)           Neither the Borrower nor any of its Subsidiaries nor, to the
Borrower’s knowledge, any other Affiliate of the Borrower or any director,
officer, agent or employee of the Borrower or of any Affiliate of the Borrower,
has: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to
influence official action; (ii) made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), the UK Bribery Act of 2010, as amended and
the rules and regulations thereunder and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions (collectively with the FCPA,
the “Anti-Corruption Laws”); and each of the Borrower and its Subsidiaries, and,
to Borrower’s knowledge, each other Affiliate and each director, officer, agent
and employee of the Borrower and of its Affiliates, have conducted their
business in compliance with the Anti-Corruption Laws and have instituted and
maintained policies and procedures reasonably designed to ensure, and which are
reasonably expected to continue to ensure, compliance therewith.  Furthermore,
no part of

 

76

--------------------------------------------------------------------------------


 

the proceeds of any Advance will be used, directly or indirectly, by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any
other Affiliate or any director, officer, agent or employee of the Borrower or
of any of its Affiliates, to finance or facilitate a transaction in violation of
any Anti-Corruption Law.

 

SECTION 4.33.                    Material Contracts.  Schedule 4.33 is, as of
the Closing Date, a true, correct and complete listing of all contracts to which
any Loan Party is a party, the breach of or failure to perform which, either by
a Loan Party or other party to such contract, could reasonably be expected to
have a Material Adverse Effect (“Material Contract”).  The Borrower, its
Subsidiaries and the other Loan Parties that is a party to any Material Contract
has performed and is in compliance with all of the material terms of such
Material Contract, and no Loan Party has knowledge of any default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, that exists
with respect to any such Material Contract.

 

SECTION 4.34.                    Collateral-Mortgage Property.  With respect to
each Mortgaged Property within the Collateral the Administrative Agent has: 
(i) a first priority lien upon the fee simple title to the Mortgaged Property;
(ii) a first priority lien upon the leases and rents applicable to the Mortgaged
Property; (iii) a first priority lien upon all equipment and fixtures applicable
to the Mortgaged Property; and (iv) all Mortgaged Property Security Documents
reasonably requested by the Administrative Agent.

 

SECTION 4.35.                    Mortgaged Properties.  As of the Closing Date,
Schedule 1.01 is a correct and complete list of all Mortgaged Properties
included in the Collateral.

 

SECTION 4.36.                    Common Enterprise.  The successful operation
and condition of the Loan Parties is dependent on the continued successful
performance of the functions of the group of Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

SECTION 4.37.                    Investment Policies.  Since the Closing Date,
there have been no material changes in the Investment Policies other than in
accordance with this Agreement, and the Borrower has at all times complied in
all material respects with the Investment Policies with respect to each
Portfolio Investment.  The Investment Policies are fully and accurately
described in all material respects in the Borrower’s annual report on Form 10-K
most recently filed with the SEC, and any subsequent quarterly reports on
Form 10-Q filed with the SEC.

 

SECTION 4.38.                    Eligibility of Portfolio Investments.  On the
date of each Borrowing or Swing Borrowing, (i) the information contained in the
Borrowing Base Certification Report delivered pursuant to Section 3.02 is an
accurate and complete listing in all

 

77

--------------------------------------------------------------------------------


 

material respects of all the Eligible Investments that are part of the
Collateral as of such date, and the information contained therein with respect
to the identity of such Portfolio Investment and the amounts owing thereunder is
true and correct in all material respects as of such date and (ii) each such
Portfolio Investment is an Eligible Investment.

 

SECTION 4.39.                    Portfolio Investments.  The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Portfolio
Investments other than any financing statement that has been terminated,
financing statements naming the Administrative Agent for the benefit of the
Secured Parties as secured party and financing statements covering assets
transferred to an SPV Subsidiary as permitted by Section 5.17.  The Borrower is
not aware of the filing of any judgment or tax Lien filings against the
Borrower. Each Portfolio Investment was originated without any fraud or material
misrepresentation by the Borrower or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

 

SECTION 4.40.                    Selection Procedures.  No procedures believed
by the Borrower to be adverse to the interests of the Administrative Agent and
the Lenders were utilized by the Borrower in identifying and/or selecting the
Portfolio Investments that are part of the Eligible Investments and are included
in the Borrowing Base or in determining which assets to transfer to an SPV
Subsidiary.

 

SECTION 4.41.                    Coverage Requirement.  The Advances outstanding
do not exceed the lesser of (i) the aggregate amount of the Revolver Commitments
of all the Lenders and (ii) the Borrowing Base.

 

ARTICLE V
COVENANTS

 

The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:

 

SECTION 5.01.                    Information.  The Borrower will deliver to the
Administrative Agent, who will then promptly deliver to each of the Lenders:

 

(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by Grant Thornton LLP or other independent
public accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for

 

78

--------------------------------------------------------------------------------


 

the portion of the Fiscal Year ended at the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter and the corresponding portion of the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer of the Borrower;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate,
substantially in the form of Exhibit  F and with compliance calculations in form
and content satisfactory to the Administrative Agent (a “Compliance
Certificate”), of the chief financial officer or other authorized officers of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether a Value Triggering Event has occurred, including calculations
setting forth the Value of each Debt Security and Senior Bank Loan Investment to
its par value, the Obligor Net Leverage Ratio for the Relevant Test Period for
each Obligor, and the Obligor Interest Coverage Ratio for the Relevant Test
Period for each Obligor, (ii) whether the Loan Parties were in compliance with
the requirements of Sections 5.04, 5.05, 5.07, 5.09, 5.10, 5.11, 5.12 and 5.37
on the date of such financial statements, (iii) whether the Loan Parties had met
the Collateral Coverage Test and the Leverage Test on the date of such financial
statements, including without limitation the value of Borrower Assets on such
date, (iv) setting forth the identities of the respective Subsidiaries on the
date of such financial statements, (v) stating whether any Default exists on the
date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Loan Parties are taking or propose to
take with respect thereto and (vi) setting forth certain Separate Company
Selected Financial Information for each of the SBIC Entities and each SPV
Subsidiary as set forth in Exhibit F;

 

(d)           promptly at the request of the Administrative Agent, financial
statements, calculations, and any other information with respect to Debt
Securities and Senior Bank Loan Investments reasonably necessary for the
Administrative Agent to determine whether a Value Triggering Event has occurred
and is continuing, including calculations setting for the Value of each Debt
Security and Senior Bank Loan Investment to its respective par value, the
Obligor Net Leverage Ratio for the Relevant Test Period for each Obligor, and
the Obligor Interest Coverage Ratio for the Relevant Test Period for each
Obligor;

 

(e)           within 5 Domestic Business Days after the Borrower becomes aware
of the occurrence of any Default, a certificate of the chief financial officer
or other authorized officer of the Borrower setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or any Governmental Authority succeeding to any or all functions of the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be;

 

79

--------------------------------------------------------------------------------


 

(g)           if and when the Borrower or any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;

 

(h)           promptly after the Borrower knows of the commencement thereof,
notice of any litigation, dispute or proceeding (and any material development in
respect of such proceedings) involving a claim against a Loan Party and/or any
Subsidiary of a Loan Party for $3,000,000 or more in excess of amounts covered
in full by applicable insurance (subject to customary deductibles);

 

(i)            a Borrowing Base Certification Report, substantially in the form
of Exhibit D and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of the Borrower and which
report shall be delivered (A) while any Advances or other amounts are
outstanding, by the tenth Domestic Business Day following the last day of each
month and (B) otherwise, by the tenth Domestic Business Day following the last
day of each Fiscal Quarter;

 

(j)            promptly at the request of the Administrative Agent, (i) copies
of the Investment Documents with respect to any Portfolio Investment and (ii) to
the extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower’s and its Subsidiaries’ loan and investment portfolio,
conducted by Deloitte Financial Advisory Services LLP or such other third party
appraiser reasonably acceptable to the Administrative Agent; provided that, the
Borrower shall use its best efforts to obtain the consent of Deloitte Financial
Advisory Services LLP or such other appraiser to release such report to the
Administrative Agent;

 

(k)           [Intentionally Omitted];

 

(l)            promptly upon the occurrence of any Internal Control Event which
is required to be publicly disclosed of which a Responsible Officer (other than
a Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and

 

(m)          from time to time such additional information regarding the
financial position or business of the Borrower, its Subsidiaries, and each Loan
Party as the Administrative Agent, at the request of any Lender, may reasonably
request.

 

For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the SEC shall be
deemed delivered

 

80

--------------------------------------------------------------------------------


 

hereunder; provided, however, that nothing in the foregoing shall be deemed to
relieve the Borrower of its obligation to deliver a Compliance Certificate
pursuant to clause (c).

 

SECTION 5.02.                    Inspection of Property, Books and Records.  The
Borrower will (i) keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities; (ii) permit, and will cause each Subsidiary of
the Borrower and each Loan Party to permit, with at least five (5) Domestic
Business Days’ prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), which notice shall not be required in
the case of an emergency, the Administrative Agent or its designee, at the
expense of the Borrower and Loan Parties, to perform periodic field audits and
investigations of the Borrower, the Loan Parties and the Collateral, from time
to time; and (iii) permit, and will cause each Subsidiary to permit, with at
least five (5) Domestic Business Days’ prior notice (or such lesser time period
agreed upon by the Administrative Agent and the Borrower), the Administrative
Agent or its designee, at the expense of the Borrower and the Loan Parties, to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants; provided that the Borrower shall
only be required to reimburse the Administrative Agent for only one such
inspection each Fiscal Quarter unless a Default shall have occurred and be
continuing.  The Loan Parties agree to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired.

 

SECTION 5.03.                    Maintenance of RIC Status and Business
Development Company.  The Borrower will maintain its status as an RIC under the
Code and as a “business development company” under the Investment Company Act.

 

SECTION 5.04.                    Minimum Availability.  The Borrower shall cause
the aggregate outstanding principal amount of the Advances to be less than 90%
of the Borrowing Base at all times (the “Minimum Availability Requirement”).

 

SECTION 5.05.                    Capital Expenditures.  Capital Expenditures
will not exceed in the aggregate in any Fiscal Year the sum of $3,000,000;
provided that after giving effect to the incurrence of any Capital Expenditures
permitted by this Section, no Default shall have occurred and be continuing
(with the effect that amounts not incurred in any Fiscal Year may not be carried
forward to a subsequent period).

 

SECTION 5.06.                    Sale/Leasebacks.  The Loan Parties shall not,
nor shall they permit any Subsidiary to, enter into any Sale/Leaseback
Transaction.

 

SECTION 5.07.                    Minimum Consolidated Tangible Net Worth. 
Consolidated Tangible Net Worth shall not be less than the sum of
(i) $555,000,000 plus (ii) 80.0% of the cumulative Net Proceeds of Capital
Securities/Conversion of Debt received after the Closing Date, calculated
quarterly at the end of each Fiscal Quarter.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.08.                    Acquisitions.  No Loan Party or any Subsidiary
of a Loan Party shall make any Acquisition, or take any action to solicit the
tender of securities or proxies in respect thereof in order to effect any
Acquisition.

 

SECTION 5.09.                    Interest Coverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2013, an Interest Coverage Ratio of not less than
2.00:1.00, determined for the period of the four consecutive preceding Fiscal
Quarters ending on the date of determination.

 

SECTION 5.10.                    Asset Coverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2013, an Asset Coverage Ratio of not less than
1.50:1.00.

 

SECTION 5.11.                    Loans or Advances.  No Loan Party nor any
Subsidiary of a Loan Party shall make loans or advances to any Person except:
(i) solely to the extent not prohibited by Applicable Laws, employee loans or
advances that do not exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate at any one time outstanding made on an arms’-length basis in the
ordinary course of business and consistently with practices existing on June 30,
2010 and described in the Borrower’s Form 10-Q for the quarter ended June 30,
2010 filed with the SEC; (ii) deposits required by government agencies or public
utilities; (iii) loans or advances to the Borrower or any Guarantor that is a
Consolidated Subsidiary; (iv) loans and advances by SBIC Entities in the
ordinary course of business, (v) loans or advances consisting of Portfolio
Investments, (vi) loans and advances outstanding on the Closing Date and set
forth on Schedule 5.11 and (vii) loans by Loan Parties and/or Subsidiaries of
Loan Parties to SBIC Entities not to exceed $35,000,000 in the aggregate at any
one time outstanding with maturities not to exceed six (6) months; provided that
after giving effect to the making of any loans, advances or deposits permitted
by this Section 5.11, no Default shall have occurred and be continuing.  All
loans or advances permitted under this Section 5.11 (excluding Senior Bank Loan
Investments that are Noteless Loans) shall be evidenced by written promissory
notes.  Except as approved by the Administrative Agent in writing, no Loan Party
nor any Subsidiary of a Loan Party shall request or receive a promissory note or
other instrument from any Obligor in connection with a Noteless Loan.

 

SECTION 5.12.                    Restricted Payments.  The Loan Parties will not
declare or make any Restricted Payment during any Fiscal Year, except that:

 

(a)           any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and

 

(b)           the Borrower may declare or make Restricted Payments from time to
time in accordance with Applicable Law to owners of its Capital Securities so
long as (i) at the time when any such Restricted Payment is to be made, no
Default or Event of Default has occurred and is continuing or would result
therefrom; and (ii) the chief executive officer, chief financial officer or
other authorized officer of the Borrower shall have certified to the
Administrative Agent and Lenders as to compliance with the preceding clause
(i) in a certificate attaching calculations; provided, however, that
notwithstanding the existence

 

82

--------------------------------------------------------------------------------


 

of a Default or an Event of Default (other than an Event of Default specified in
Sections 6.01(g) or (h)), the Borrower may pay dividends in an amount equal to
its investment company taxable income, net tax-exempt interest income and
capital gain net income that is required to be distributed to its shareholders
in order to maintain its status as an RIC and to avoid U.S. federal income and
excise taxes imposed on RICs.

 

SECTION 5.13.                    Investments.  No Loan Party nor any Subsidiary
of a Loan Party shall make Investments in any Person except as permitted by
Sections 5.08 and 5.11(i) through (iv) and except Investments in (i) Cash and
Cash Equivalents, (ii) Investments not constituting loans or advances in the
Capital Securities of their respective Subsidiaries and equity investments as
set forth on Schedule 4.24, (iii)  Investments in Portfolio Investments made in
the ordinary course of business and consistently with the Investment Policies
and (iv) equity investments by the Borrower in an aggregate amount not to exceed
$127,500,000 at any time outstanding, or such other amount as approved by the
Required Lenders, in the SPV Subsidiaries, so long as, immediately before and
after giving effect to such equity investments, no Default exists under this
Agreement or any Loan Document, no defaults exists under any loan facility in
favor of any SPV Subsidiary, and the Borrower and the Guarantors are in pro
forma compliance with all financial covenants set forth in this Article V.

 

SECTION 5.14.                    Negative Pledge.  No Loan Party nor any
Subsidiary of a Loan Party will create, assume or suffer to exist any Lien on
any asset now owned or hereafter acquired by it, except:

 

(a)           Liens existing on the date of this Agreement encumbering assets
(other than Collateral) securing Debt outstanding on the date of this Agreement,
in each case as described and in the principal amounts set forth on Schedule
5.14;

 

(b)           Liens for taxes, assessments or similar charges, incurred in the
ordinary course of business that are not yet due and payable or that are being
contested in good faith and with due diligence by appropriate proceedings;

 

(c)           pledges or deposits made in the ordinary course of business to
secure payment of workers’ compensation, or to participate in any fund in
connection with workers’ compensation, unemployment insurance, old-age pensions
or other social security programs which in no event shall become a Lien prior to
any Collateral Documents;

 

(d)           Liens of mechanics, materialmen, warehousemen, carriers or other
like liens, securing obligations incurred in the ordinary course of business
that:  (1) are not yet due and payable and which in no event shall become a Lien
prior to any Collateral Documents; or (2) are being contested diligently in good
faith pursuant to appropriate proceedings and with respect to which the Loan
Party has established reserves reasonably satisfactory to the Administrative
Agent and Required Lenders and which in no event shall become a Lien prior to
any Collateral Documents;

 

(e)           good faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed

 

83

--------------------------------------------------------------------------------


 

money) or leases, not in excess of ten percent (10%) of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business
which in no event shall become a Lien prior to any Collateral Document;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

 

(g)           encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;

 

(h)           any Lien on Margin Stock;

 

(i)            any Lien imposed as a result of a taking under the exercise of
the power of eminent domain by any governmental body or by any Person acting
under governmental authority;

 

(j)            Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);

 

(k)           Liens restricting the ability of any SBIC Entity to encumber its
assets pursuant to (i) Applicable Law, (ii) agreements with the Small Business
Administration entered into in the ordinary course of business or (iii) Debt
obligations of the SBIC Entities permitted under Section 5.31;

 

(l)            Liens securing the Administrative Agent and the Secured Parties
created or arising under the Loan Documents;

 

(m)          Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof; and

 

(n)           Liens securing Debt permitted under Section 5.31(h).

 

Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.

 

84

--------------------------------------------------------------------------------


 

SECTION 5.15.                    Maintenance of Existence, etc.  Each Loan Party
shall, and shall cause each Subsidiary of a Loan Party to, maintain its
organizational existence in its jurisdiction of organization and carry on its
business in substantially the same manner and in substantially the same line or
lines of business or line or lines of business reasonably related to the
business now carried on and maintained.  Any Subsidiary pledging Collateral
hereunder shall be organized as a corporation, limited liability company,
limited partnership or other legal entity.

 

SECTION 5.16.                    Dissolution.  No Loan Party nor any Subsidiary
of a Loan Party shall suffer or permit dissolution or liquidation either in
whole or in part or redeem or retire any shares of its own Capital Securities or
that of any Subsidiary of a Loan Party, except: (1) through corporate or company
reorganization to the extent permitted by Section 5.17; and (2) Restricted
Payments permitted by Section 5.12.

 

SECTION 5.17.                    Consolidations, Mergers and Sales of Assets. 
No Loan Party will, nor will it permit any Subsidiary of a Loan Party to,
consolidate or merge with or into, or sell, lease or otherwise transfer all or
any substantial part of its assets to, any other Person, or discontinue or
eliminate any business line or segment, provided that (a) pursuant to the
consummation of an Acquisition permitted under Section 5.08 (but not otherwise)
a Loan Party may merge with another Person if (i) such Person was organized
under the laws of the United States of America or one of its states, (ii) the
Loan Party is the Person surviving such merger, (iii) immediately after giving
effect to such merger, no Default shall have occurred and be continuing, and
(iv) if the Borrower merges with another Loan Party, the Borrower is the Person
surviving such merger; (b) Subsidiaries of a Loan Party (excluding Loan Parties)
may merge with one another; and (c) the foregoing limitation on the sale, lease
or other transfer of assets and on the discontinuation or elimination of a
business line or segment shall not prohibit (1) a transfer of assets or the
discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) in the ordinary course of
business if, after giving effect thereto the Borrower and its Subsidiaries shall
be in compliance on a pro forma basis, after giving effect to such transfer,
discontinuation or elimination, with the terms and conditions of this Agreement
and (2) divestitures of Portfolio Investments in the ordinary course of business
if, after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement; provided, however, that upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower shall not sell, transfer or otherwise dispose of any asset
(including without limitation any Portfolio Investment) without the prior
written consent of the Administrative Agent. Notwithstanding the foregoing, and
to the extent approved by the Required Lenders, the Borrower may transfer
Portfolio Investments to any SPV Subsidiary, so long as (i) such Portfolio
Investments are sold to such SPV Subsidiary for fair market value, in compliance
with the requirements of Section 4.40 and without recourse to the Borrower other
than such repurchase or substitution rights or obligations under the applicable
purchase agreement as approved by the Required Lenders, (ii) the Borrower is in
compliance with Section 5.13; and (iii) immediately before and after giving
effect to such transfer, no Default or Event of Default shall exist.

 

SECTION 5.18.                    Use of Proceeds.  No portion of the proceeds of
any Advance will be used by the Borrower or any Subsidiary (i) in connection
with, either directly or indirectly, any tender offer for stock of any
corporation with a view towards obtaining control of such other

 

85

--------------------------------------------------------------------------------


 

corporation (other than a Portfolio Investment; provided that the board of
directors or comparable governing body of the Obligor in which such Investment
is made has approved such offer and change of control), (ii) directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, or (iii) for any purpose in violation
of any applicable law or regulation.  Except as otherwise provided herein, the
proceeds of the Advances shall be used:  (i) to refinance the Borrower’s
existing debt pursuant to the Existing Credit Agreement, (ii) for working
capital and other lawful corporate purposes, (iii) to pay fees and expenses
incurred in connection with this Agreement and (iv) for investments in Portfolio
Investments.  No part of the proceeds of any Advance will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.

 

SECTION 5.19.                    Compliance with Laws; Payment of Taxes.  Each
Loan Party will, and will cause each Subsidiary of a Loan Party and each member
of the Controlled Group to, comply in all material respects with applicable laws
(including but not limited to ERISA and the Patriot Act), regulations and
similar requirements of governmental authorities (including but not limited to
PBGC), except where the necessity of such compliance is being contested in good
faith through appropriate proceedings diligently pursued.  Each Loan Party will,
and will cause each Subsidiary of a Loan Party to, pay promptly when due all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.

 

SECTION 5.20.                    Insurance.  Each Loan Party will maintain, and
will cause each Subsidiary of a Loan Party to maintain (either in the name of
such Loan Party or in such Subsidiary’s own name), with financially sound and
reputable insurance companies, insurance on all its Property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar business.  Upon request, the Loan Parties shall promptly furnish the
Administrative Agent copies of all such insurance policies or certificates
evidencing such insurance and such other documents and evidence of insurance as
the Administrative Agent shall request.

 

SECTION 5.21.                    Change in Fiscal Year.  No Loan Party will make
any significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP, or change its Fiscal Year (except to conform with
the Fiscal Year of the Borrower) without the consent of the Required Lenders.

 

SECTION 5.22.                    Maintenance of Property.  Each Loan Party
shall, and shall cause each Subsidiary of a Loan Party to, maintain all of its
properties and assets in good condition, repair and working order, ordinary wear
and tear excepted.

 

SECTION 5.23.                    Environmental Notices.  Each Loan Party shall
furnish to the Lenders and the Administrative Agent prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any

 

86

--------------------------------------------------------------------------------


 

way affecting in any material respects the Properties or any adjacent property,
and all facts, events, or conditions that could lead to any of the foregoing.

 

SECTION 5.24.                    Environmental Matters.  No Loan Party or any
Subsidiary of a Loan Party will, nor will any Loan Party permit any Third Party
to, use, produce, manufacture, process, treat, recycle, generate, store, dispose
of, manage at, or otherwise handle or ship or transport to or from the
Properties any Hazardous Materials except for Hazardous Materials such as
cleaning solvents, pesticides and other similar materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed, managed
or otherwise handled in minimal amounts in the ordinary course of business in
compliance with all applicable Environmental Requirements.

 

SECTION 5.25.                    Environmental Release.  Each Loan Party agrees
that upon the occurrence of an Environmental Release at, under or on any of the
Properties it will act immediately to investigate the extent of, and to take
appropriate remedial action to eliminate, such Environmental Release, whether or
not ordered or otherwise directed to do so by any Environmental Authority.

 

SECTION 5.26.                    [Intentionally omitted.]

 

SECTION 5.27.                    Transactions with Affiliates.  No Loan Party
nor any Subsidiary of a Loan Party shall enter into, or be a party to, any
transaction with any Affiliate of a Loan Party or such Subsidiary (which
Affiliate is not a Loan Party or a Subsidiary of a Loan Party), except as
permitted by law and in the ordinary course of business and pursuant to
reasonable terms which are no less favorable to the Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person which is not an Affiliate. Notwithstanding the foregoing, and to the
extent approved by the Required Lenders, the Borrower may make the investment in
any SPV Subsidiary permitted by Section 5.13 and the assets sales to any SPV
Subsidiary permitted by Section 5.17 (and any asset repurchase or substitution
permitted and/or required thereunder) even if outside the ordinary course of
business so long as the Borrower complies with the requirements of Section 5.13,
Section 5.17 and all other requirements of this Section 5.27.

 

SECTION 5.28.                    Joinder of Subsidiaries.

 

(a)           The Loan Parties shall cause any Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or, subject to
clause (d), any SBIC Entity) after the Closing Date to become a party to, and
agree to be bound by the terms of, this Agreement and the other Loan Documents
pursuant to a Joinder Agreement in the form attached hereto as Exhibit G and
otherwise satisfactory to the Administrative Agent in all respects and executed
and delivered to the Administrative Agent within ten (10) Domestic Business Days
after the day on which such Person became a Domestic Subsidiary; provided,
however, (i) MSC shall not be required to become a party to the Loan Documents
so long as Applicable Law deems MSC becoming a Guarantor or granting a security
interest in the MSC Contract to secure the Obligations an assignment thereof
requiring the automatic termination of the MSC Contract and (ii) during any
period in which such restriction applies, MSC’s material assets shall consist

 

87

--------------------------------------------------------------------------------


 

only of the MSC Contract and the proceeds, including any accounts receivable,
thereof; provided, further, if the restriction described in clause (i) ceases to
apply and MSC acquires any material assets other than those described in clause
(ii), MSC shall be required, in the same timeframe and subject to the same
deliverables requirements as are applicable to SBIC Entities in Section 5.28(d),
to become a party to the Loan Documents.  The Loan Parties shall also cause the
items specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.

 

(b)           The Loan Parties shall, or shall cause any Subsidiary (other than,
subject to clause (d), any SBIC Entity and MSC) (the “Pledgor Subsidiary”) to
pledge:  (a) 65% (or, if less, the entire interest owned by the applicable Loan
Party) of the issued and outstanding voting Capital Securities or equivalent
equity interests in any Person which becomes a Foreign Subsidiary after the
Closing Date; (b) 100% (or, if less, the entire interest owned by the applicable
Loan Party) of the issued and outstanding non-voting Capital Securities or
equivalent equity interests in any Person which becomes a Foreign Subsidiary
after the Closing Date and (c) the entire interest owned by the Loan Parties and
such Pledgor Subsidiary, of the Capital Securities or equivalent equity interest
in any Person which becomes a Domestic Subsidiary after the Closing Date, all
pursuant to a Pledge Agreement executed and delivered by the Loan Parties or
such Pledgor Subsidiary to the Administrative Agent within ten (10) Domestic
Business Days after the day on which such Person became a Domestic Subsidiary
and shall deliver to the Collateral Custodian, as bailee for the Administrative
Agent, such shares of capital stock together with stock powers executed in
blank.  The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the pledge agreement referred to above, modified appropriately
to refer to such pledge agreement, the pledgor and such Subsidiary.  For the
avoidance of doubt, it is acknowledged and agreed that “Collateral” as defined
in each of the Pledge Agreement and the Security Agreement shall not include the
Capital Securities or other equity interests in MSC or any assets of MSC until
such time as MSC is required to become a party to the Loan Documents pursuant to
this Section 5.28.

 

(c)           Once any Subsidiary becomes a party to this Agreement in
accordance with Section 5.28(a) or any Capital Securities (or equivalent equity
interests) of a Subsidiary are pledged to the Administrative Agent in accordance
with Section 5.28(b), such Subsidiary (including, without limitation, all
Initial Guarantors) thereafter shall remain a party to this Agreement and the
Capital Securities (or equivalent equity interests) in such Subsidiary
(including, without limitation, all initial Subsidiaries) shall remain subject
to the pledge to the Administrative Agent, as the case may be, even if such
Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases to be
a Subsidiary of the Borrower as a result of the Borrower’s transfer or sale of
all of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.

 

88

--------------------------------------------------------------------------------


 

(d)           The Loan Parties acknowledge that the SBIC Entities are not Loan
Parties because the Loan Parties have advised the Administrative Agent and
Lenders that the SBIC Entities are restricted by the terms of certain
agreements, regulations and other restrictions that prohibit the SBIC Entities
from being Guarantors, from granting any security interest in their property to
secure the Obligations and from having their respective issued equity interests
subject to a pledge to secure the Obligations (the “Restrictive Provisions”). 
The Loan Parties shall immediately notify the Administrative Agent if either
there is:  (1) a modification, expiration or termination of the Restrictive
Provisions the result of which will permit any SBIC Entity to be a Guarantor, to
grant a security interest in its property to secure the Obligations or to have
its issued equity interests pledged to secure the Obligations; or (2) the
Restrictive Provisions are waived for any other transaction in which any SBIC
Entity guarantees or becomes a co-borrower of, grants a security interest in any
of its property to secure, or the equity interests it has issued are pledged to
secure, the indebtedness, liabilities and obligations of, any one or more of the
Loan Parties.  In either of such events, the Loan Parties shall cause the SBIC
Entities, as applicable, to become a party to, and agree to be bound by the
terms of, this Agreement and the other Loan Documents pursuant to a Joinder
Agreement, in the form attached hereto as Exhibit G satisfactory to the
Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Domestic Business Days after the occurrence
of such event and the Loan Party owning the issued Capital Securities or other
equity interests in such SBIC Entities shall pledge such Capital Securities or
other equity interests to the Administrative Agent in accordance with
Section 5.28(b).  The Loan Parties shall also cause the items specified in
Section 3.01(c), (e), (g) and (h) to be delivered to the Administrative Agent
concurrently with the instrument referred to above, modified appropriately to
refer to such instrument, and the new Loan Party (the SBIC Entities, as
applicable) and shall take all such further actions and execute all such further
documents and instruments as may be necessary or, in the opinion of
Administrative Agent, desirable, to effect the transactions described herein.

 

SECTION 5.29.                    No Restrictive Agreement.  No Loan Party will,
nor will any Loan Party permit any of its Subsidiaries to, enter into, after the
date of this Agreement, any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, any of the following by the Loan Party or any such Subsidiary:  (a) the
incurrence or payment of Debt, (b) the granting of Liens (other than normal and
customary restrictions on the granting of Liens on Capital Securities issued by
a Person other than a Subsidiary in respect of any Portfolio Investment made in
the ordinary course of business), (c) the making of loans, advances or
Investments or (d) the sale, assignment, transfer or other disposition of
property, real, personal or mixed, or tangible; except in each case for
prohibitions and restraints (i) on SBIC Entities and MSC arising in the ordinary
course of business as a result of Applicable Law, (ii) imposed pursuant to Debt
incurred pursuant to Section 5.31(e), Section 5.31(g) or Section 5.31(h) of this
Agreement or (iii) imposed pursuant to Debt incurred pursuant to
Section 5.31(d) on the granting of Liens on, and the sale, assignment, transfer
or other disposition of, the property financed with such Debt; provided that in
no event shall Debt incurred pursuant to Section 5.31(d), Section 5.31(e),
Section 5.31(g) or Section 5.31(h) of this Agreement directly or indirectly,
prohibit or restrain, or have the effect of prohibiting or restraining, or
impose materially adverse conditions

 

89

--------------------------------------------------------------------------------


 

upon:  (i) the payment of the Obligations, (ii) other than prohibitions,
restraints and conditions set forth in the Investment Company Act (whether or
not the Investment Company Act applies to such Debt),  the incurrence of Debt,
the making of loans, advances or Investments or the sale, assignment, transfer
or other disposition of property, real, personal or mixed or tangible, the
proceeds from which shall be used in whole or in part to repay Obligations, or
(iii) the granting of Liens to secure the Obligations and any extensions,
renewals and refinancings thereof (other than the granting of Liens on the
property financed with Debt incurred pursuant to Section 5.31(d)).  No Loan
Party will, nor will any Loan Party permit any of its Subsidiaries to, enter
into, after the date of this Agreement, any indenture, agreement, instrument or
other arrangement that, directly or indirectly, prohibits or restrains, or has
the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, the ability of the Loan Party or any of its Subsidiaries to
declare or pay Restricted Payments or other distributions in respect of Capital
Securities of the Loan Party or any Subsidiary, except for prohibitions and
restraints imposed pursuant to Debt incurred pursuant to Section 5.31(e),
Section 5.31(g) or Section 5.31(h) of this Agreement provided that in no event
shall Debt incurred pursuant to Section 5.31(e), Section 5.31(g) or
Section 5.31(h) of this Agreement directly or indirectly, prohibit or restrain,
or have the effect of prohibiting or restraining or impose materially adverse
conditions (other than prohibitions, restraints and conditions imposed by the
Investment Company Act) upon the ability of any Loan Party (other than Borrower)
or any of their respective Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party (other
than Borrower) or any Subsidiary to any other Loan Party or Subsidiary, the
proceeds of which shall be used in whole or in part to repay the Obligations.

 

SECTION 5.30.                    Partnerships and Joint Ventures.  No Loan Party
shall become a general partner in any general or limited partnership or a joint
venturer in any joint venture.

 

SECTION 5.31.                    Additional Debt.  No Loan Party or Subsidiary
of a Loan Party shall directly or indirectly issue, assume, create, incur or
suffer to exist any Debt or the equivalent (including obligations under capital
leases), except for:

 

(a)           the Debt owed to the Lenders and Hedge Counterparties under the
Loan Documents;

 

(b)           Debt of SBIC Entities incurred in the ordinary course of business;

 

(c)           [reserved];

 

(d)           purchase money Debt hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of equipment so long as (i) such Debt
when incurred shall not exceed the purchase price of the asset(s) financed, and
(ii) the aggregate outstanding principal amount of all Debt permitted under this
clause (d) shall not at any time exceed $5,000,000;

 

(e)           Debt incurred after the date hereof with a maturity when incurred
not less than one year after the Termination Date (after giving effect to any
extensions of the Termination Date which have been exercised at the time of
incurrence of the Debt but not giving effect to any extensions exercised after
the incurrence of such Debt) and with

 

90

--------------------------------------------------------------------------------


 

terms materially no more restrictive than those in this Agreement, so long as
such Debt is unsecured;

 

(f)            loans by Loan Parties and/or Subsidiaries of Loan Parties to SBIC
Entities not to exceed $35,000,000 in the aggregate at any one time outstanding
with maturities not to exceed six (6) months;

 

(g)           unsecured Debt of the Loan Parties in an aggregate outstanding
principal amount not in excess of $575,000,000 at any time (including without
limitation the Existing Debt (as defined below) and any Debt incurred in whole
or in part in full or partial refinancing of the Existing Debt), so long as:

 

(i)            with respect to the Existing Debt (as defined below), during each
period beginning on each date that is ninety (90) days prior to the maturity of
any such Debt and continuing until the maturity of any such Debt, the Borrower
shall have Available Liquidity that is equal to or greater than the principal
amount of Debt that is due and payable on such maturity date; and

 

(ii)           with respect to any such Debt incurred or refinanced after
November 20, 2015 (including without limitation any full or partial refinancing
of the Existing Debt):

 

(A)          the Debt has a maturity after the Termination Date (after giving
effect to any extensions of the Termination Date which have been exercised at
the time of incurrence or refinance of the Debt but not giving effect to any
extensions exercised after the incurrence or refinance of such Debt);

 

(B)          the Debt has no amortization, or mandatory redemption, repurchase
or prepayment, prior to the Termination Date (after giving effect to any
extensions of the Termination Date which have been exercised at the time of
incurrence or refinance of the Debt but not giving effect to any extensions
exercised after the incurrence or refinance of such Debt); provided, that the
customary put rights or repurchase or redemption obligations arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be “amortization”, “mandatory redemption”,
“mandatory repurchase” or “mandatory prepayment” for purposes of this clause
(B);

 

(C)          the terms of the Debt are substantially comparable to market terms
for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower (other than financial covenants
and events of default, which shall be no more restrictive upon Borrower and the
other Loan Parties, while any commitments or Loans are outstanding, than those
set forth in this Agreement); and

 

91

--------------------------------------------------------------------------------


 

(D)          during each period beginning on each date that is ninety (90) days
prior to the maturity of any such Debt and continuing until the maturity of any
such Debt, the Borrower shall have Available Liquidity that is equal to or
greater than the principal amount of Debt that is due and payable on such
maturity date; and

 

(h)           other Debt of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.

 

The “Existing Debt” means (a) the Debt evidenced by Borrower’s 4.50% Notes due
2019 and (b) the Debt evidenced by Borrower’s 6.125% Notes (as defined in
Schedule 4.33 to this Agreement).

 

For the avoidance of doubt, any Debt incurred or refinanced after the date
hereof shall not be deemed to be in violation of clause (e) or (g) as a result
of (i) extensions to the Termination Date effective after the original
incurrence or refinance of such Debt or (ii) the inclusion of terms that relate
to the Borrower’s compliance with any provisions of or amendments to the
Investment Company Act (whether or not the Investment Company Act applies to
such Debt).

 

SECTION 5.32.                    [Intentionally omitted].

 

SECTION 5.33.                    Modifications of Organizational Documents.  The
Borrower shall not, and shall not permit any Loan Party or other Subsidiary to,
amend, supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to be
materially adverse to the Lenders.

 

SECTION 5.34.                    ERISA Exemptions.  The Loan Parties shall not
permit any of their respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Code and the respective regulations promulgated
thereunder.

 

SECTION 5.35.                    Hedge Transactions.  The Loan Parties will not,
and will not permit any of their Subsidiaries to, enter into any Hedge
Transaction, other than Hedge Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Loan Parties are exposed in
the conduct of their business or the management of their liabilities.  Solely
for the avoidance of doubt, the Borrower acknowledges that a Hedge Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedge Transaction under which any Loan Party is or may
become obliged to make any payment (i) in connection with the purchase by any
third party of any common stock or any Debt or (ii) as a result of changes in
the market value of any common stock or any Debt) is not a Hedge Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

 

SECTION 5.36.                    Performance of Loan Documents.  Each Loan Party
will at its own expense duly fulfill and comply with all obligations on its part
to be fulfilled or complied with under or in connection with the Collateral and
all documents related thereto and will do nothing to impair the rights of any
Loan Party or the Administrative Agent, as agent for the Secured

 

92

--------------------------------------------------------------------------------


 

Parties, or of the Secured Parties in, to and under the Collateral.  Each Loan
Party shall clearly and unambiguously set forth, in a manner reasonably
satisfactory to the Administrative Agent, in its financial statements filed with
the SEC that the Administrative Agent, as agent for the Secured Parties has the
interest therein granted by the Loan Parties pursuant to the Loan Documents.

 

SECTION 5.37.                    Operating Leases.  No Loan Party nor any
Subsidiary of a Loan Party shall create, assume or suffer to exist any operating
lease except operating leases which:  (A) (1) are entered into in the ordinary
course of business, and (2) the aggregate indebtedness, liabilities and
obligations of the Loan Parties under all such operating leases during any
period of four (4) consecutive Fiscal Quarters shall at no time exceed
$5,000,000; (B) are between a Borrower or Guarantor, as landlord and a Borrower
or Guarantor as tenant; or (C) are set forth on Schedule 5.37.

 

SECTION 5.38.                    [Intentionally omitted].

 

SECTION 5.39.                    Compliance with Investment Policies and
Investment Documents.  The Borrower shall, and shall cause its Subsidiaries to,
comply at all times with its Investment Policies in all material respects and,
at their own expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by each of them
under the Portfolio Investments and the related Investment Documents.  The
Borrower shall furnish to the Administrative Agent, prior to its effective date,
prompt notice of any changes in the Investment Policies and shall not agree or
otherwise permit to occur any modification of the Investment Policies in any
manner that would or would reasonably be expected to adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent (in its sole discretion).

 

SECTION 5.40.                    Delivery of Collateral to Collateral
Custodian.  With respect to any Collateral, the Borrower shall deliver
possession of all “instruments” (within the meaning of Article 9 of the UCC) not
constituting part of “chattel paper” (within the meaning of Article 9 of the
UCC) that evidence any Investment, including all original promissory notes, and
certificated securities to the Administrative Agent for the benefit of the
Secured Parties, or to a Collateral Custodian on its behalf, indorsed in blank
without recourse and transfer powers executed in blank, as applicable; provided,
however, that notwithstanding the foregoing, with respect to any Pre-Positioned
Investment, the Borrower shall have a copy of the executed note, if any,
evidencing such Pre-Positioned Investment and any certificates representing
Capital Securities pledged in connection with such Pre-Positioned Investment
faxed to a Collateral Custodian on the applicable date of Borrowing or Swing
Borrowing with the original to be received by such Collateral Custodian within
five (5) Domestic Business Days after such date of Borrowing or Swing Borrowing;
provided that, prior to delivery thereof, such original and indorsement are held
in the custody of a bailee that has delivered a valid, binding and effective
Bailee Agreement to the Administrative Agent.

 

SECTION 5.41.                    Custody Agreements.  No Loan Party shall enter
into any custody agreement or equivalent arrangement with any person to hold
securities, cash or other assets of any Loan Party unless the Person acting as
custodian shall have delivered a Custodial Agreement

 

93

--------------------------------------------------------------------------------


 

and, if requested by the Administrative Agent, a control agreement, to the
Administrative Agent (in each case in form and substance satisfactory to the
Administrative Agent).

 

SECTION 5.42.                    Prepayment and Amendment of Certain Debt.  The
Borrower will not, and will not permit any Subsidiary to:

 

(a)           redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Debt permitted under Section 5.31(g) (collectively, “Voluntary
Payments”) except for any regularly scheduled payments of interest and customary
fees and expenses in respect of any Debt permitted under Section 5.31(g);
provided that so long as the Voluntary Payment Conditions (as defined below) are
satisfied:  (i) the Borrower may make a Voluntary Payment of Debt with the
proceeds of (A) Debt permitted under Section 5.31(g)(ii) or (B) an issuance by
the Borrower of its Capital Securities; and (ii) the Borrower may make a
Voluntary Payment of Debt so long as the aggregate principal amount of the
Advances outstanding does not exceed eighty percent (80%) of the lesser of
(A) the aggregate Revolver Commitments and (B) the Borrowing Base determined and
calculated on a pro forma basis after giving effect to such Voluntary Payment
(and on the date of such Voluntary Payment the Borrower delivers to the
Administrative Agent a Borrowing Base Certification Report confirming the
foregoing Borrowing Base calculation; provided, however, Borrower shall not be
required to deliver such a Borrowing Base Certification Report with respect to
any Voluntary Payment so long as the amount of such Voluntary Payment, together
with all prior Voluntary Payments made during such Fiscal Quarter, does not
exceed $2,000,000).  As used herein, “Voluntary Payment Conditions” shall mean
as to each Voluntary Payment (i) immediately prior to and after giving effect to
such Voluntary Payment, no Default shall have occurred and be continuing, and
(ii) after giving effect to such Voluntary Payment, the Borrower shall be in pro
forma compliance with each of the covenants set forth in Sections 5.07, 5.09 and
5.10 (and on the date of such Voluntary Payment, the Borrower shall deliver to
the Administrative Agent a certificate of the chief financial officer or other
authorized officer of the Borrower to such effect; provided, however, Borrower
shall not be required to deliver such a certificate with respect to any
Voluntary Payment so long as the amount of such Voluntary Payment, together with
all prior Voluntary Payments made during such Fiscal Quarter, does not exceed
$2,000,000); or

 

(b)           amend, modify, waive, or extend or permit the amendment,
modification, waiver or extension of any term of any document governing or
relating to any Debt permitted under Section 5.31(g) in a manner resulting in
such Debt not meeting the requirements of clauses (A) through (C) of
Section 5.31(g)(ii).

 

ARTICLE VI
DEFAULTS

 

SECTION 6.01.                    Events of Default.  If one or more of the
following events (“Events of Default”) shall have occurred and be continuing:

 

94

--------------------------------------------------------------------------------


 

(a)                                 the Borrower shall fail to pay when due any
principal of any Advance (including, without limitation, any Advance or portion
thereof to be repaid pursuant to Section 2.11) or shall fail to pay any interest
on any Advance within three Domestic Business Days after such interest shall
become due, or any Loan Party shall fail to pay any fee or other amount payable
hereunder within three Domestic Business Days after such fee or other amount
becomes due; or

 

(b)                                 any Loan Party shall fail to observe or
perform any covenant contained in Section 5.01(e) and (i), 5.02(ii) and (iii),
5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17,
5.18, 5.29, 5.31, 5.33, 5.34, 5.41 and 5.42; or

 

(c)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained or incorporated by reference in this
Agreement (other than those covered by clause (a) or (b) above or clauses (n) or
(q) below) or any other Loan Document; provided that such failure continues for
(1) ten (10) days in the case of Section 5.01, Section 5.11 or 5.27 or
(2) otherwise, thirty days, in each case after the earlier of (A) the first day
on which any Loan Party has knowledge of such failure or (B) written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender; or

 

(d)                                 any representation, warranty, certification
or statement made or deemed made by the Loan Parties in Article IV of this
Agreement, any other Loan Document or in any financial statement, material
certificate or other material document or report delivered pursuant to any Loan
Document shall prove to have been untrue or misleading in any material respect
when made (or deemed made); or

 

(e)                                  any Loan Party or any Subsidiary of a Loan
Party shall fail to make any payment in respect of Debt (other than the
Advances) having an aggregate principal amount in excess of $3,000,000 after
expiration of any applicable cure or grace period; or

 

(f)                                   any event or condition shall occur which
results in the acceleration of the maturity of Debt outstanding of any Loan
Party or any Subsidiary of a Loan Party in an aggregate principal amount in
excess of $3,000,000 or the mandatory prepayment or purchase of such Debt by any
Loan Party (or its designee) or such Subsidiary of a Loan Party (or its
designee) prior to the scheduled maturity thereof, or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Debt or commitment to provide such Debt or any Person acting on such holders’
behalf to accelerate the maturity thereof, terminate any such commitment or
require the mandatory prepayment or purchase thereof prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

 

(g)                                  any Loan Party or any Subsidiary of a Loan
Party shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, administrator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession

 

95

--------------------------------------------------------------------------------


 

by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as they become due, or shall take any corporate action to authorize any of the
foregoing; or

 

(h)                                 an involuntary case or other proceeding
shall be commenced against any Loan Party or any Subsidiary of a Loan Party
seeking liquidation, reorganization or other relief with respect to it or its
debts under any Bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator,
administrator, custodian or other similar official of it or any substantial part
of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party or any Subsidiary of a Loan Party under the
federal Bankruptcy laws as now or hereafter in effect; or

 

(i)                                     any Loan Party or any member of the
Controlled Group shall fail to pay when due any material amount which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans shall be filed under Title IV of
ERISA by any Loan Party, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

 

(j)                                    one or more judgments or orders for the
payment of money in an aggregate amount in excess of $3,000,000 (after taking
into account the application of insurance proceeds) shall be rendered against
any Loan Party or any Subsidiary of a Loan Party and such judgment or order
shall continue unsatisfied and unstayed for a period of 30 days; or

 

(k)                                 a federal tax lien shall be filed against
any Loan Party or any Subsidiary of a Loan Party under Section 6323 of the Code
or a lien of the PBGC shall be filed against any Loan Party or any Subsidiary of
a Loan Party under Section 4068 of ERISA and in either case such lien shall
remain undischarged for a period of 30 days after the date of filing; or

 

(l)                                     a Change in Control shall occur; or

 

(m)                             the Administrative Agent, as agent for the
Secured Parties, shall fail for any reason to have a valid first priority
security interest in any of the Collateral (other than by reason of any act or
omission solely on behalf of the Administrative Agent); or

 

(n)                                 a default or event of default shall occur
and be continuing under any of the Collateral Documents or any Loan Party shall
fail to observe or perform any obligation to be observed or performed by it
under any Collateral Document, and such default, event of

 

96

--------------------------------------------------------------------------------


 

default or failure to perform or observe any obligation continues beyond any
applicable cure or grace period provided in such Collateral Document; or

 

(o)                                 a default or event of default shall occur
and be continuing under any of the Material Contracts that would reasonably be
likely to have a Material Adverse Effect or any Loan Party shall fail to observe
or perform any material provision or any payment obligation to be observed or
performed by it under any Material Contract, and such default, event of default
or failure to perform or observe any such provision or obligation continues
beyond any applicable cure or grace period provided in such Material Contract;
or

 

(p)                                 at least two (2) of Vincent D. Foster,
Dwayne Hyzak, Curtis Hartman and David Magdol shall cease to be officers of the
Borrower during any eighteen (18) month period and neither of such individuals
is replaced as an officer by an individual reasonably satisfactory to the
Administrative Agent and the Required Lenders within 90 days after the date on
which the second of such individuals ceases to be an officer; or

 

(q)                                 (i) any of the Guarantors shall fail to pay
when due any Guaranteed Obligations (after giving effect to any applicable grace
period) or shall fail to pay any fee or other amount payable hereunder when due;
or (ii) any Guarantor shall disaffirm, contest or deny its obligations under
Article X; or

 

(r)                                    if the Borrower at any time fails to own
(directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock, voting membership interests or
equivalent equity interests of each Guarantor; or

 

(s)                                   any Loan Party shall (or shall attempt to)
disaffirm, contest or deny its obligations under any Loan Document or any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms; or

 

(t)                                    a Collateral Custodian that is in the
possession of any Collateral (1) shall (or shall attempt to) disaffirm, contest
or deny its obligations under, or terminates or attempts to terminate, or is in
default of its obligations under, a Custodial Agreement or (2) ceases in any
respect to be acceptable to the Administrative Agent in its reasonable
discretion and, in each case, such Collateral Custodian is not replaced by, and
any Collateral held by such Collateral Custodian is not delivered to, a
replacement Collateral Custodian satisfactory to the Administrative Agent within
10 days after (A) the first date of such occurrence, in the case of clause
(1) or (B) the date written notice thereof has been given to the Borrower by the
Administrative Agent, in the case of clause (2); or

 

(u)                                 any SBIC Entity becomes the subject of an
enforcement action and is transferred into liquidation status by the U.S. Small
Business Administration; or

 

(v)                                 the Borrower agrees or consents to, or
otherwise permits any amendment, modification, change, supplement or rescission
of or to the Investment Policies in whole or in part that has or would
reasonably be expected to adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any

 

97

--------------------------------------------------------------------------------


 

Loan Document or impair the collectability of any Portfolio Investment without
the prior written consent of the Administrative Agent; or

 

(w)                               the occurrence of any event, act or condition
which the Required Lenders determine either does or has a reasonable probability
of causing a Material Adverse Effect,

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Advances and the Notes
(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents to be, and the Advances and the Notes
(together with all accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties; provided that if any
Event of Default specified in clause (g) or (h) above occurs with respect to any
Loan Party or any Subsidiary of a Loan Party, without any notice to any Loan
Party or any other act by the Administrative Agent or the Lenders, the Revolver
Commitments shall thereupon automatically terminate and the Advances and the
Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties. 
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all rights and remedies provided under the Loan Documents (including, without
limitation, the rights of a secured party pursuant to the Collateral Documents)
and in addition thereto, all other rights and remedies at law or equity, and the
Administrative Agent shall exercise any one or all of them at the request of the
Required Lenders.

 

SECTION 6.02.                                                           Notice
of Default.  The Administrative Agent shall give notice to the Borrower of any
Default under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

SECTION 6.03.                                                          
[Intentionally omitted.]

 

SECTION 6.04.                                                          
Allocation of Proceeds.  If an Event of Default has occurred and not been
waived, and the maturity of the Advances and the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Administrative Agent
hereunder or under the other Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or under the other Loan Documents, shall be applied
by the Administrative Agent in the following order:

 

(a)                                 To payment of that portion of the
Obligations constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article VIII and Section 2.12)
payable to the Administrative Agent in its capacity as such; and then

 

98

--------------------------------------------------------------------------------


 

(b)                                 To payment of that portion of the
Obligations constituting indemnities, Credit Party Expenses and other amounts
(other than principal, interest and fees) payable to the Lenders (including
fees, charges and disbursements of counsel to the respective Lenders and amounts
payable under Article VIII and Section 2.12), ratably among them in proportion
to the amounts described in this clause payable to them; and then

 

(c)                                  To payment of that portion of the
Obligations constituting accrued and unpaid interest on the Advances and other
Obligations, and fees (including unused commitment fees), ratably among the
Lenders in proportion to the respective amounts described in this clause payable
to them; and then

 

(d)                                 To payment of that portion of the
Obligations constituting unpaid principal of the Swing Advances; and then

 

(e)                                  To payment of that portion of the
Obligations constituting unpaid principal of the Revolver Advances, ratably
among the Lenders in proportion to the respective amounts described in this
clause held by them; and then

 

(f)                                   To payment of all other Obligations
(excluding any Obligations arising from Cash Management Services and Bank
Products), ratably among the Secured Parties in proportion to the respective
amounts described in this clause held by them; and then

 

(g)                                  To payment of all other Obligations arising
from Bank Products and Cash Management Services to the extent secured under the
Collateral Documents, ratably among the Secured Parties in proportion to the
respective amounts described in this clause held by them; and then

 

(h)                                 The balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by law;

 

provided, that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payment from other Loan Parties to
preserve the Obligations otherwise set forth above in this Section 6.04.

 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 

SECTION 7.01.                                                          
Appointment and Authority.  Each of the Lenders hereby irrevocably appoints BB&T
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express)

 

99

--------------------------------------------------------------------------------


 

obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

SECTION 7.02.                                                           Rights
as a Lender.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

SECTION 7.03.                                                          
Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be

 

100

--------------------------------------------------------------------------------


 

deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.04.                                                           Reliance
by Administrative Agent.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

SECTION 7.05.                                                          
Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

SECTION 7.06.                                                          
Resignation of Administrative Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of

 

101

--------------------------------------------------------------------------------


 

America, or an Affiliate of any such bank with an office in the United States of
America.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.   Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. With effect from the Resignation
Effective Date, (1) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 7.07.                                                          
Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08.                                                           No Other
Duties, etc.  Anything herein to the contrary notwithstanding, none of the
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

102

--------------------------------------------------------------------------------


 

SECTION 7.09.                                                           Other
Agents.  The Borrower and each Lender hereby acknowledges that any Lender
designated as an “Agent” on the signature pages hereof (other than the
Administrative Agent) shall not have any obligations, duties or liabilities
hereunder other than in its capacity as a Lender.

 

SECTION 7.10.                                                           Hedging
Agreements, Cash Management Services and Bank Products.  Except as otherwise
expressly set forth herein or in any Collateral Document, no Bank Product Bank,
Cash Management Bank or Hedge Counterparty that obtains the guarantees hereunder
or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) or any Guaranty (including the release or impairment of any
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article VII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Bank Product Bank or Hedge
Counterparty, as the case may be.

 

SECTION 7.11.                                                          
Administrative Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Advance shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Advances
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

103

--------------------------------------------------------------------------------


 

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.07 and 9.03.

 

SECTION 7.12.                                                          
Collateral and Guaranty Matters.  (a)  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (x) upon
termination of all Revolver Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (y) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 9.05,  if approved, authorized or ratified
in writing by the Required Lenders;  and

 

(ii)                                  to release any Guarantor from its
obligations under Article X if such Person ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents.

 

Upon any sale or other disposition by any Loan Party (other than to the Borrower
or any of its Subsidiaries) of any Collateral pursuant to a sale or other
disposition that is permitted by the Loan Documents, the Liens created by the
Collateral Documents on such sold or disposed of Collateral shall be
automatically released.  Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under Article X pursuant to this
Section 7.12.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

 

SECTION 8.01.                                                           Basis
for Determining Interest Rate Inadequate or Unfair.  If on or prior to the first
day of any Interest Period:

 

(a)                                 the Administrative Agent determines that
deposits in Dollars (in the applicable amounts) are not being offered in the
relevant market for such Interest Period, or

 

(b)                                 the Required Lenders advise the
Administrative Agent that the London InterBank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding the Euro-Dollar Advances for such Interest Period,

 

104

--------------------------------------------------------------------------------


 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended.  Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing or
Swing Borrowing of Euro-Dollar Advances for which a Notice of Borrowing has
previously been given, or continuation or conversion into such Euro-Dollar
Advances for which a Notice of Continuation or Conversion has previously been
given, that it elects not to borrow or so continue or convert on such date, such
Borrowing or Swing Borrowing shall instead be made as a Base Rate Borrowing, or
such Euro-Dollar Advance shall be converted to a Base Rate Advance.

 

SECTION 8.02.                                                          
Illegality.  If, after the date hereof, any Change in Law shall make it unlawful
or impossible for any Lender (or its Lending Office) to make, maintain or fund
its Euro-Dollar Advances and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make or permit continuations
or conversions of Euro-Dollar Advances shall be suspended.  Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05.  Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance.

 

SECTION 8.03.                                                          
Increased Cost and Reduced Return.

 

(a)                                 If after the date hereof, a Change in Law
shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the applicable Euro-Dollar Reserve Percentage); or

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Euro-Dollar Advances made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.12(e) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 

105

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Euro-Dollar Advances by such Lender or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting to, or maintaining any Euro-Dollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                             If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Revolver Commitments of such Lender or the
Advances made by, or the participations in Swing Advances held by, such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                              A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 8.04.                                                           Base
Rate Advances Substituted for Affected Euro-Dollar Advances.  If (i) the
obligation of any Lender to make or maintain a Euro-Dollar Advance has been
suspended pursuant to Section 8.02 or (ii) any Lender has demanded compensation
under Section 8.03, and the Borrower shall, by at least five (5) Euro-Dollar
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section

 

106

--------------------------------------------------------------------------------


 

shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:

 

(a)                                 all Advances which would otherwise be made
by such Lender as or permitted to be continued as or converted into Euro-Dollar
Advances shall instead be made as or converted into Base Rate Advances, (in all
cases interest and principal on such Advances shall be payable contemporaneously
with the related Euro-Dollar Advances of the other Lenders), and

 

(b)                                 after its portion of the Euro-Dollar Advance
has been repaid, all payments of principal which would otherwise be applied to
repay such Euro-Dollar Advance shall be applied to repay its Base Rate Advance
instead.

 

In the event that the Borrower shall elect that the provisions of this
Section shall apply to any Lender, the Borrower shall remain liable for, and
shall pay to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.

 

SECTION 8.05.                                                          
Compensation.  Upon the request of any Lender, delivered to the Borrower and the
Administrative Agent, the Borrower shall pay to such Lender such amount or
amounts as shall compensate such Lender for any loss, cost or expense incurred
by such Lender as a result of:

 

(a)                                 any payment or prepayment (pursuant to
Sections 2.10, 2.11, 6.01, 8.02 or otherwise) of a Euro-Dollar Advance on a date
other than the last day of an Interest Period for such Advance; or

 

(b)                                 any failure by the Borrower to prepay a
Euro-Dollar Advance on the date for such prepayment specified in the relevant
notice of prepayment hereunder; or

 

(c)                                  any failure by the Borrower to borrow a
Euro-Dollar Advance on the date for the Borrowing of which such Euro-Dollar
Advance is a part specified on the Closing Date;

 

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).

 

107

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.                                                           Notices
Generally.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)                                     if to the Borrower or any other Loan
Party, to it at 1300 Post Oak Boulevard, Suite 800, Houston, TX 77056, Attention
of Brent Smith (Facsimile No. (713) 350-6042; Telephone No. (713) 350-6045;

 

(ii)                                  if to the Administrative Agent, to Branch
Banking and Trust Company at 200 West Second Street, 16th Floor, Winston-Salem,
NC 27101, Attention of Michael Skorich (Facsimile No. (336) 733-2740; Telephone
No. (336) 733-2709 and Brent Keene (Facsimile No. (336) 733-2740; Telephone
No. (336) 733-1456);

 

(iii)                               if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement),

 

108

--------------------------------------------------------------------------------


 

provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

SECTION 9.02.                                                           No
Waivers.  No failure or delay by the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

109

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable Debtor Relief Law.

 

SECTION 9.03.                                                          
Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall,
jointly and severally, pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Advances made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall, jointly and severally, indemnify the Administrative Agent
(and any sub-agent thereof) and each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Environmental Releases on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought

 

110

--------------------------------------------------------------------------------


 

by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that a Loan Party for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Sections 9.10 and 9.11.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

111

--------------------------------------------------------------------------------


 

SECTION 9.04.                                                           Setoffs;
Sharing of Set-Offs; Application of Payments; Replacement of Lenders.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.08
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations (excluding
any Obligations arising under or related to Cash Management Services, Bank
Products and Hedging Agreements) hereunder or under any other Loan Document
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such Obligations
(excluding any Obligations arising under or related to Cash Management Services,
Bank Products and Hedging Agreements) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Advances and such other Obligations (excluding
any Obligations arising under or related to Cash Management Services, Bank
Products and Hedging Agreements) of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, provided that:

 

112

--------------------------------------------------------------------------------


 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by a Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

(c)                                  If any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (i) require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 8.03 or Section 2.12(e)) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (ii) remove such Person as a Lender and reduce the Revolver
Commitments by the amount of such Lender’s Revolver Commitment; provided that:

 

(i)                                     in the case of an assignment, the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.07;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 8.05) (A) in the
case of an assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (B) in the case of the removal of a Lender, from the
Borrower;

 

(iii)                               such assignment or removal does not conflict
with applicable law;

 

(iv)                              in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; and

 

113

--------------------------------------------------------------------------------


 

(v)                                 in the case of the removal of a Lender and
the reduction of the Revolver Commitments, (A) the amount of such reduction of
the Revolver Commitments shall constitute availability for a future Commitment
Increase under and subject to Section 2.14 (for the avoidance of doubt, in no
event shall the aggregate Revolver Commitments exceed $750,000,000); (B) no such
reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (C) no such
reduction pursuant to this Section 9.04(c) shall result in the aggregate
Revolver Commitments of all of the Lenders being reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety
pursuant to Section 2.08, in which case all accrued fees (as provided under
Section 2.07) shall be payable on the effective date of such termination.

 

A Lender shall not be required to make any such assignment or delegation, or
shall not be removed as a Lender, if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation or removal cease to apply.

 

SECTION 9.05.                                                          
Amendments and Waivers.

 

(a)                                 Any provision of this Agreement, the Notes
or any other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Lenders (and, if the rights or duties of the Administrative Agent are affected
thereby, by the Administrative Agent); provided that no such amendment or waiver
shall, unless signed by all the Lenders or as otherwise noted below,
(i) increase the Revolver Commitment of any Lender or subject any Lender to any
additional obligation (it being understood and agreed that a waiver of any
condition precedent set forth in Section 3.02 or of any Default or Event of
Default is not considered an increase in Revolver Commitments of any Lender or
any Lender’s obligation to fund) without the consent of such Lender, (ii) reduce
the principal of or decrease the rate of interest on any Advance or decrease any
fees hereunder, (iii) defer the date fixed for any payment of principal of
(including any extension of the Termination Date but excluding mandatory
prepayments) or interest on any Advance or any fees hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, (iv) reduce the amount of
principal, decrease the amount of interest or decrease the amount of fees due on
any date fixed for the payment thereof; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate, (v) change the application of any payments made under this Agreement or
the other Loan Documents in a manner that would alter any pro rata sharing
requirements, (vi) release, share or substitute all or substantially all of the
Collateral held as security for the Obligations, (vii) change or modify the
definition of “Required Lenders,” this Section 9.05, or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly affected
thereby, (viii) change the definition of the

 

114

--------------------------------------------------------------------------------


 

term “Borrowing Base”, “Eligible Portfolio Investment”, “Unrestricted Cash and
Cash Equivalents” or any component definition of any of them if as a result
thereof the amounts available to be borrowed by the Borrower would be increased
without the consent of each Lender, provided that the foregoing shall not limit
the discretion of the Administrative Agent to change, establish or eliminate any
reserves or to make determinations with respect to the eligibility or value of
any Investment, (ix) release any guaranty given to support payment of the
Guaranteed Obligations, or (x) amend or waive any provision of the Loan
Documents in any manner that permits a Defaulting Lender to cure its status as a
Defaulting Lender without requiring such Defaulting Lender to pay in full its
unfunded obligations.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder (and any amendment, waiver, or consent which by its
terms requires the consent of all Lenders may be effected with the consent of
all Lenders other than Defaulting Lenders) provided that, without in any way
limiting Section 9.08, any such amendment, waiver, or consent that would
increase or extend the term of the Revolver Commitment or Revolver Advances of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.  Notwithstanding
the foregoing, (1) the Hedging Agreements, any letter agreement with the
Administrative Agent, any other letter agreement with a Lender and the
agreements evidencing the Bank Products and Cash Management Services may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (2) any Commitment Increase meeting the conditions
set forth in Section 2.14 shall not require the consent of any Lender other than
(i) the Required Lenders and (ii) those Lenders, if any, which have agreed to
increase their Revolver Commitment in connection with the proposed Commitment
Increase.

 

(b)                                 Notwithstanding anything in clause (a),
(i) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document, and (ii) any letter agreement with the
Administrative Agent may be amended, or rights or privileges thereunder waived,
only by means of a written agreement executed by all of the parties thereto.
Additionally, notwithstanding anything to the contrary herein, each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Advances, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

(c)                                  Notwithstanding anything to the contrary,
unless signed by the Swingline Lender, no amendment, waiver of consent shall
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document.

 

115

--------------------------------------------------------------------------------


 

SECTION 9.06.                                                           Margin
Stock Collateral.  Each of the Lenders represents to the Administrative Agent
and each of the other Lenders that it in good faith is not, directly or
indirectly (by negative pledge or otherwise), relying upon any Margin Stock as
collateral in the extension or maintenance of the credit provided for in this
Agreement.

 

SECTION 9.07.                                                          
Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Revolver
Commitment and the Revolver Advances at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolver Commitment and
the Revolver Advances at the time owing to it or in the case of an assignment to
a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Revolver Commitment (which for this purpose
includes Revolver Advances outstanding thereunder) or, if the applicable
Revolver Commitment is not then in effect, the principal outstanding balance of
the Revolver Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this

 

116

--------------------------------------------------------------------------------


 

Agreement with respect to the Revolver Advances or the Revolver Commitment
assigned;

 

(iii)                               no assignment shall be made to any
Defaulting Lender or its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (iii);

 

(iv)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(v)                                 any assignment of a Revolver Commitment must
be approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender with a Revolver Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

(vi)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(vii)                           In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Swing Advances in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

117

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Winston-Salem, North Carolina a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolver Commitments of, and principal amounts
of the Revolver Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  In addition, the Administrative Agent shall
maintain on the Register the designation, and the revocation of designation, of
any Lender as a Defaulting Lender of which it has received notice.  The entries
in the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender

 

118

--------------------------------------------------------------------------------


 

shall be responsible for the indemnity under Section 9.03(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)(i) through
(x) (inclusive) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 8.01 through 8.05 inclusive and 2.12(e) (subject to the
requirements and limitations therein, including the requirements under
Section 2.12(e)(v) (it being understood that the documentation required under
Section 2.12(e)(v)  shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 9.04(c) as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 8.03 or 2.12(e), with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 9.04(c) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.04 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 8.03 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless

 

119

--------------------------------------------------------------------------------


 

the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.12 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.12
as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.08.                                                          
Defaulting Lenders.  Notwithstanding anything contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, to the extent permitted by
Applicable Laws:

 

(a)                                 during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 9.05(a);

 

(b)                                 until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero:

 

except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Advances under this
Agreement; fourth, as the Borrower may request, so long as no Default exists and
is continuing, to the funding of any Revolver Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;  fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting

 

120

--------------------------------------------------------------------------------


 

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Revolver Advance in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such
Revolver Advance was made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolver Advance of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Revolver Advance of that Defaulting
Lender;

 

(c)                                  until such time as all Defaulted Payments
with respect to such Defaulting Lender shall have been paid, the Administrative
Agent may (in its discretion) apply any amounts thereafter received by the
Administrative Agent for the account of such Defaulting Lender to satisfy such
Defaulting Lender’s obligations to make such Defaulted Payments until such
Defaulted Payments have been fully paid;

 

(d)                                 no assignments otherwise permitted by
Section 9.07 shall be made to a Defaulting Lender or any of its Subsidiaries or
Affiliates that are Distressed Persons;

 

(e)                                  all or any part of such Defaulting Lender’s
participation in Swing Advances shall be reallocated among the Lenders which are
not a Defaulting Lender at such time (each, a “Non-Defaulting Lender”) in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolver
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;

 

(f)                                   if the reallocation described in
subsection (e) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, prepay Swing Advances in an amount equal to the Swingline Lender’s
Fronting Exposure; and

 

(g)                                  so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swing Advances
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Advance.

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

121

--------------------------------------------------------------------------------


 

SECTION 9.09.                                                          
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i)  any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Advances or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Advances,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties or their Affiliates.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Revolver Commitments.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.10.                                                          
Representation by Lenders.  Each Lender hereby represents that it is a
commercial lender or financial institution which makes loans in the ordinary
course of its business and that it will make its Advances hereunder for its own
account in the ordinary course of such business; provided, however, that,
subject to Section 9.07, the disposition of the Note or Notes or Revolver
Advances held by that Lender shall at all times be within its exclusive control.

 

SECTION 9.11.                                                          
Obligations Several.  The obligations of each Lender hereunder are several, and
no Lender shall be responsible for the obligations or commitment of any other
Lender hereunder.  Nothing contained in this Agreement and no action taken by
the Lenders

 

122

--------------------------------------------------------------------------------


 

pursuant hereto shall be deemed to constitute the Lenders to be a partnership,
an association, a joint venture or any other kind of entity.  The amounts
payable at any time hereunder to each Lender shall be a separate and independent
debt and each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement or any other Loan Document and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

 

SECTION 9.12.                                                           Survival
of Certain Obligations.  Sections 8.03(a), 8.03(b), 8.05, 9.03 and 9.09, and the
obligations of the Loan Parties thereunder, shall survive, and shall continue to
be enforceable notwithstanding, the termination of this Agreement, and the
Revolver Commitments and the payment in full of the principal of and interest on
all Advances.

 

SECTION 9.13.                                                           North
Carolina Law.  This Agreement and each Loan Document shall be construed in
accordance with and governed by the law of the State of North Carolina.

 

SECTION 9.14.                                                          
Severability.  In case any one or more of the provisions contained in this
Agreement, the Notes or any of the other Loan Documents should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

 

SECTION 9.15.                                                          
Interest.  In no event shall the amount of interest due or payable hereunder or
under the Notes exceed the maximum rate of interest allowed by applicable law,
and in the event any such payment is inadvertently made to any Lender by the
Borrower or inadvertently received by any Lender, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify such Lender
in writing that it elects to have such excess sum returned forthwith.  It is the
express intent hereof that the Borrower not pay and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrower under applicable law.

 

SECTION 9.16.                                                          
Interpretation.  No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

 

SECTION 9.17.                                                      
Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                             Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the

 

123

--------------------------------------------------------------------------------


 

signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement

 

(b)                             Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.18.                                                      
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial.

 

(a)                             Submission to Jurisdiction.  Each Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of North Carolina sitting
in Forsyth County and of the United States District Court of the Middle District
of North Carolina, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such North
Carolina State court or, to the fullest extent permitted by applicable law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

(b)                             Waiver of Venue.  The Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(c)                              Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

124

--------------------------------------------------------------------------------


 

(d)                             Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.19.                                                          
Independence of Covenants.  All covenants under this Agreement and the other
Loan Documents shall be given independent effect so that if a particular action
or condition is not permitted by any such covenant, the fact that it would be
permitted by an exception to, or would be otherwise allowed by, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

SECTION 9.20.                                                          
Concerning Certificates.  All certificates required hereunder to be delivered by
the Borrower, any Guarantor or any Subsidiary and that are required to be
executed or certified by the Chief Financial Officer or any other authorized
officer of the Borrower, any Guarantor or any Subsidiary shall be executed or
certified by such officer in such capacity solely on behalf of the entity for
whom he is acting, and not in any individual capacity; provided that nothing in
the foregoing shall be deemed as a limitation on liability of any officer for
any acts of willful misconduct, fraud, intentional misrepresentation or
dishonesty in connection with such execution or certification.

 

SECTION 9.21.                                                           Patriot
Act Notice.  Each Lender and the Administrative Agent (the Administrative Agent
for itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with such Patriot Act.

 

SECTION 9.22.                                                           No
Fiduciary Relationship.  The Borrower, on behalf of itself and its subsidiaries,
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Borrower, the
Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  The Administrative Agent, each Lender
and their Affiliates may have economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates.

 

125

--------------------------------------------------------------------------------


 

ARTICLE X
GUARANTY

 

SECTION 10.01.                                                    Unconditional
Guaranty.  Each Guarantor hereby irrevocably, unconditionally and jointly and
severally guarantees, each as a primary obligor and not merely as a surety, to
the Administrative Agent, the Lenders and the other Secured Parties the due and
punctual payment of the principal of and the premium, if any, and interest on
the Guaranteed Obligations and any and all other amounts due under or pursuant
to the Loan Documents, when and as the same shall become due and payable
(whether at stated maturity or by optional or mandatory prepayment or by
declaration, redemption or otherwise) in accordance with the terms of the Loan
Documents.  The Guarantors’ guaranty under this Section is an absolute, present
and continuing guarantee of payment and not of collectability, and is in no way
conditional or contingent upon any attempt to collect from the Borrower, any of
the Guarantors or any other guarantor of the Guaranteed Obligations (or any
portion thereof) or upon any other action, occurrence or circumstances
whatsoever.  In the event that the Borrower or any Guarantor shall fail so to
pay any such principal, premium, interest or other amount to the Administrative
Agent, a Lender or any other Secured Party, the Guarantors will pay the same
forthwith, without demand, presentment, protest or notice of any kind (all of
which are waived by the Guarantors to the fullest extent permitted by law), in
lawful money of the United States, at the place for payment specified in the
Loan Documents or specified by such Administrative Agent in writing, to such
Administrative Agent.  The Guarantors further agree, promptly after demand, to
pay to the Administrative Agent, the Lenders and the other Secured Parties the
costs and expenses incurred by such Administrative Agent, Lender or other
Secured Party in connection with enforcing the rights of such Administrative
Agent, Lenders and the other Secured Parties against the Borrower and any or all
of the Guarantors (whether in a Bankruptcy proceeding or otherwise) following
any default in payment of any of the Guaranteed Obligations or the obligations
of the Guarantors hereunder, including, without limitation, the fees and
expenses of counsel to the Administrative Agent, such Lenders and the other
Secured Parties.

 

SECTION 10.02.                                                    Obligations
Absolute.  The obligations of the Guarantors hereunder are and shall be absolute
and unconditional, irrespective of the validity, regularity or enforceability of
this Agreement, any of the Guaranteed Obligations or any of the Loan Documents,
shall not be subject to any counterclaim, set-off, deduction or defense based
upon any claim any of the Guarantors may have against the Borrower, any other
Guarantor or the Administrative Agent, any Lender or any other Secured Party,
hereunder or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, to the
fullest extent permitted by law, any circumstance or condition whatsoever
(whether or not any of the Guarantors shall have any knowledge or notice
thereof), including, without limitation:

 

(a)                                 any amendment or modification of or
supplement to any of the Loan Documents or any other instrument referred to
herein or therein, or any assignment or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security for any
of the Guaranteed Obligations;

 

(b)                                 any waiver, consent or extension under any
Loan Document or any such other instrument, or any indulgence or other action or
inaction under or in respect of, or

 

126

--------------------------------------------------------------------------------


 

any extensions or renewals of, any Loan Document, any such other instrument or
any Guaranteed Obligation;

 

(c)                                  any failure, omission or delay on the part
of the Administrative Agent to enforce, assert or exercise any right, power or
remedy conferred on or available to the Administrative Agent or any Lender
against the Borrower or any Guarantor, any Subsidiary of the Borrower or any
Subsidiary of any Guarantor;

 

(d)                                 any Bankruptcy, insolvency, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor or
any property of the Borrower, any Guarantor or any such Subsidiary or any
unavailability of assets against which the Guaranteed Obligations, or any of
them, may be enforced;

 

(e)                                  any merger or consolidation of the
Borrower, any Subsidiary of the Borrower or any Guarantor or any of the
Guarantors into or with any other Person or any sale, lease or transfer of any
or all of the assets of any of the Guarantors, the Borrower or any Subsidiary of
the Borrower or any Guarantor to any Person;

 

(f)                                   any failure on the part of the Borrower,
any Guarantor or any Subsidiary of the Borrower or any Guarantor for any reason
to comply with or perform any of the terms of any agreement with any of the
Guarantors;

 

(g)                                  any exercise or non-exercise by the
Administrative Agent, any Lender or any other Secured Party, of any right,
remedy, power or privilege under or in respect of any of the Loan Documents or
the Guaranteed Obligations, including, without limitation, under this Section;

 

(h)                                 any default, failure or delay, willful or
otherwise, in the performance or payment of any of the Guaranteed Obligations;

 

(i)                                     any furnishing or acceptance of
security, or any release, substitution or exchange thereof, for any of the
Guaranteed Obligations;

 

(j)                                    any failure to give notice to any of the
Guarantors of the occurrence of any breach or violation of, or any event of
default or any default under or with respect to, any of the Loan Documents or
the Guaranteed Obligations;

 

(k)                                 any partial prepayment, or any assignment or
transfer, of any of the Guaranteed Obligations; or

 

(l)                                     any other circumstance (other than
payment in full) which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or which might in any manner or to any extent vary the
risk of such Guarantor.

 

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations.  The Guarantors

 

127

--------------------------------------------------------------------------------


 

unconditionally waive, to the fullest extent permitted by law (A) notice of any
of the matters referred to in this Section, (B) any and all rights which any of
the Guarantors may now or hereafter have arising under, and any right to claim a
discharge of the Guarantor’s obligations hereunder by reason of the failure or
refusal by the Administrative Agent, any Lender or any other Secured Party to
take any action pursuant to any statute permitting a Guarantor to request that
the Administrative Agent or any Lender attempt to collect the Guaranteed
Obligations from the Borrower, any of the Guarantors or any other guarantor
(including without limitation any rights under Sections 26-7, 26-8 or 26-9 of
the North Carolina General Statutes, O.C.G.A. § 10-7-24, or any similar or
successor provisions), (C) all notices which may be required by statute, rule of
law or otherwise to preserve any of the rights of the Administrative Agent, any
Lender or any other Secured Party against the Guarantors, including, without
limitation, presentment to or demand of payment from the Borrower, any of the
Subsidiaries of the Borrower or any Guarantor, or any of the other Guarantors
with respect to any Loan Document or this agreement, notice of acceptance of the
Guarantors’ guarantee hereunder and/or notice to the Borrower, any of the
Subsidiaries of the Borrower or any Guarantor, or any Guarantor of default or
protest for nonpayment or dishonor, (D) any diligence in collection from or
protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.

 

SECTION 10.03.                                                    Continuing
Obligations; Reinstatement.  The obligations of the Guarantors under this
Article X are continuing obligations and shall continue in full force and effect
until such time as all of the Guaranteed Obligations (and any renewals and
extensions thereof) shall have been finally paid and satisfied in full.  The
obligations of the Guarantors under this Article X shall continue to be
effective or be automatically reinstated, as the case may be, if any payment
made by the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, Bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made.  If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including without limitation because of the pendency of a case or
proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any Bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder, such
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.

 

128

--------------------------------------------------------------------------------


 

SECTION 10.04.                                                    Additional
Security, Etc.  The Guarantors authorize the Administrative Agent on behalf of
the Lenders without notice to or demand on the Guarantors and without affecting
their liability hereunder, from time to time (a) to obtain additional or
substitute endorsers or guarantors; (b) to exercise or refrain from exercising
any rights against, and grant indulgences to, the Borrower, any Subsidiary of
the Borrower or any Guarantor, any other Guarantor or others; and (c) to apply
any sums, by whomsoever paid or however realized, to the payment of the
principal of, premium, if any, and interest on, and other obligations consisting
of, the Guaranteed Obligations.  The Guarantors waive any right to require the
Administrative Agent, any Lender or any other Secured Party to proceed against
any additional or substitute endorsers or guarantors or the Borrower or any of
their Subsidiaries or any other Person or to pursue any other remedy available
to the Administrative Agent, any such Lender or any such other Secured Party.

 

SECTION 10.05.                                                    Information
Concerning the Borrower.  The Guarantors assume all responsibility for being and
keeping themselves informed of the financial condition and assets of the
Borrower, the other Guarantors and their respective Subsidiaries, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which the Guarantors
assume and insure hereunder, and agree that neither the Administrative Agent,
any Lender nor any other Secured Party shall have any duty to advise the
Guarantors of information known to the Administrative Agent, any such Lender or
any such other Secured Party regarding or in any manner relevant to any of such
circumstances or risks.

 

SECTION 10.06.                                                    Guarantors’
Subordination.  The Guarantors hereby absolutely subordinate, both in right of
payment and in time of payment, any present and future indebtedness of the
Borrower or any Subsidiary of the Borrower or any Guarantor to any or all of the
Guarantors to the indebtedness of the Borrower or any such Subsidiary or to the
Administrative Agent, Lenders and the other Secured Parties (or any of them),
provided that the Guarantors may receive scheduled payments of principal,
premium (if any) and interest in respect of such present or future indebtedness
so long as there is no Event of Default then in existence.

 

SECTION 10.07.                                                    Waiver of
Subrogation.  Notwithstanding anything herein to the contrary, until the payment
in full of the Guaranteed Obligations, the Guarantors hereby waive any right of
subrogation (under contract, Section 509 of the Bankruptcy Code or otherwise) or
any other right of indemnity, reimbursement or contribution and hereby waive any
right to enforce any remedy that the Administrative Agent, any Lender or any
other Secured Party now has or may hereafter have against the Borrower, any
Guarantor or any endorser or any other guarantor of all or any part of the
Guaranteed Obligations, and the Guarantors hereby waive any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent, any Lender or any other Secured Party to secure payment or performance of
the Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent, any Lender or any other Secured Party.  The waiver
contained in this Section shall continue and survive the termination of this
Agreement and the final payment in full of the Guaranteed Obligations.

 

SECTION 10.08.                                                    Enforcement. 
In the event that the Guarantors shall fail forthwith to pay upon demand of the
Administrative Agent, any Lender or any other Secured Party any

 

129

--------------------------------------------------------------------------------


 

amounts due pursuant to this Article X or to perform or comply with or to cause
performance or compliance with any other obligation of the Guarantors under this
Agreement the Administrative Agent, any Lender and any other Secured Party shall
be entitled and empowered to institute any action or proceeding at law or in
equity for the collection of the sums so due and unpaid or for the performance
of or compliance with such terms, and may prosecute any such action or
proceeding to judgment or final decree and may enforce such judgment or final
decree against the Guarantors and collect in the manner provided by law out of
the property of the Guarantors, wherever situated, any monies adjudged or
decreed to be payable.  The obligations of the Guarantors under this Agreement
are continuing obligations and a fresh cause of action shall arise in respect of
each default hereunder.

 

SECTION 10.09.                                                   
Miscellaneous.  Except as may otherwise be expressly agreed upon in writing, the
liability of the Guarantors under this Article X shall neither affect nor be
affected by any prior or subsequent guaranty by the Guarantors of any other
indebtedness to the Administrative Agent, the Lenders or any other Secured
Party.  Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

 

SECTION 10.10.                                                    Keepwell. 
Each Loan Party that is a Qualified ECP Guarantor at the time the guarantee
hereunder or the grant of the security interest under the Loan Documents, in
each case, by any Specified Guarantor, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Guarantor with respect to such Swap Obligation as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
guarantee and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.10 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Guarantor for all purposes of the Commodity
Exchange Act.

 

SECTION 10.11.                                                    Consent and
Reaffirmation.  Each Guarantor hereby consents to the execution, delivery and
performance of this Agreement and agrees that each reference to the Existing
Credit Agreement in the Loan Documents shall, on and after the date hereof, be
deemed to be a reference to this Agreement.  Each Guarantor hereby acknowledges
and agrees that, after giving effect to this Agreement, all of its respective
obligations and liabilities under the Loan Documents to which it is a party, as
such obligations and liabilities have been amended by this Agreement, are
reaffirmed, and remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

131

--------------------------------------------------------------------------------


 

 

GUARANTOR

 

 

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

132

--------------------------------------------------------------------------------


 

 

GUARANTOR

 

 

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

133

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

 

 

as Administrative Agent, Swingline Lender and a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

134

--------------------------------------------------------------------------------


 

 

FROST BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

135

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

136

--------------------------------------------------------------------------------


 

 

WHITNEY BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

137

--------------------------------------------------------------------------------


 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

138

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

139

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

140

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

141

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

142

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

143

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

144

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF TEXAS, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

145

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

146

--------------------------------------------------------------------------------


 

 

FIRST FINANCIAL BANK, N.A., as a Lender

 

 

 

 

 

By:

 

  (SEAL)

 

Name:

 

 

Title:

 

 

147

--------------------------------------------------------------------------------


 

Exhibit B

 

Schedule 2.01

Revolver Commitments

 

Lender

 

Revolver Commitment

 

Branch Banking and Trust Company

 

$

100,000,000

 

Frost Bank

 

$

75,000,000

 

Royal Bank of Canada

 

$

55,000,000

 

Whitney Bank

 

$

50,000,000

 

ZB, N.A. dba Amegy Bank

 

$

50,000,000

 

Texas Capital Bank, N.A.

 

$

35,000,000

 

Cadence Bank, N.A.

 

$

35,000,000

 

Trustmark National Bank

 

$

30,000,000

 

Goldman Sachs Bank USA

 

$

30,000,000

 

Comerica Bank

 

$

25,000,000

 

Raymond James Bank, N.A.

 

$

25,000,000

 

BOKF, NA dba Bank of Texas

 

$

20,000,000

 

City National Bank

 

$

15,000,000

 

First Financial Bank, N.A.

 

$

10,000,000

 

Total

 

$

555,000,000

 

 

--------------------------------------------------------------------------------